Exhibit 10.1

 

Freddie Mac Loan Number:

Property Name:

 

MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

(Revised 9-4-2015)

 

Borrower:

RESIDENCES AT CAPTAIN PARKERS, LLC, a Massachusetts limited liability company

 

 

Lender:

                                                              ,
a                                                   

 

 

Date:

                                                   , 20

 

 

Loan Amount:

$

 

Reserve Fund Information

(See Article IV)

 

Imposition Reserves                              (fill in “Collect” or
“Deferred” as appropriate for each item)

Insurance

Taxes

water/sewer

Ground Rents

assessments/other charges

 

Repairs & Repair Reserve

Repairs required?

o Yes

o No

 

If No, is radon testing required?

o Yes

o No

 

If Yes, is a Reserve required?

o Yes

o No

If Yes to Repairs, but No Reserve, is a Letter of Credit required?

o Yes

o No

 

Replacement Reserve

o Yes

If Yes:

Funded

Deferred

 

o No

 

 

 

 

Rental Achievement Reserve

o Yes

If Yes:

Cash

Letter of Credit

 

o No

 

 

 

 

Rate Cap Agreement Reserve

o Yes

o No

 

Other Reserve(s)

o Yes

o No

If Yes, specify:

 

Lease-Up Transaction

o Yes

o No

 

 

If Yes, is a Reserve required?

o Yes

o No

 

If Yes, is a Letter of Credit required?

o Yes

o No

 

--------------------------------------------------------------------------------


 

Attached Riders

(See Article XIII)

 

[LIST EACH ATTACHED RIDER BY NAME AND DATE REVISED; IF NONE ARE ATTACHED, STATE
“NONE”]

 

Name of Rider

 

Date Revised

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B Modifications

(See Article XIV)

 

Are any Exhibit B modifications attached?

o Yes

o No

 

--------------------------------------------------------------------------------


 

[NOTE:  THROUGHOUT THE DOCUMENT, BOLDED AND BRACKETED INSTRUCTIONS TO THE
DRAFTER MUST BE DELETED PRIOR TO CREATION OF THE TRANSACTION DOCUMENT.]

 

TABLE OF CONTENTS

 

ARTICLE I                                                     DEFINED TERMS;
CONSTRUCTION

1.01                          Defined Terms

1.02                          Construction

 

ARTICLE II                                                LOAN

2.01                          Loan Terms

2.02                          Prepayment Premium

2.03                          Exculpation

2.04                          Application of Payments

2.05                          Usury Savings

2.06                          Floating Rate Mortgage - Third Party Cap Agreement

 

ARTICLE III                                           LOAN SECURITY AND GUARANTY

3.01                          Security Instrument

3.02                          Reserve Funds

3.03                          Uniform Commercial Code Security Agreement

3.04                          Cap Agreement and Cap Collateral Assignment

3.05                          Guaranty

3.06                          Reserved

3.07                          Reserved

3.08                          Reserved

 

ARTICLE IV                                            RESERVE FUNDS AND
REQUIREMENTS

4.01                          Reserves Generally

4.02                          Reserves for Taxes, Insurance and Other Charges

4.03                          Repairs; Repair Reserve Fund

4.04                          Replacement Reserve Fund

4.05                          Rental Achievement Provisions

4.06                          Debt Service Reserve

4.07                          Rate Cap Agreement Reserve Fund

4.08                          Reserved

4.09                          Reserved

4.10                          Reserved

 

ARTICLE V                                                 REPRESENTATIONS AND
WARRANTIES

5.01                          Review of Documents

5.02                          Condition of Mortgaged Property

5.03                          No Condemnation

5.04                          Actions; Suits; Proceedings

 

Multifamily Loan and Security Agreement

 

iii

--------------------------------------------------------------------------------


 

5.05                          Environmental

5.06                          Commencement of Work; No Labor or Materialmen’s
Claims

5.07                          Compliance with Applicable Laws and Regulations

5.08                          Access; Utilities; Tax Parcels

5.09                          Licenses and Permits

5.10                          No Other Interests

5.11                          Term of Leases

5.12                          No Prior Assignment; Prepayment of Rents

5.13                          Illegal Activity

5.14                          Taxes Paid

5.15                          Title Exceptions

5.16                          No Change in Facts or Circumstances

5.17                          Financial Statements

5.18                          ERISA — Borrower Status

5.19                          No Fraudulent Transfer or Preference

5.20                          No Insolvency or Judgment

5.21                          Working Capital

5.22                          Cap Collateral

5.23                          Ground Lease

5.24                          Purpose of Loan

5.25                          Through 5.39 are Reserved

5.40                        Recycled SPE Borrower

5.41                        Recycled SPE Equity Owner

5.42                          Through 5.50 are Reserved

5.51                          Survival

5.52                        through 5.53 are Reserved

 

ARTICLE VI                                            BORROWER COVENANTS

6.01                          Compliance with Laws

6.02                          Compliance with Organizational Documents

6.03                          Use of Mortgaged Property

6.04                          Non-Residential Leases

6.05                          Prepayment of Rents

6.06                          Inspection

6.07                          Books and Records; Financial Reporting

6.08                          Taxes; Operating Expenses; Ground Rents

6.09                          Preservation, Management and Maintenance of
Mortgaged Property

6.10                          Insurance

6.11                          Condemnation

6.12                          Environmental Hazards

6.13                          Single Purpose Entity Requirements

6.14                          Repairs and Capital Replacements

6.15                          Residential Leases Affecting the Mortgaged
Property

6.16                          Litigation; Government Proceedings

6.17                          Further Assurances and Estoppel Certificates;
Lender’s Expenses

6.18                          Cap Collateral

 

iv

--------------------------------------------------------------------------------


 

6.19                          Ground Lease

6.20                          ERISA Requirements

6.21 through 6.46 are Reserved

 

ARTICLE VII                                       TRANSFERS OF THE MORTGAGED
PROPERTY OR INTERESTS IN BORROWER

7.01                          Permitted Transfers

7.02                          Prohibited Transfers

7.03                          Conditionally Permitted Transfers

7.04                          Preapproved Intrafamily Transfers

7.05                          Lender’s Consent to Prohibited Transfers

7.06                          SPE Equity Owner Requirement Following Transfer

7.07                          Additional Transfer Requirements - External Cap
Agreement

7.08                          Reserved

7.09                          Reserved

 

ARTICLE VIII                                  SUBROGATION

 

ARTICLE IX                                           EVENTS OF DEFAULT AND
REMEDIES

9.01                          Events of Default

9.02                          Protection of Lender’s Security; Security
Instrument Secures Future Advances

9.03                          Remedies

9.04                          Forbearance

9.05                          Waiver of Marshalling

 

ARTICLE X                                                RELEASE; INDEMNITY

10.01                   Release

10.02                   Indemnity

10.03                   Reserved

 

ARTICLE XI                                           MISCELLANEOUS PROVISIONS

11.01                   Waiver of Statute of Limitations, Offsets and
Counterclaims

11.02                   Governing Law; Consent to Jurisdiction and Venue

11.03                   Notice

11.04                   Successors and Assigns Bound

11.05                   Joint and Several (and Solidary) Liability

11.06                   Relationship of Parties; No Third Party Beneficiary

11.07                   Severability; Amendments

11.08                   Disclosure of Information

11.09                   Determinations by Lender

11.10                   Sale of Note; Change in Servicer; Loan Servicing

11.11                   Supplemental Financing

11.12                   Defeasance

11.13                   Lender’s Rights to Sell or Securitize

11.14                   Cooperation with Rating Agencies and Investors

 

v

--------------------------------------------------------------------------------


 

11.15                   Letter of Credit Requirements

11.16                   Through 11.18 are Reserved

11.19                   State Specific Provisions

11.20                   Time is of the Essence

 

ARTICLE XII                                      DEFINITIONS

 

ARTICLE XIII                                 INCORPORATION OF ATTACHED RIDERS

 

ARTICLE XIV                                  INCORPORATION OF ATTACHED EXHIBITS

 

vi

--------------------------------------------------------------------------------


 

MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

THIS MULTIFAMILY LOAN AND SECURITY AGREEMENT (“Loan Agreement”) is dated as of
the     day of           , 20    and is made by and between RESIDENCES AT
CAPTAIN PARKERS, LLC, a Massachusetts limited liability company (“Borrower”),
and                     , a                    (together with its successors and
assigns, “Lender”).

 

RECITAL

 

Lender has agreed to make and Borrower has agreed to accept a loan in the
original principal amount of $                               (“Loan”). Lender is
willing to make the Loan to Borrower upon the terms and subject to the
conditions set forth in this Loan Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of these promises, the mutual covenants
contained in this Loan Agreement and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the parties agree as follows:

 

ARTICLE I                                                     DEFINED TERMS;
CONSTRUCTION.

 

1.01                        Defined Terms. Each defined term in this Loan
Agreement will have the meaning ascribed to that term in Article XII unless
otherwise defined in this Loan Agreement.

 

1.02                        Construction.

 

(a)                                 The captions and headings of the Articles
and Sections of this Loan Agreement are for convenience only and will be
disregarded in construing this Loan Agreement.

 

(b)                                 Any reference in this Loan Agreement to an
“Exhibit,” an “Article” or a “Section” will, unless otherwise explicitly
provided, be construed as referring, respectively, to an Exhibit attached to
this Loan Agreement or to an Article or Section of this Loan Agreement.

 

(c)                                  All Exhibits and Riders attached to or
referred to in this Loan Agreement are incorporated by reference in this Loan
Agreement.

 

(d)                                 Any reference in this Loan Agreement to a
statute or regulation will be construed as referring to that statute or
regulation as amended from time to time.

 

(e)                                  Use of the singular in this Loan Agreement
includes the plural and use of the plural includes the singular.

 

1

--------------------------------------------------------------------------------


 

(f)                                   As used in this Loan Agreement, the term
“including” means “including, but not limited to” and the term “includes” means
“includes without limitation.”

 

(g)                                  The use of one gender includes the other
gender, as the context may require.

 

(h)                                 Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document in this Loan Agreement will be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in this Loan Agreement), and
(ii) any reference in this Loan Agreement to any Person will be construed to
include such Person’s successors and assigns.

 

(i)                                     Any reference in this Loan Agreement to
“Lender’s requirements,” “as required by Lender,” or similar references will be
construed, after Securitization, to mean Lender’s requirements or standards as
determined in accordance with Lender’s and Loan Servicer’s obligations under the
terms of the Securitization documents.

 

ARTICLE II                                                LOAN.

 

2.01                        Loan Terms. The Loan will be evidenced by the Note
and will bear interest and be paid in accordance with the payment terms set
forth in the Note.

 

2.02                        Prepayment Premium. Borrower will be required to pay
a prepayment premium in connection with certain prepayments of the Indebtedness,
including a payment made after Lender’s exercise of any right of acceleration of
the Indebtedness, as provided in the Note.

 

2.03                        Exculpation. Borrower’s personal liability for
payment of the Indebtedness and for performance of the other obligations to be
performed by it under this Loan Agreement is limited in the manner, and to the
extent, provided in the Note.

 

2.04                        Application of Payments. If at any time Lender
receives, from Borrower or otherwise, any amount applicable to the Indebtedness
which is less than all amounts due and payable at such time, then Lender may
apply that payment to amounts then due and payable in any manner and in any
order determined by Lender (unless otherwise required by applicable law), in
Lender’s sole and absolute discretion. Neither Lender’s acceptance of an amount
that is less than all amounts then due and payable, nor Lender’s application of
such payment in the manner authorized, will constitute or be deemed to
constitute either a waiver of the unpaid amounts or an accord and satisfaction.
Notwithstanding the application of any such amount to the Indebtedness,
Borrower’s obligations under this Loan Agreement, the Note and all other Loan
Documents will remain unchanged.

 

2.05                        Usury Savings. If any applicable law limiting the
amount of interest or other charges permitted to be collected from Borrower is
interpreted so that any charge provided for in

 

2

--------------------------------------------------------------------------------


 

any Loan Document, whether considered separately or together with other charges
levied in connection with any other Loan Document, violates that law, and
Borrower is entitled to the benefit of that law, that charge is reduced to the
extent necessary to eliminate that violation. The amounts, if any, previously
paid to Lender in excess of the permitted amounts will be applied by Lender to
reduce the principal amount of the Indebtedness. For the purpose of determining
whether any applicable law limiting the amount of interest or other charges
permitted to be collected from Borrower has been violated, all Indebtedness
which constitutes interest, as well as all other charges levied in connection
with the Indebtedness which constitute interest, will be deemed to be allocated
and spread ratably over the stated term of the Note. Unless otherwise required
by applicable law, such allocation and spreading will be effected in such a
manner that the rate of interest so computed is uniform throughout the stated
term of the Note.

 

2.06                        Floating Rate Mortgage - Third Party Cap Agreement.
If (a) the Note does not provide for interest to accrue at a floating or
variable interest rate (other than during any Extension Period, if applicable),
and (b) a third party Cap Agreement is not required, then this Section 2.06 and
Section 3.04 will be of no force or effect.

 

(a)                                 So long as there is no Event of Default,
Lender or Loan Servicer will remit to Borrower each Cap Payment received by
Lender or Loan Servicer with respect to any month for which Borrower has paid in
full the monthly installment of principal and interest or interest only, as
applicable, due under the Note. Alternatively, at Lender’s option, so long as
there is no Event of Default, Lender may apply a Cap Payment received by Lender
or Loan Servicer with respect to any month to the applicable monthly payment of
accrued interest due under the Note if Borrower has paid in full the remaining
portion of such monthly payment of principal and interest or interest only, as
applicable.

 

(b)                                 Neither the existence of a Cap Agreement nor
anything in this Loan Agreement will relieve Borrower of its primary obligation
to timely pay in full all amounts due under the Note and otherwise due on
account of the Indebtedness.

 

ARTICLE III                                           LOAN SECURITY AND
GUARANTY.

 

3.01                        Security Instrument. Borrower will execute the
Security Instrument dated of even date with this Loan Agreement. The Security
Instrument will be recorded in the applicable land records in the Property
Jurisdiction.

 

3.02                        Reserve Funds.

 

(a)                                 Security Interest. To secure Borrower’s
obligations under this Loan Agreement and to further secure Borrower’s
obligations under the Note and the other Loan Documents, Borrower conveys,
pledges, transfers and grants to Lender a security interest pursuant to the
Uniform Commercial Code of the Property Jurisdiction or any other applicable law
in and to all money in the Reserve Funds, as the same

 

3

--------------------------------------------------------------------------------


 

may increase or decrease from time to time, all interest and dividends thereon
and all proceeds thereof.

 

(b)                                 Supplemental Loan. If this Loan Agreement is
entered into in connection with a Supplemental Loan and if the same Person is or
becomes both Senior Lender and Supplemental Lender, then:

 

(i)            Borrower assigns and grants to Supplemental Lender a security
interest in the Reserve Funds established in connection with the Senior
Indebtedness as additional security for all of Borrower’s obligations under the
Supplemental Note.

 

(ii)           In addition, Borrower assigns and grants to Senior Lender a
security interest in the Reserve Funds established in connection with the
Supplemental Indebtedness as additional security for all of Borrower’s
obligations under the Senior Note.

 

(iii)          It is the intention of Borrower that all amounts deposited by
Borrower in connection with either the Senior Loan Documents, the Supplemental
Loan Documents, or both, constitute collateral for the Supplemental Indebtedness
secured by the Supplemental Instrument and the Senior Indebtedness secured by
the Senior Instrument, with the application of such amounts to such Senior
Indebtedness or Supplemental Indebtedness to be at the discretion of Senior
Lender and Supplemental Lender.

 

3.03                        Uniform Commercial Code Security Agreement. This
Loan Agreement is also a security agreement under the Uniform Commercial Code
for any of the Mortgaged Property which, under applicable law, may be subjected
to a security interest under the Uniform Commercial Code, for the purpose of
securing Borrower’s obligations under this Loan Agreement and to further secure
Borrower’s obligations under the Note, Security Instrument and other Loan
Documents, whether such Mortgaged Property is owned now or acquired in the
future, and all products and cash and non-cash proceeds thereof (collectively,
“UCC Collateral”), and by this Loan Agreement, Borrower grants to Lender a
security interest in the UCC Collateral.

 

3.04                        Cap Agreement and Cap Collateral Assignment.
Reserved.

 

3.05                        Guaranty. Borrower will cause each Guarantor (if
any) to execute a Guaranty of all or a portion of Borrower’s obligations under
the Loan Documents effective as of the date of this Loan Agreement.

 

3.06                        Reserved.

 

3.07                        Reserved.

 

3.08                        Reserved.

 

4

--------------------------------------------------------------------------------


 

ARTICLE IV                                            RESERVE FUNDS AND
REQUIREMENTS.

 

4.01                        Reserves Generally.

 

(a)                                 Establishment of Reserve Funds; Investment
of Deposits. Unless otherwise provided in Section 4.03 and/or Section 4.04, each
Reserve Fund will be established on the date of this Loan Agreement and each of
the following will apply:

 

(i)                                     All Reserve Funds will be deposited in
an Eligible Account at an Eligible Institution or invested in “permitted
investments” as then defined and required by the Rating Agencies.

 

(ii)                                  Lender will not be obligated to open
additional accounts or deposit Reserve Funds in additional institutions when the
amount of any Reserve Fund exceeds the maximum amount of the federal deposit
insurance or guaranty. Borrower acknowledges and agrees that it will not have
the right to direct Lender as to any specific investment of monies in any
Reserve Fund. Lender will not be responsible for any losses resulting from
investment of monies in any Reserve Fund or for obtaining any specific level or
percentage of earnings on such investment.

 

(b)                                 Interest on Reserve Funds; Trust Funds.
Unless applicable law requires, Lender will not be required to pay Borrower any
interest, earnings or profits on the Reserve Funds. Any amounts deposited with
Lender under this Article IV will not be trust funds, nor will they operate to
reduce the Indebtedness, unless applied by Lender for that purpose pursuant to
the terms of this Loan Agreement.

 

(c)                                  Use of Reserve Funds. Each Reserve Fund
will, except as otherwise provided in this Loan Agreement, be used for the sole
purpose of paying, or reimbursing Borrower for payment of, the item(s) for which
the applicable Reserve Fund was established. Borrower acknowledges and agrees
that, except as specified in this Loan Agreement, monies in one Reserve Fund
will not be used to pay, or reimburse Borrower for, matters for which another
Reserve Fund has been established.

 

(d)                                 Termination of Reserve Funds. Upon the
payment in full of the Indebtedness, Lender will pay to Borrower all funds
remaining in any Reserve Funds.

 

(e)                                  Reserved.

 

4.02                        Reserves for Taxes, Insurance and Other Charges.

 

(a)                                 Deposits to Imposition Reserve Deposits.
Borrower will deposit with Lender on the day monthly installments of principal
or interest, or both, are due under the

 

5

--------------------------------------------------------------------------------


 

Note (or on another day designated in writing by Lender), until the Indebtedness
is paid in full, an additional amount sufficient to accumulate with Lender the
entire sum required to pay, when due, the items marked “Collect” below. Except
as provided in Section 4.02(e), Lender will not require Borrower to make
Imposition Reserve Deposits with respect to the items marked “Deferred” below.

 

[       ]              Property Insurance premiums or premiums for other
Insurance required by Lender under Section 6.10

 

[       ]              Taxes and payments in lieu of taxes

 

[       ]              water and sewer charges that could become a Lien on the
Mortgaged Property

 

[       ]              Ground Rents

 

[       ]              assessments or other charges that could become a Lien on
the Mortgaged Property, including home owner association dues

 

The amounts deposited pursuant to this Section 4.02(a) are collectively referred
to in this Loan Agreement as the “Imposition Reserve Deposits.” The obligations
of Borrower for which the Imposition Reserve Deposits are required are
collectively referred to in this Loan Agreement as “Impositions.” The amount of
the Imposition Reserve Deposits must be sufficient to enable Lender to pay each
Imposition before the last date upon which such payment may be made without any
penalty or interest charge being added. Lender will maintain records indicating
how much of the monthly Imposition Reserve Deposits and how much of the
aggregate Imposition Reserve Deposits held by Lender are held for the purpose of
paying Taxes, Insurance premiums, Ground Rent (if applicable) and each other
Imposition.

 

(b)                                 Disbursement of Imposition Reserve Deposits.
Lender will apply the Imposition Reserve Deposits to pay Impositions so long as
no Event of Default has occurred and is continuing. Lender will pay all
Impositions from the Imposition Reserve Deposits held by Lender upon Lender’s
receipt of a bill or invoice for an Imposition. If Borrower holds a ground
lessee interest in the Mortgaged Property and Imposition Reserve Deposits are
collected for Ground Rent, then Lender will pay the monthly or other periodic
installments of Ground Rent from the Imposition Reserve Deposits, whether or not
Lender receives a bill or invoice for such installments. Lender will have no
obligation to pay any Imposition to the extent it exceeds the amount of the
Imposition Reserve Deposits then held by Lender. Lender may pay an Imposition
according to any bill, statement or estimate from the appropriate public office,
Ground Lessor (if applicable) or insurance company without inquiring into the
accuracy of the bill, statement or estimate or into the validity of the
Imposition.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Excess or Deficiency of Imposition Reserve
Deposits. If at any time the amount of the Imposition Reserve Deposits held by
Lender for payment of a specific Imposition exceeds the amount reasonably deemed
necessary by Lender, the excess will be credited against future installments of
Imposition Reserve Deposits. If at any time the amount of the Imposition Reserve
Deposits held by Lender for payment of a specific Imposition is less than the
amount reasonably estimated by Lender to be necessary, Borrower will pay to
Lender the amount of the deficiency within 15 days after Notice from Lender.

 

(d)                                 Delivery of Invoices. Borrower will promptly
deliver to Lender a copy of all notices of, and invoices for, Impositions.

 

(e)                                  Deferral of Collection of Any Imposition
Reserve Deposits; Delivery of Receipts. If Lender does not collect an Imposition
Reserve Deposit with respect to an Imposition either marked “Deferred” in
Section 4.02(a) or pursuant to a separate written deferral by Lender, then on or
before the earlier of the date each such Imposition is due, or the date this
Loan Agreement requires each such Imposition to be paid, Borrower will provide
Lender with proof of payment of each such Imposition. Upon Notice to Borrower,
Lender may revoke its deferral and require Borrower to deposit with Lender any
or all of the Imposition Reserve Deposits listed in Section 4.02(a), regardless
of whether any such item is marked “Deferred” (i) if Borrower does not timely
pay any of the Impositions, (ii) if Borrower fails to provide timely proof to
Lender of such payment, (iii) at any time during the existence of an Event of
Default or (iv) upon placement of a Supplemental Loan in accordance with
Section 11.11.

 

(f)                                   through (i) are Reserved.

 

4.03                        Repairs; Repair Reserve Fund. Reserved.

 

4.04                        Replacement Reserve Fund. Reserved.

 

4.05                        Rental Achievement Provisions. Reserved.

 

4.06                        Debt Service Reserve. Reserved.

 

4.07                        Rate Cap Agreement Reserve Fund. Reserved.

 

4.08                        Reserved.

 

4.09                        Reserved.

 

4.10                        Reserved.

 

7

--------------------------------------------------------------------------------


 

ARTICLE V                                                 REPRESENTATIONS AND
WARRANTIES.

 

Borrower represents and warrants to Lender as follows as of the date of this
Loan Agreement:

 

5.01                          Review of Documents. Borrower has reviewed: 
(a) the Note, (b) the Security Instrument, (c) the Commitment Letter, and
(d) all other Loan Documents.

 

5.02                          Condition of Mortgaged Property. Except as
Borrower may have disclosed to Lender in writing in connection with the issuance
of the Commitment Letter, the Mortgaged Property has not been damaged by fire,
water, wind or other cause of loss, or any previous damage to the Mortgaged
Property has been fully restored.

 

5.03                          No Condemnation. No part of the Mortgaged Property
has been taken in Condemnation or other like proceeding, and, to the best of
Borrower’s knowledge after due inquiry and investigation, no such proceeding is
pending or threatened for the partial or total Condemnation or other taking of
the Mortgaged Property.

 

5.04                        Actions; Suits; Proceedings.

 

(a)                                 There are no judicial, administrative,
mediation or arbitration actions, suits or proceedings pending or, to the best
of Borrower’s knowledge, threatened in writing against or affecting Borrower
(and, if Borrower is a limited partnership, any of its general partners or if
Borrower is a limited liability company, any member of Borrower) or the
Mortgaged Property which, if adversely determined, would have a Material Adverse
Effect.

 

(b)                                 Reserved.

 

5.05                        Environmental. Except as previously disclosed by
Borrower to Lender in writing (which written disclosure may be in certain
environmental assessments and other written reports accepted by Lender in
connection with the funding of the Indebtedness and dated prior to the date of
this Loan Agreement), each of the following is true:

 

(a)                                 Borrower has not at any time engaged in,
caused or permitted any Prohibited Activities or Conditions on the Mortgaged
Property.

 

(b)                                 To the best of Borrower’s knowledge after
due inquiry and investigation, no Prohibited Activities or Conditions exist or
have existed on the Mortgaged Property.

 

(c)                                  The Mortgaged Property does not now contain
any underground storage tanks, and, to the best of Borrower’s knowledge after
due inquiry and investigation, the Mortgaged Property has not contained any
underground storage tanks in the past. If there is an underground storage tank
located on the Mortgaged Property that has been previously disclosed by Borrower
to Lender in writing, that tank complies with all requirements of Hazardous
Materials Laws.

 

8

--------------------------------------------------------------------------------


 

(d)                                 To the best of Borrower’s knowledge after
due inquiry and investigation, Borrower has complied with all Hazardous
Materials Laws, including all requirements for notification regarding releases
of Hazardous Materials. Without limiting the generality of the foregoing, all
Environmental Permits required for the operation of the Mortgaged Property in
accordance with Hazardous Materials Laws now in effect have been obtained and
all such Environmental Permits are in full force and effect.

 

(e)                                  To the best of Borrower’s knowledge after
due inquiry and investigation, no event has occurred with respect to the
Mortgaged Property that constitutes, or with the passage of time or the giving
of notice, or both, would constitute noncompliance with the terms of any
Environmental Permit.

 

(f)                                       There are no actions, suits, claims or
proceedings pending or, to the best of Borrower’s knowledge after due inquiry
and investigation, threatened in writing that involve the Mortgaged Property and
allege, arise out of, or relate to any Prohibited Activity or Condition.

 

(g)                                      Borrower has received no actual or
constructive notice of any written complaint, order, notice of violation or
other communication from any Governmental Authority with regard to air
emissions, water discharges, noise emissions or Hazardous Materials, or any
other environmental, health or safety matters affecting the Mortgaged Property
or any property that is adjacent to the Mortgaged Property.

 

5.06                        Commencement of Work; No Labor or Materialmen’s
Claims. Except as set forth on Exhibit E, prior to the recordation of the
Security Instrument, no work of any kind has been or will be commenced or
performed upon the Mortgaged Property, and no materials or equipment have been
or will be delivered to or upon the Mortgaged Property, for which the
contractor, subcontractor or vendor continues to have any rights including the
existence of or right to assert or file a mechanic’s or materialmen’s Lien. If
any such work of any kind has been commenced or performed upon the Mortgaged
Property, or if any such materials or equipment have been ordered or delivered
to or upon the Mortgaged Property, then prior to the execution of the Security
Instrument, Borrower has satisfied each of the following conditions:

 

(a)                                 Borrower has fully disclosed in writing to
the title insurance company issuing the mortgagee title insurance policy
insuring the Lien of the Security Instrument that work has been commenced or
performed on the Mortgaged Property, or materials or equipment have been ordered
or delivered to or upon the Mortgaged Property.

 

(b)                                 Borrower has obtained and delivered to
Lender and the title company issuing the mortgagee title insurance policy
insuring the Lien of the Security Instrument Lien waivers from all contractors,
subcontractors, suppliers or any other applicable party, pertaining to all work
commenced or performed on the Mortgaged

 

9

--------------------------------------------------------------------------------


 

Property, or materials or equipment ordered or delivered to or upon the
Mortgaged Property.

 

Borrower represents and warrants that all parties furnishing labor and materials
for which a Lien or claim of Lien may be filed against the Mortgaged Property
have been paid in full and, except for such Liens or claims insured against by
the policy of title insurance to be issued in connection with the Loan, there
are no mechanics’, laborers’ or materialmen’s Liens or claims outstanding for
work, labor or materials affecting the Mortgaged Property, whether prior to,
equal with or subordinate to the Lien of the Security Instrument.

 

5.07                        Compliance with Applicable Laws and Regulations.

 

(a)                                 To the best of Borrower’s knowledge after
due inquiry and investigation, each of the following is true:

 

(i)            All Improvements and the use of the Mortgaged Property comply
with all applicable statutes, rules and regulations, including all applicable
statutes, rules and regulations pertaining to requirements for equal
opportunity, anti-discrimination, fair housing, environmental protection, zoning
and land use (“legal, non-conforming” status with respect to uses or structures
will be considered to comply with zoning and land use requirements for the
purposes of this representation).

 

(ii)           The Improvements comply with applicable health, fire, and
building codes.

 

(iii)          There is no evidence of any illegal activities relating to
controlled substances on the Mortgaged Property.

 

(b)                                 Reserved.

 

(c)                                  Reserved.

 

5.08                        Access; Utilities; Tax Parcels. The Mortgaged
Property (a) has ingress and egress via a publicly dedicated right of way or via
an irrevocable easement permitting ingress and egress, (b) is served by public
utilities and services generally available in the surrounding community or
otherwise appropriate for the use in which the Mortgaged Property is currently
being utilized, and (c) constitutes one or more separate tax parcels.

 

5.09                        Licenses and Permits.

 

(a)                                 Borrower, any commercial tenant of the
Mortgaged Property and/or any operator of the Mortgaged Property is in
possession of all material licenses, permits and authorizations required for use
of the Mortgaged Property, which are valid and in full force and effect as of
the date of this Loan Agreement.

 

10

--------------------------------------------------------------------------------


 

(b)                                 Through (i) are reserved.

 

5.10                          No Other Interests. To the best of Borrower’s
knowledge after due inquiry and investigation, no Person has (a) any possessory
interest in the Mortgaged Property or right to occupy the Mortgaged Property
except under and pursuant to the provisions of existing Leases by and between
tenants and Borrower (a form of residential lease having been previously
provided to Lender together with the material terms of any and all
Non-Residential Leases at the Mortgaged Property), or (b) an option to purchase
the Mortgaged Property or an interest in the Mortgaged Property, except as has
been disclosed to and approved in writing by Lender.

 

5.11                        Term of Leases. All Leases for residential dwelling
units with respect to the Mortgaged Property satisfy each of the following
conditions:

 

(a)                                 They are on forms that are customary for
similar multifamily properties in the Property Jurisdiction.

 

(b)                                 They are for initial terms of at least 6
months and not more than 2 years (unless otherwise approved in writing by
Lender).

 

(c)                                  They do not include any Corporate Leases
(unless otherwise approved in writing by Lender).

 

(d)                                 They do not include options to purchase.

 

5.12                        No Prior Assignment; Prepayment of Rents. Borrower
has (a) not executed any prior assignment of Rents (other than an assignment of
Rents securing any prior indebtedness that is being assigned to Lender, or that
is being paid off and discharged with the proceeds of the Loan evidenced by the
Note or, if this Loan Agreement is entered into in connection with a
Supplemental Loan, other than an assignment of Rents securing any Senior
Indebtedness), and (b) not performed any acts and has not executed, and will not
execute, any instrument which would prevent Lender from exercising its rights
under any Loan Document. At the time of execution of this Loan Agreement, unless
otherwise approved by Lender in writing, there has been no prepayment of any
Rents for more than 2 months prior to the due dates of such Rents, other than
the last month’s Rent that is collected at the time a tenant enters into a
Lease.

 

5.13                        Illegal Activity. No portion of the Mortgaged
Property has been or will be purchased with the proceeds of any illegal
activity.

 

5.14                        Taxes Paid. Borrower has filed all federal, state,
county and municipal tax returns required to have been filed by Borrower, and
has paid all Taxes which have become due pursuant to such returns or to any
notice of assessment received by Borrower, and Borrower has no knowledge of any
basis for additional assessment with respect to such Taxes. To the best of
Borrower’s knowledge after due inquiry and investigation, there are

 

11

--------------------------------------------------------------------------------


 

not presently pending any special assessments against the Mortgaged Property or
any part of the Mortgaged Property.

 

5.15                        Title Exceptions. To the best of Borrower’s
knowledge after due inquiry and investigation, none of the items shown in the
schedule of exceptions to coverage in the title policy issued to and accepted by
Lender contemporaneously with the execution of this Loan Agreement and insuring
Lender’s interest in the Mortgaged Property will have a Material Adverse Effect
on the (a) ability of Borrower to pay the Loan in full, (b) ability of Borrower
to use all or any part of the Mortgaged Property in the manner in which the
Mortgaged Property is being used on the Closing Date, except as set forth in
Section 6.03, (c) operation of the Mortgaged Property, or (d) value of the
Mortgaged Property.

 

5.16                        No Change in Facts or Circumstances.

 

(a)                                 All information in the application for the
Loan submitted to Lender, including all financial statements for the Mortgaged
Property, Borrower, and any Borrower Principal, and all Rent Schedules, reports,
certificates, and any other documents submitted in connection with the
application (collectively, “Loan Application”) is complete and accurate in all
material respects as of the date such information was submitted to Lender.

 

(b)                                 There has been no change in any fact or
circumstance since the Loan Application was submitted to Lender that would make
any information submitted as part of the Loan Application materially incomplete
or inaccurate.

 

(c)                                  The organizational structure of Borrower is
as set forth in Exhibit H.

 

5.17                        Financial Statements. The financial statements of
Borrower and each Borrower Principal furnished to Lender as part of the Loan
Application reflect in each case a positive net worth as of the date of the
applicable financial statement.

 

5.18                        ERISA — Borrower Status. Borrower represents as
follows:

 

(a)                                 Borrower is not an “investment company,” or
a company under the Control of an “investment company,” as such terms are
defined in the Investment Company Act of 1940, as amended.

 

(b)                                 Borrower is not an “employee benefit plan,”
as defined in Section 3(3) of ERISA, which is subject to Title I of ERISA or a
“plan” to which Section 4975 of the Tax Code applies, and the assets of Borrower
do not constitute “plan assets” of one or more such plans within the meaning of
29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA.

 

12

--------------------------------------------------------------------------------


 

(c)                                  Borrower is not a “governmental plan”
within the meaning of Section 3(32) of ERISA, and is not subject to state
statutes regulating investments or fiduciary obligations with respect to
governmental plans.

 

5.19                        No Fraudulent Transfer or Preference. No Borrower or
Borrower Principal (a) has made, or is making in connection with and as security
for the Loan, a transfer of an interest in the property of Borrower or Borrower
Principal to or for the benefit of Lender or otherwise as security for any of
the obligations under the Loan Documents which is or could constitute a voidable
preference under federal bankruptcy, state insolvency or similar applicable
creditors’ rights laws, or (b) has made, or is making in connection with the
Loan, a transfer (including any transfer to or for the benefit of an insider
under an employment contract) of an interest of Borrower or any Borrower
Principal in property which is or could constitute a voidable preference under
federal bankruptcy, state insolvency or similar applicable creditors’ rights
laws, or (c) has incurred, or is incurring in connection with the Loan, any
obligation (including any obligation to or for the benefit of an insider under
an employment contract) which is or could constitute a fraudulent transfer under
federal bankruptcy, state insolvency, or similar applicable creditors’ rights
laws.

 

5.20                          No Insolvency or Judgment.

 

(a)                                 No Pending Proceedings or Judgments. No
Borrower or Borrower Principal is (i) the subject of or a party to (other than
as a creditor) any completed or pending bankruptcy, reorganization or insolvency
proceeding, or (ii) the subject of any judgment unsatisfied of record or
docketed in any court located in the United States, except that Harold Brown
previously declared personal bankruptcy in 1991, which has been discharged.

 

(b)                                 Insolvency. Borrower is not presently
insolvent, and the Loan will not render Borrower insolvent. As used in this
Section, the term “insolvent” means that the total of all of a Person’s
liabilities (whether secured or unsecured, contingent or fixed, or liquidated or
unliquidated) is in excess of the value of all of the assets of the Person that
are available to satisfy claims of creditors.

 

5.21                        Working Capital. After the Loan is made, Borrower
intends to have sufficient working capital, including cash flow from the
Mortgaged Property or other sources, not only to adequately maintain the
Mortgaged Property, but also to pay all of Borrower’s outstanding debts as they
come due (other than any balloon payment due upon the maturity of the Loan).
Lender acknowledges that no members or partners of Borrower or any Borrower
Principal will be obligated to contribute equity to Borrower for purposes of
providing working capital to maintain the Mortgaged Property or to pay
Borrower’s outstanding debts except as may otherwise be required under their
organizational documents.

 

5.22                        Cap Collateral. Reserved.

 

13

--------------------------------------------------------------------------------


 

5.23                        Ground Lease. Reserved.

 

5.24                        Purpose of Loan. The purpose of the Loan is as
indicated by the checked boxes below:  [CHECK ALL THAT ARE APPLICABLE]

 

[     ]                       Refinance Loan: The Loan is a refinancing of
existing indebtedness and, except to the extent specifically required by Lender,
there is to be no change in the ownership of either the Mortgaged Property or
Borrower Principals. The intended use of any cash received by Borrower from
Lender, to the extent applicable, in connection with the refinancing has been
fully disclosed to Lender.

 

[     ]                         Acquisition Loan: All of the consideration given
or received or to be given or received in connection with the acquisition of the
Mortgaged Property has been fully disclosed to Lender. The Mortgaged Property
was or will be purchased from                                   (“Property
Seller”). No Borrower or Borrower Principal has or had, directly or indirectly
(through a family member or otherwise), any interest in the Property Seller and
the acquisition of the Mortgaged Property is an arm’s-length transaction. To the
best of Borrower’s knowledge after due inquiry and investigation, the purchase
price of the Mortgaged Property represents the fair market value of the
Mortgaged Property and Property Seller is not or will not be insolvent
subsequent to the sale of the Mortgaged Property.

 

[     ]                         Supplemental Loan: The Loan is a Supplemental
Loan and, except to the extent specifically required or approved by Lender,
there has been no change in the ownership of either the Mortgaged Property or
Borrower Principals since the date of the Senior Note. The intended use of any
cash received by Borrower from Lender, to the extent applicable, in connection
with the Supplemental Loan has been fully disclosed to Lender.

 

[     ]                         Cross-Collateralized/Cross-Defaulted Loan Pool:
The Loan is part of a cross-collateralized/cross-defaulted pool of loans
described as follows: [CHECK ALL THAT ARE APPLICABLE]

 

being simultaneously made to Borrower and/or Borrower’s Affiliates

 

made previously to Borrower and/or Borrower’s Affiliates

 

The intended use of any cash received by Borrower from Lender, to the extent
applicable, in connection with the Loan and the other loans comprising the
cross-collateralized/cross-defaulted loan pool has been fully disclosed to
Lender.

 

5.25                        through 5.39 are reserved.

 

5.40                        Recycled SPE Borrower. Reserved.

 

14

--------------------------------------------------------------------------------


 

5.41                        Recycled SPE Equity Owner. Reserved.

 

5.42                        through 5.50 are reserved.

 

5.51                        Survival. The representations and warranties set
forth in this Loan Agreement will survive until the Indebtedness is paid in
full; however, the representations and warranties set forth in Section 5.05 will
survive beyond repayment of the entire Indebtedness, to the extent provided in
Section 10.02(i).

 

5.52                        through 5.53 are reserved.

 

ARTICLE VI                                            BORROWER COVENANTS.

 

6.01                        Compliance with Laws. Borrower will comply with all
laws, ordinances, rules, regulations and requirements of any Governmental
Authority having jurisdiction over the Mortgaged Property and all licenses and
permits and all recorded covenants and agreements relating to or affecting the
Mortgaged Property, including all laws, ordinances, regulations, requirements
and covenants pertaining to health and safety, construction of improvements on
the Mortgaged Property, Repairs, Capital Replacements, fair housing, disability
accommodation, zoning and land use, applicable building codes, special use
permits and environmental regulations, Leases and the maintenance and
disposition of tenant security deposits. Borrower will take appropriate measures
to prevent, and will not engage in or knowingly permit, any illegal activities
at the Mortgaged Property, including those that could endanger tenants or
visitors, result in damage to the Mortgaged Property, result in forfeiture of
the Mortgaged Property, or otherwise materially impair the Lien created by the
Security Instrument or Lender’s interest in the Mortgaged Property. Borrower
will at all times maintain records sufficient to demonstrate compliance with the
provisions of this Section 6.01.

 

6.02                        Compliance with Organizational Documents. Borrower
will at all times comply with all laws, regulations and requirements of any
Governmental Authority relating to Borrower’s formation, continued existence and
good standing in its state of formation and, if different, in the Property
Jurisdiction. Borrower will at all times comply with its organizational
documents, including its partnership agreement (if Borrower is a partnership),
its by-laws (if Borrower is a corporation or housing cooperative corporation or
association) or its operating agreement (if Borrower is a limited liability
company or tenancy-in-common). If Borrower is a housing cooperative corporation
or association, Borrower will at all times maintain its status as a “cooperative
housing corporation” as such term is defined in Section 216(b) of the Internal
Revenue Code of 1986, as amended, or any successor statute thereto.

 

6.03                        Use of Mortgaged Property.

 

(a)                                 Unless required by applicable law, without
the prior written consent of Lender, Borrower will not take any of the following
actions:

 

15

--------------------------------------------------------------------------------


 

(i)            Allow changes in the use for which all or any part of the
Mortgaged Property is being used at the time this Loan Agreement is executed.

 

(ii)           Convert any individual dwelling units or common areas to
commercial use.

 

(iii)          Initiate a change in the zoning classification of the Mortgaged
Property or acquiesce to a change in the zoning classification of the Mortgaged
Property.

 

(iv)          Establish any condominium or cooperative regime with respect to
the Mortgaged Property beyond any which may be in existence on the date of this
Loan Agreement.

 

(v)           Combine all or any part of the Mortgaged Property with all or any
part of a tax parcel which is not part of the Mortgaged Property.

 

(vi)          Subdivide or otherwise split any tax parcel constituting all or
any part of the Mortgaged Property.

 

(vii)         Add to or change any location at which any of the Mortgaged
Property is stored, held or located unless Borrower (A) gives Notice to Lender
within 30 days after the occurrence of such addition or change, (B) executes and
delivers to Lender any modifications of or supplements to this Loan Agreement
that Lender may require, and (C) authorizes the filing of any financing
statement which may be filed in connection with this Loan Agreement, as Lender
may require.

 

(viii)        Convert, in whole or in part, any non-residential income producing
units to non-income producing units.

 

(b)                                 Reserved.

 

(c)                                  Notwithstanding anything contained in this
Section to the contrary, if Borrower is a housing cooperative corporation or
association, Lender acknowledges and consents to Borrower’s use of the Mortgaged
Property as a housing cooperative.

 

6.04                        Non-Residential Leases.

 

(a)                                 Prohibited New Non-Residential Leases or
Modified Non-Residential Leases. Except as set forth in Section 6.04(b),
Borrower will not enter into any New Non-Residential Lease, enter into any
Modified Non-Residential Lease or terminate any Non-Residential Lease (including
any Non-Residential Lease in existence on the date of this Loan Agreement)
without the prior written consent of Lender, which consent shall not be
unreasonably withheld, conditioned or delayed.  To the extent that Lender’s
consent is required pursuant to this Section 6.4(a),

 

16

--------------------------------------------------------------------------------


 

Borrower’s written request therefor shall be delivered with such materials
reasonably requested by Lender in order to evaluate such request. Each such
request shall conspicuously state, in large bold type on the top of the first
page of such request, that: “PURSUANT TO SECTION 6.04(A) OF THE LOAN AGREEMENT,
THIS IS A REQUEST FOR LENDER’S CONSENT. LENDER’S RESPONSE IS REQUESTED WITHIN
TEN (10) BUSINESS DAYS.  THE LEASE SHALL BE DEEMED APPROVED IF LENDER FAILS TO
RESPOND TO THE CONTRARY TEN (10) BUSINESS DAYS’ OF LENDER’S RECEIPT OF THIS
WRITTEN NOTICE.”  In the event that Lender fails to approve or disapprove the
written request within ten (10) business day period, then Lender’s consent shall
be deemed to have been granted.

 

(b)                                 New Non-Residential Leases or Modified
Non-Residential Leases for which Lender’s Consent is Not Required. Lender’s
consent will not be required for Borrower to enter into a Modified
Non-Residential Lease or a New Non-Residential Lease, provided that the Modified
Non-Residential Lease or New Non-Residential Lease satisfies each of the
following requirements:

 

(i)            The tenant under the New Non-Residential Lease or Modified
Non-Residential Lease is not an Affiliate of Borrower or any Guarantor.

 

(ii)           The terms of the New Non-Residential Lease or Modified
Non-Residential Lease are at least as favorable to Borrower as those customary
in the applicable market at the time Borrower enters into the New
Non-Residential Lease or Modified Non-Residential Lease.

 

(iii)          The Rents paid to Borrower pursuant to the New Non-Residential
Lease or Modified Non-Residential Lease are not less than 90% of the rents paid
to Borrower pursuant to the Non-Residential Lease, if any, for that portion of
the Mortgaged Property that was in effect prior to the New Non-Residential Lease
or Modified Non-Residential Lease.

 

(iv)          The term of the New Non-Residential Lease or Modified
Non-Residential Lease, including any option to extend, is 10 years or less.

 

(v)           Any New Non-Residential Lease must provide that the space may not
be used or operated, in whole or in part, for any of the following:

 

(A)                               The operation of a so-called “head shop” or
other business devoted to the sale of articles or merchandise normally used or
associated with illegal or unlawful activities such as, but not limited to, the
sale of paraphernalia used in connection with marijuana or controlled drugs or
substances.

 

(B)                               A gun shop, shooting gallery or firearms
range.

 

17

--------------------------------------------------------------------------------


 

(C)                               A so-called massage parlor or any business
which sells, rents or permits the viewing of so-called “adult” or pornographic
materials such as, but not limited to, adult magazines, books, movies,
photographs, sexual aids, sexual articles and sex paraphernalia.

 

(D)                               Any use involving the sale or distribution of
any flammable liquids, gases or other Hazardous Materials.

 

(E)                                An off-track betting parlor or arcade.

 

(F)                                 A liquor store or other establishment whose
primary business is the sale of alcoholic beverages for off-site consumption.

 

(G)                               A burlesque or strip club.

 

(H)                              Any illegal activity.

 

(vi)                              The aggregate of the income derived from the
space leased pursuant to the New Non-Residential Lease accounts for less than
20% of the gross income of the Mortgaged Property on the date that Borrower
enters into the New Non-Residential Lease.

 

(vii)                           Such New Non-Residential Lease is not an oil or
gas lease, pipeline agreement or other instrument related to the production or
sale of oil or natural gas.

 

(c)                                  Executed Copies of Non-Residential Leases.
Borrower will, without request by Lender, deliver a fully executed copy of each
Non-Residential Lease to Lender promptly after such Non-Residential Lease is
signed.

 

(d)                                 Subordination and Attornment Requirements.
All Non-Residential Leases, regardless of whether Lender’s consent or approval
is required, will specifically include the following provisions:

 

(i)            The Lease is subordinate to the Lien of the Security Instrument,
with such subordination to be self-executing.

 

(ii)           The tenant will attorn to Lender and any purchaser at a
foreclosure sale, such attornment to be self-executing and effective upon
acquisition of title to the Mortgaged Property by any purchaser at a foreclosure
sale or by Lender in any manner.

 

(iii)          The tenant agrees to execute such further evidences of attornment
as Lender or any purchaser at a foreclosure sale may from time to time request.

 

18

--------------------------------------------------------------------------------


 

(iv)          The tenant will, upon receipt of a written request from Lender
following the occurrence of and during the continuance of an Event of Default,
pay all Rents payable under the Lease to Lender.

 

(v)           Reserved.

 

(vi)          Reserved.

 

6.05                        Prepayment of Rents. Borrower will not receive or
accept Rent under any Lease (whether a residential Lease or a Non-Residential
Lease) for more than 2 months in advance, except that Borrower may accept the
last month’s Rent under any Lease at the time the tenant enters into such Lease.

 

6.06                        Inspection.

 

(a)                                 Right of Entry. Borrower will permit Lender,
its agents, representatives and designees and any interested Governmental
Authority to make or cause to be made entries upon and inspections of the
Mortgaged Property to inspect, among other things:  (i) Repairs, (ii) Capital
Replacements, (iii) Restorations, (iv) Property Improvement Alterations, and
(v) any other Improvements, both in process and upon completion (including
environmental inspections and tests performed by professional inspection
engineers) during normal business hours, or at any other reasonable time, upon
reasonable Notice to Borrower if the inspection is to include occupied
residential units (which Notice need not be in writing). During normal business
hours, or at any other reasonable time, Borrower will also permit Lender to
examine all books and records and contracts and bills pertaining to the
foregoing. Notice to Borrower will not be required in the case of an emergency,
as determined in Lender’s Discretion, or when an Event of Default has occurred
and is continuing.

 

(b)                                 Inspection of Mold. If Lender determines
that Mold has or may have developed as a result of a water intrusion event or
leak, Lender, at Lender’s Discretion, may require that a professional inspector
inspect the Mortgaged Property to confirm whether Mold has developed and, if so,
thereafter as frequently as Lender determines is necessary until any issue with
Mold and its cause(s) are resolved to Lender’s satisfaction. Such inspection
will be limited to a visual and olfactory inspection of the area that has
experienced the Mold, water intrusion event or leak. Borrower will be
responsible for the cost of each such professional inspection and any
remediation deemed to be necessary as a result of the professional inspection.
After any issue with Mold is remedied to Lender’s satisfaction, Lender will not
require a professional inspection any more frequently than once every 3 years
unless Lender otherwise becomes aware of Mold as a result of a subsequent water
intrusion event or leak.

 

(c)                                  Certification in Lieu of Inspection. If
Lender or Loan Servicer determines not to conduct an annual inspection of the
Mortgaged Property, and in lieu thereof

 

19

--------------------------------------------------------------------------------


 

Lender requests a certification, Borrower will provide to Lender a factually
correct certification, each year that the annual inspection is waived, to the
following effect:

 

Borrower has not received any written complaint, notice, letter or other written
communication from any tenant, Property Manager or governmental authority
regarding mold, fungus, microbial contamination or pathogenic organisms (“Mold”)
or any activity, condition, event or omission that causes or facilitates the
growth of Mold on or in any part of the Mortgaged Property or, if Borrower has
received any such written complaint, notice, letter or other written
communication, that Borrower has investigated and determined that no Mold
activity, condition or event exists or alternatively has fully and properly
remediated such activity, condition, event or omission in compliance with the
Moisture Management Plan for the Mortgaged Property.

 

If Borrower is unwilling or unable to provide such certification, Lender may
require a professional inspection of the Mortgaged Property at Borrower’s
expense.

 

6.07                        Books and Records; Financial Reporting.

 

(a)                                 Delivery of Books and Records. Borrower will
keep and maintain at all times at the Mortgaged Property or the Property
Manager’s office, and upon Lender’s request will make available at the Mortgaged
Property (or, at Borrower’s option, at the Property Manager’s office), complete
and accurate books of account and records (including copies of supporting bills
and invoices) adequate to reflect correctly the operation of the Mortgaged
Property, in accordance with GAAP consistently applied (or such other method
which is reasonably acceptable to Lender), and copies of all written contracts,
Leases, and other instruments which affect the Mortgaged Property. The books,
records, contracts, Leases and other instruments will be subject to examination
and inspection by Lender at any reasonable time.

 

(b)                                 Delivery of Statement of Income and
Expenses; Rent Schedule and Other Statements. Borrower will furnish to Lender
each of the following:

 

(i)                                       Within 25 days after the end of each
calendar quarter prior to Securitization and within 35 days after each calendar
quarter after Securitization, each of the following:

 

(A)                               A Rent Schedule dated no earlier than the date
that is 5 days prior to the end of such quarter.

 

20

--------------------------------------------------------------------------------


 

(B)                               A statement of income and expenses for
Borrower’s operation of the Mortgaged Property that is either of the following:

 

(1)                                   For the 12 month period ending on the last
day of such quarter.

 

(2)                                   If at the end of such quarter Borrower or
any Affiliate of Borrower has owned the Mortgaged Property for less than 12
months, for the period commencing with the acquisition of the Mortgaged Property
by Borrower or its Affiliate, and ending on the last day of such quarter.

 

(C)                               When requested by Lender, a balance sheet
showing all assets and liabilities of Borrower relating to the Mortgaged
Property as of the end of that fiscal quarter.

 

(ii)                                  Within 90 days after the end of each
fiscal year of Borrower, each of the following:

 

(A)                               An annual statement of income and expenses for
Borrower’s operation of the Mortgaged Property for that fiscal year.

 

(B)                               A balance sheet showing all assets and
liabilities of Borrower relating to the Mortgaged Property as of the end of that
fiscal year and a profit and loss statement for Borrower.

 

(C)                               An accounting of all security deposits held
pursuant to all Leases, including the name of the institution (if any) and the
names and identification numbers of the accounts (if any) in which such security
deposits are held and the name of the person to contact at such financial
institution, along with any authority or release necessary for Lender to access
information regarding such accounts.

 

(iii)                               Within 30 days after the date of filing,
copies of all tax returns filed by Borrower.

 

(c)                                  Delivery of Borrower Financial Statements
Upon Request. Borrower will furnish to Lender each of the following:

 

(i)                                     Upon Lender’s request, in Lender’s sole
and absolute discretion prior to a Securitization, and thereafter upon Lender’s
request in Lender’s Discretion, a monthly Rent Schedule and a monthly statement
of income and expenses for Borrower’s operation of the Mortgaged Property, in
each case within 25 days after the end of each month.

 

21

--------------------------------------------------------------------------------


 

(ii)                                  Upon Lender’s request in Lender’s sole and
absolute discretion prior to a Securitization, and thereafter upon Lender’s
request in Lender’s Discretion, a statement that identifies all owners of any
interest in Borrower and any Designated Entity for Transfers and the interest
held by each (unless Borrower or any Designated Entity for Transfers is a
publicly-traded entity in which case such statement of ownership will not be
required), and if Borrower or a Designated Entity for Transfers is a corporation
then all officers and directors of Borrower and the Designated Entity for
Transfers, and if Borrower or a Designated Entity for Transfers is a limited
liability company then all Managers who are not members, in each case within 10
days after such request.

 

(iii)                               Upon Lender’s request in Lender’s
Discretion, such other financial information or property management information
(including information on tenants under Leases to the extent such information is
available to Borrower, copies of bank account statements from financial
institutions where funds owned or controlled by Borrower are maintained, and an
accounting of security deposits) as may be required by Lender from time to time,
in each case within 30 days after such request.

 

(iv)                              Upon Lender’s request in Lender’s Discretion,
a monthly property management report for the Mortgaged Property, showing the
number of inquiries made and rental applications received from tenants or
prospective tenants and deposits received from tenants and any other information
requested by Lender within 30 days after such request. However, Lender will not
require the foregoing more frequently than quarterly except when there has been
an Event of Default and such Event of Default is continuing, in which case
Lender may require Borrower to furnish the foregoing more frequently.

 

(d)                                 Form of Statements; Audited Financials. A
natural person having authority to bind Borrower (or the SPE Equity Owner or
Guarantor, as applicable) will certify each of the statements, schedules and
reports required by Sections 6.07(b), 6.07(c) and 6.07(f) to be complete and
accurate. Each of the statements, schedules and reports required by Sections
6.07(b), 6.07(c) and 6.07(f) will be in such form and contain such detail as
Lender may reasonably require. Lender also may require that any of the
statements, schedules or reports listed in Sections 6.07(b), 6.07(c) and
6.07(f) be audited at Borrower’s expense by independent certified public
accountants acceptable to Lender, at any time when an Event of Default has
occurred and is continuing or at any time that Lender, in its reasonable
judgment, determines that audited financial statements are required for an
accurate assessment of the financial condition of Borrower or of the Mortgaged
Property.

 

(e)                                  Failure to Timely Provide Financial
Statements. If Borrower fails to provide in a timely manner the statements,
schedules and reports required by Sections 6.07(b), 6.07(c) and 6.07(f), Lender
will give Notice to Borrower specifying the

 

22

--------------------------------------------------------------------------------


 

statements, schedules and reports required by Sections 6.07(b), 6.07(c) and
6.07(f) that Borrower has failed to provide. If Borrower has not provided the
required statements, schedules and reports within 10 Business Days following
such Notice, then (i) Borrower will pay a late fee of $500 for each late
statement, schedule or report, plus an additional $500 per month that any such
statement, schedule or report continues to be late, and (ii) Lender will have
the right to have Borrower’s books and records audited, at Borrower’s expense,
by independent certified public accountants selected by Lender in order to
obtain such statements, schedules and reports, and all related costs and
expenses of Lender will become immediately due and payable and will become an
additional part of the Indebtedness as provided in Section 9.02. Notice to
Borrower of Lender’s exercise of its rights to require an audit will not be
required in the case of an emergency, as determined in Lender’s Discretion, or
when an Event of Default has occurred and is continuing.

 

(f)                                   Delivery of Guarantor and SPE Equity Owner
Financial Statements Upon Request. Borrower will cause each Guarantor and, at
Lender’s request in Lender’s Discretion, any SPE Equity Owner, to provide to
Lender (i) within 90 days after the close of such party’s fiscal year, such
party’s balance sheet and profit and loss statement (or if such party is a
natural person, within 90 days after the close of each calendar year, such
party’s personal financial statements) in form reasonably satisfactory to Lender
and certified by such party to be accurate and complete, and (ii) such
additional financial information (including copies of state and federal tax
returns with respect to any SPE Equity Owner but Lender will only require copies
of such tax returns with respect to each Guarantor if an Event of Default has
occurred and is continuing) as Lender may reasonably require from time to time
and in such detail as reasonably required by Lender.

 

(g)                                  Reporting Upon Event of Default. If an
Event of Default has occurred and is continuing, Borrower will deliver to Lender
upon written demand all books and records relating to the Mortgaged Property or
its operation.

 

(h)                                 Credit Reports. Borrower authorizes Lender
to obtain a credit report on Borrower at any time.

 

(i)                                     Reserved.

 

6.08                        Taxes; Operating Expenses; Ground Rents.

 

(a)                                 Payment of Taxes and Ground Rent. Subject to
the provisions of Sections 6.08(c) and (d), Borrower will pay or cause to be
paid (i) all Taxes when due and before the addition of any interest, fine,
penalty or cost for nonpayment, and (ii) if Borrower’s interest in the Mortgaged
Property is as a Ground Lessee, then the monthly or other periodic installments
of Ground Rent before the last date upon which each such installment may be made
without penalty or interest charges being added.

 

23

--------------------------------------------------------------------------------


 

(b)                                 Payment of Operating Expenses. Subject to
the provisions of Section 6.08(c), Borrower will (i) pay the expenses of
operating, managing, maintaining and repairing the Mortgaged Property (including
utilities, Repairs and Capital Replacements) before the last date upon which
each such payment may be made without any penalty or interest charge being
added, and (ii) pay Insurance premiums at least 30 days prior to the expiration
date of each policy of Insurance, unless applicable law specifies some lesser
period.

 

(c)                                  Payment of Impositions and Reserve Funds.
If Lender is collecting Imposition Reserve Deposits pursuant to Article IV, then
so long as no Event of Default exists, Borrower will not be obligated to pay any
Imposition for which Imposition Reserve Deposits are being collected, whether
Taxes, Insurance premiums, Ground Rent (if applicable) or any other individual
Impositions, but only to the extent that sufficient Imposition Reserve Deposits
are held by Lender for the purpose of paying that specific Imposition and
Borrower has timely delivered to Lender any bills or premium notices that it has
received with respect to that specific Imposition (other than Ground Rent).
Lender will have no liability to Borrower for failing to pay any Impositions to
the extent that:  (i) any Event of Default has occurred and is continuing,
(ii) insufficient Imposition Reserve Deposits are held by Lender at the time an
Imposition becomes due and payable, or (iii) Borrower has failed to provide
Lender with bills and premium notices as provided in this Section.

 

(d)                                 Right to Contest. Borrower, at its own
expense, may contest by appropriate legal proceedings, conducted diligently and
in good faith, the amount or validity of any Imposition other than Insurance
premiums and Ground Rent (if applicable), if:  (i) Borrower notifies Lender of
the commencement or expected commencement of such proceedings, (ii) the
Mortgaged Property is not in danger of being sold or forfeited, (iii) if
Borrower has not already paid the Imposition, Borrower deposits with Lender
reserves sufficient to pay the contested Imposition, if requested by Lender, and
(iv) Borrower furnishes whatever additional security is required in the
proceedings or is reasonably requested by Lender, which may include the delivery
to Lender of reserves established by Borrower to pay the contested Imposition.

 

6.09                        Preservation, Management and Maintenance of
Mortgaged Property.

 

(a)                                 Maintenance of Mortgaged Property; No Waste.
Borrower will keep the Mortgaged Property in good repair, including the
replacement of Personalty and Fixtures with items of equal or better function
and quality. Borrower will not commit waste or permit impairment or
deterioration of the Mortgaged Property.

 

(b)                                 Abandonment of Mortgaged Property. Borrower
will not abandon the Mortgaged Property.

 

24

--------------------------------------------------------------------------------


 

(c)                                  Preservation of Mortgaged Property.
Borrower will restore or repair promptly, in a good and workmanlike manner, any
damaged part of the Mortgaged Property to the equivalent of its original
condition, or such other condition as Lender may approve in writing, whether or
not Insurance proceeds or Condemnation awards are available to cover any costs
of such Restoration or repair; provided, however, that Borrower will not be
obligated to perform such Restoration or repair if (i) no Event of Default has
occurred and is continuing, and (ii) Lender has elected to apply any available
Insurance proceeds and/or Condemnation awards to the payment of Indebtedness
pursuant to Section 6.10(l) or Section 6.11(d).

 

(d)                                 Property Management. Borrower will provide
for professional management of the Mortgaged Property by the Property Manager at
all times under a property management agreement approved by Lender in writing.
Borrower will not surrender, terminate, cancel, modify, renew or extend its
property management agreement, or enter into any other agreement relating to the
management or operation of the Mortgaged Property with Property Manager or any
other Person, or consent to the assignment by the Property Manager of its
interest under such property management agreement, in each case without the
consent of Lender, which consent will not be unreasonably withheld.

 

(i)                                     If at any time Lender consents to the
appointment of a new Property Manager, such new Property Manager and Borrower
will, as a condition of Lender’s consent, execute an Assignment of Management
Agreement in a form acceptable to Lender.

 

(ii)                                  If any such replacement Property Manager
is an Affiliate of Borrower, and if a nonconsolidation opinion was delivered on
the Closing Date, Borrower will deliver to Lender an updated nonconsolidation
opinion in form and substance satisfactory to Lender with regard to
nonconsolidation.

 

(iii)                               Reserved.

 

(e)                                  Alteration of Mortgaged Property. Borrower
will give Notice to Lender of and, unless otherwise directed in writing by
Lender, will appear in and defend any action or proceeding purporting to affect
the Mortgaged Property, Lender’s security or Lender’s rights under this Loan
Agreement. Borrower will not (and will not permit any tenant or other Person to)
remove, demolish or alter the Mortgaged Property or any part of the Mortgaged
Property, including any removal, demolition or alteration occurring in
connection with a rehabilitation of all or part of the Mortgaged Property,
except that each of the following is permitted:

 

(i)                                     Repairs or Capital Replacements pursuant
to Sections 4.03 or 4.04.

 

(ii)                                  Repairs or Capital Replacements made in
connection with the replacement of tangible Personalty.

 

25

--------------------------------------------------------------------------------


 

(iii)                               If Borrower is a cooperative housing
corporation or association, Repairs or Capital Replacements to the extent
permitted with respect to individual dwelling units under the form of a
proprietary lease or occupancy agreement.

 

(iv)                              Repairs or Capital Replacements in connection
with making an individual unit ready for a new occupant or pursuant to Sections
6.09(a) and (c).

 

(v)                                 Property Improvement Alterations, provided
that each of the following conditions is satisfied:

 

(A)                               At least 30 days prior to the commencement of
any Property Improvement Alterations, Borrower must submit to Lender a Property
Improvement Notice. The Property Improvement Notice must include all of the
following information:

 

(1)                                 The expected start date and completion date
of the Property Improvement Alterations.

 

(2)                                 A description of the anticipated Property
Improvement Alterations to be made.

 

(3)                                 The projected budget of the Property
Improvement Alterations and the source of funding.

 

If any changes to Property Improvement Alterations as described in the Property
Improvement Notice are made that extend beyond the overall scope and intent of
the Property Improvement Alterations set forth in the Property Improvement
Notice (e.g., renovations changed to renovate common areas but Property
Improvement Notice only described renovations to the residential dwelling unit
bathrooms), then Borrower must submit a new Property Improvement Notice to
Lender in accordance with this Section 6.09(e)(v)(A).

 

(B)                               The Property Improvement Alterations may not
be commenced within 12 months prior to the Maturity Date without prior written
consent of the Lender and must be completed at least 6 months prior to the
Maturity Date.

 

(C)                               Neither the performance nor completion of the
Property Improvement Alterations may result in any of the following:

 

(1)                                 An adverse effect on any Major Building
System.

 

26

--------------------------------------------------------------------------------


 

(2)                                 A change in residential dwelling unit
configurations on a permanent basis.

 

(3)                                 An increase or decrease in the total number
of residential dwelling units.

 

(4)                                 The demolition of any existing Improvements.

 

(5)                                 A permanent obstruction of tenants’ access
to units or a temporary obstruction of tenants’ access to units without a
reasonable alternative access provided during the period of renovation which
causes the obstruction.

 

(D)                               The cost of the Property Improvement
Alterations made to residential dwelling units during the term of the Mortgage
must not exceed the Property Improvement Total Amount.

 

(E)                                The Leases used to calculate Minimum
Occupancy for use in Section 6.09(e)(v)(I) must meet all of the following
conditions:

 

(1)                                 The Leases are with tenants that are not
Affiliates of Borrower or Guarantor (except as otherwise expressly agreed by
Lender in writing).

 

(2)                                 The Leases are on arms’ length terms and
conditions.

 

(3)                                 The Leases otherwise satisfy the
requirements of the Loan Documents.

 

(F)                                 The Property Improvement Alterations must be
completed in accordance with Section 6.14 and any reference to Repairs in
Sections 6.06 and 6.14 will be deemed to include Property Improvement
Alterations.

 

(G)                               Upon completion of the applicable Property
Improvement Alterations, Borrower must provide all of the following to the
Lender:

 

(1)                                 Borrower’s Certificate of Property
Improvement Alterations Completion, in the form attached as Exhibit O
(“Certificate of Completion”).

 

(2)                                 Any other certificates or approval,
acceptance or compliance required by Lender, including certificates of
occupancy, from any Governmental Authority having jurisdiction over the
Mortgaged Property and the Property

 

27

--------------------------------------------------------------------------------


 

Improvement Alterations and professional engineers certifications.

 

(H)                              Borrower must deliver to Lender within 10 days
of Lender’s request a written status update on the Property Improvement
Alterations.

 

(I)                                   While Property Improvement Alterations
that result in individual residential dwelling units not being available for
leasing are ongoing, if a Rent Schedule shows that the occupancy of the
Mortgaged Property has decreased to less than the Minimum Occupancy, Borrower
must take each of the following actions:

 

(1)                                 Complete all pending Property Improvement
Alterations to such individual residential dwelling units in a timely manner
until the Mortgaged Property satisfies the Minimum Occupancy requirement.

 

(2)                                 Suspend any additional Property Improvement
Alterations which would cause residential dwelling units to be unavailable for
leasing until the Mortgaged Property satisfies the Minimum Occupancy
requirement.

 

(J)                                   If Borrower has commenced Property
Improvement Alterations on the Mortgaged Property, then Borrower will deliver to
Lender, upon Lender’s request, and in a timely manner, the Certificate of
Completion together with such additional information as Lender may request.

 

[INSERT THE FOLLOWING IF THE LOAN AMOUNT IS $25,000,000 OR MORE OR IF THE
MORTGAGE IS PART OF A CROSSED POOL OF LOANS WITH AN AGGREGATE BALANCE OF
$25,000,000 OR MORE]

 

(K)                               At no time during the term of the Loan may the
Property Improvement Total Amount (including any amounts expended by Borrower on
Property Improvement Alterations for Non-Residential Units) then outstanding for
services and/or materials that are then due and payable exceed 10% of the
original principal loan amount; provided that at no time will such amount exceed
the Property Improvement Total Amount.

 

(vi)                              Reserved.

 

(vii)                           Reserved.

 

28

--------------------------------------------------------------------------------


 

(viii)                        Reserved.

 

(f)                                   Establishment of MMP. Unless otherwise
waived by Lender in writing, Borrower will have or will establish and will
adhere to the MMP. If Borrower is required to have an MMP, Borrower will keep
all MMP documentation at the Mortgaged Property or at the Property Manager’s
office and available for review by Lender or the Loan Servicer during any annual
assessment or other inspection of the Mortgaged Property that is required by
Lender. At a minimum, the MMP must contain a provision for:  (i) staff training,
(ii) information to be provided to tenants, (iii) documentation of the plan,
(iv) the appropriate protocol for incident response and remediation, and
(v) routine, scheduled inspections of common space and unit interiors.

 

(g)                                  No Reduction of Housing Cooperative
Charges. If Borrower is a housing cooperative corporation or association, until
the Indebtedness is paid in full, Borrower will not reduce the maintenance fees,
charges or assessments payable by shareholders or residents under proprietary
leases or occupancy agreements below a level which is sufficient to pay all
expenses of Borrower, including all operating and other expenses for the
Mortgaged Property and all payments due pursuant to the terms of the Note and
any Loan Documents.

 

(h)                                 through (k) are reserved.

 

6.10                        Insurance. At all times during the term of this Loan
Agreement, Borrower will maintain at its sole cost and expense, for the mutual
benefit of Borrower and Lender, all of the Insurance specified in this
Section 6.10, as required by Lender and applicable law, and in such amounts and
with such maximum deductibles as Lender may require, as those requirements may
change:

 

(a)                                 Property Insurance. Borrower will keep the
Improvements insured at all times against relevant physical hazards that may
cause damage to the Mortgaged Property as Lender may require (“Property
Insurance”). Required Property Insurance coverage may include any or all of the
following:

 

(i)                                     All Risks of Physical Loss. Insurance
against loss or damage from fire, wind, hail, and other related perils within
the scope of a “Special Causes of Loss” or “All Risk” policy, in an amount not
less than the Replacement Cost of the Mortgaged Property.

 

(ii)                                  Ordinance and Law. If any part of the
Mortgaged Property is legal non-conforming under current building, zoning or
land use laws or ordinances, then “Ordinance and Law Coverage” in the amount
required by Lender.

 

(iii)                               Flood.  If any of the Improvements are
located in an area identified by the Federal Emergency Management Agency (or any
successor to that agency) as a “Special Flood Hazard Area,” flood Insurance in
the amount required by Lender.

 

29

--------------------------------------------------------------------------------


 

(iv)                              Windstorm. If windstorm and/or windstorm
related perils and/or “named storm” are excluded from the “Special Causes of
Loss” policy required under Section 6.10(a)(i), then separate coverage for such
risks (“Windstorm Coverage”), either through an endorsement or a separate
policy. Windstorm Coverage will be written in an amount not less than the
Replacement Cost of the Mortgaged Property.

 

(v)                                 Boiler and Machinery/Equipment Breakdown. If
the Mortgaged Property contains a central heating, ventilation and cooling
system (“HVAC System”) where steam boilers and/or other pressurized systems are
in operation and are regulated by the Property Jurisdiction, Insurance providing
coverage in the amount required by Lender.

 

(vi)                              Builder’s Risk. During any period of
construction or Restoration, builder’s risk Insurance (including fire and other
perils within the scope of a policy known as “Causes of Loss — Special Form” or
“All Risk” policy) in an amount not less than the sum of the related contractual
arrangements.

 

(vii)                           Other. Insurance for other physical perils
applicable to the Mortgaged Property as may be required by Lender including
earthquake, sinkhole, mine subsidence, avalanche, mudslides, and volcanic
eruption. If Lender reasonably requires any updated reports or other
documentation to determine whether additional Insurance is necessary or prudent,
Borrower will pay for the updated reports or other documentation at its sole
cost and expense.

 

(viii)                        Reserved.

 

(ix)                              Reserved.

 

(b)                                 Business Income/Rental Value. Business
income/rental value Insurance for all relevant perils to be covered in the
amount required by Lender, but in no case less than the effective gross income
attributable to the Mortgaged Property for the preceding 12 months, as
determined by Lender in Lender’s Discretion.

 

(c)                                  Commercial General Liability Insurance.
Commercial general liability Insurance against legal liability claims for
personal and bodily injury, property damage and contractual liability in such
amounts and with such maximum deductibles as Lender may require, but not less
than $1,000,000 per occurrence and $2,000,000 in the general aggregate on a
per-location basis, plus excess and/or umbrella liability coverage in such
amounts as Lender may require.

 

(d)                                 Terrorism Insurance. Insurance required
under Section 6.10(a)(i) and (ii) and Section 6.10(b) will provide coverage for
acts of terrorism. Terrorism coverage may be provided through one or more
separate policies, which will be on terms (including amounts) consistent with
those required under Section 6.10(a)(i) and (ii) and Section 6.10(b). If
Insurance against acts of terrorism is not available at

 

30

--------------------------------------------------------------------------------


 

commercially reasonable rates and if the related hazards are not at the time
commonly insured against for properties similar to the Mortgaged Property and
located in or around the region in which the Mortgaged Property is located, then
Lender may opt to temporarily suspend, cap or otherwise limit the requirement to
have such terrorism insurance for a period not to exceed one year, unless such
suspension or cap is renewed by Lender for additional one year increments.

 

(e)                                  Payment of Premiums. All Property Insurance
premiums and premiums for other Insurance required under this Section 6.10 will
be paid in the manner provided in Article IV, unless Lender has designated in
writing another method of payment.

 

(f)                                   Policy Requirements. The following
requirements apply with respect to all Insurance required by this Section 6.10:

 

(i)                                     All Insurance policies will be in a form
approved by Lender.

 

(ii)                                  All Insurance policies will be issued by
Insurance companies authorized to do business in the Property Jurisdiction
and/or acting as eligible surplus insurers in the Property Jurisdiction, which
have a general policyholder’s rating satisfactory to Lender.

 

(iii)                               All Property Insurance policies will contain
a standard mortgagee or mortgage holder’s clause and a loss payable clause, in
favor of, and in a form approved by, Lender.

 

(iv)                              If any Insurance policy contains a coinsurance
clause, the coinsurance clause will be offset by an agreed amount endorsement in
an amount not less than the Replacement Cost.

 

(v)                                 All commercial general liability and
excess/umbrella liability policies will name Lender, its successors and/or
assigns, as additional insured.

 

(vi)                              Professional liability policies will not
include Lender, its successors and/or assigns, as additional insured.

 

(vii)                           All Insurance policies will provide that the
insurer will notify Lender in writing of cancelation of policies at least 10
days before the cancelation of the policy by the insurer for nonpayment of the
premium or nonrenewal and at least 30 days before cancelation by the insurer for
any other reason.

 

(g)                                  Evidence of Insurance; Insurance Policy
Renewals. Borrower will deliver to Lender a legible copy of each Insurance
policy, and Borrower will promptly deliver to Lender a copy of all renewal and
other notices received by Borrower with respect to the policies. Borrower will
ensure that the Mortgaged Property is continuously covered by the required
Insurance. At least 15 days prior to the expiration date of each Insurance
policy, Borrower will deliver to Lender evidence acceptable to Lender in
Lender’s Discretion that each policy has been

 

31

--------------------------------------------------------------------------------


 

renewed. If the evidence of a renewal does not include a legible copy of the
renewal policy, Borrower will deliver a legible copy of such renewal no later
than the earlier of the following:

 

(i)                                     60 days after the expiration date of the
original policy.

 

(ii)                                  The date of any Notice of an insured loss
given to Lender under Section 6.10(i).

 

(h)                                 Compliance With Insurance Requirements.
Borrower will comply with all Insurance requirements and will not permit any
condition to exist on the Mortgaged Property that would invalidate any part of
any Insurance coverage required under this Loan Agreement.

 

(i)                                     Obligations Upon Casualty; Proof of
Loss.

 

(i)                                     If an insured loss occurs, then Borrower
will give immediate written notice to the Insurance carrier and to Lender.

 

(ii)                                  Borrower authorizes and appoints Lender as
attorney in fact for Borrower to make proof of loss, to adjust and compromise
any claims under policies of Property Insurance, to appear in and prosecute any
action arising from such Property Insurance policies, to collect and receive the
proceeds of Property Insurance, to hold the proceeds of Property Insurance, and
to deduct from such proceeds Lender’s expenses incurred in the collection of
such proceeds. This power of attorney is coupled with an interest and therefore
is irrevocable. However, nothing contained in this Section 6.10 will require
Lender to incur any expense or take any action.

 

(j)                                    Lender’s Options Following a Casualty.
Lender may, at Lender’s option, take one of the following actions:

 

(i)                                     Require a “repair or replacement”
settlement, in which case the proceeds will be used to reimburse Borrower for
the cost of restoring and repairing the Mortgaged Property to the equivalent of
its original condition or to a condition approved by Lender (“Restoration”). If
Lender determines to require a repair or replacement settlement and to apply
Insurance proceeds to Restoration, Lender will apply the proceeds in accordance
with Lender’s then-current policies relating to the Restoration of casualty
damage on similar multifamily properties. If Lender, in Lender’s Discretion,
retains a professional inspection engineer or other qualified third party to
inspect any Restoration items, Lender may charge Borrower an amount sufficient
to pay all reasonable costs and expenses charged by such third party inspector.

 

(ii)                                  Require an “actual cash value” settlement
in which case the proceeds may be applied to the payment of the Indebtedness,
whether or not then due.

 

32

--------------------------------------------------------------------------------


 

(k)                                 Borrower’s Options Following a Casualty.
Subject to Section 6.10(l), Borrower may take the following actions:

 

(i)                                     If a casualty results in damage to the
Mortgaged Property for which the cost of Repairs will be less than the Borrower
Proof of Loss Threshold, Borrower will have the sole right to make proof of
loss, adjust and compromise the claim and collect and receive any proceeds
directly without the approval or prior consent of Lender so long as the
Insurance proceeds are used solely for the Restoration of the Mortgaged
Property.

 

(ii)                                  If a casualty results in damage to the
Mortgaged Property for which the cost of Repairs will be more than the Borrower
Proof of Loss Threshold, but less than the Borrower Proof of Loss Maximum,
Borrower is authorized to make proof of loss and adjust and compromise the claim
without the prior consent of Lender, and Lender will hold the applicable
Insurance proceeds to be used to reimburse Borrower for the cost of Restoration
of the Mortgaged Property and will not apply such proceeds to the payment of the
Indebtedness.

 

(l)                                     Lender’s Right to Apply Insurance
Proceeds to Indebtedness. Lender will have the right to apply Insurance proceeds
to the payment of the Indebtedness if Lender determines, in Lender’s Discretion,
that any of the following conditions are met:

 

(i)                                     An Event of Default (or any event,
which, with the giving of Notice or the passage of time, or both, would
constitute an Event of Default) has occurred and is continuing.

 

(ii)                                  There will not be sufficient funds from
Insurance proceeds, anticipated contributions of Borrower of its own funds or
other sources acceptable to Lender to complete the Restoration.

 

(iii)                               The rental income from the Mortgaged
Property after completion of the Restoration will not be sufficient to meet all
operating costs and other expenses, deposits to Reserve Funds and Loan repayment
obligations relating to the Mortgaged Property.

 

(iv)                              The Restoration will be completed less than
(A) 6 months prior to the Maturity Date if re-leasing will be completed prior to
the Maturity Date, or (B) 12 months prior to the Maturity Date if re-leasing
will not be completed prior to the Maturity Date.

 

(v)                                 The Restoration will not be completed within
one year after the date of the loss or casualty.

 

33

--------------------------------------------------------------------------------


 

(vi)                              The casualty involved an actual or
constructive loss of more than 30% of the fair market value of the Mortgaged
Property, and rendered untenantable more than 30% of the residential units of
the Mortgaged Property.

 

(vii)                           After completion of the Restoration the fair
market value of the Mortgaged Property is expected to be less than the fair
market value of the Mortgaged Property immediately prior to such casualty
(assuming the affected portion of the Mortgaged Property is re-let within a
reasonable period after the date of such casualty).

 

(viii)                        Leases covering less than 35% of the residential
units of the Mortgaged Property will remain in full force and effect during and
after the completion of Restoration.

 

(m)                             Lender’s Succession to Insurance Policies. If
the Mortgaged Property is sold at a foreclosure sale or Lender acquires title to
the Mortgaged Property, Lender will automatically succeed to all rights of
Borrower in and to any Insurance policies and unearned Insurance premiums and in
and to the proceeds resulting from any damage to the Mortgaged Property prior to
such sale or acquisition.

 

(n)                                 Payment of Installments After Application of
Insurance Proceeds. Unless Lender otherwise agrees in writing, any application
of any Insurance proceeds to the Indebtedness will not extend or postpone the
due date of any monthly installments referred to in the Note, Article IV of this
Loan Agreement or change the amount of such installments.

 

(o)                                 Assignment of Insurance Proceeds. Borrower
agrees to execute such further evidence of assignment of any Insurance proceeds
as Lender may require.

 

(p)                                 Borrower Acknowledgment of Lender’s Right to
Change Insurance Requirements. Borrower acknowledges and agrees that Lender’s
Insurance requirements may change from time to time throughout the term of the
Indebtedness to include coverage for the kind of risks customarily insured
against and in such minimum coverage amounts and maximum deductibles as are
generally required by institutional lenders for properties comparable to the
Mortgaged Property.

 

6.11                        Condemnation.

 

(a)                                 Rights Generally. Borrower will promptly
notify Lender in writing of any action or proceeding or notice relating to any
proposed or actual condemnation or other taking, or conveyance in lieu thereof,
of all or any part of the Mortgaged Property, whether direct or indirect
(“Condemnation”). Borrower will appear in and prosecute or defend any action or
proceeding relating to any Condemnation unless otherwise directed by Lender in
writing. Borrower authorizes and appoints Lender

 

34

--------------------------------------------------------------------------------


 

as attorney in fact for Borrower to commence, appear in and prosecute, in
Lender’s or Borrower’s name, any action or proceeding relating to any
Condemnation and to settle or compromise any claim in connection with any
Condemnation, after consultation with Borrower and consistent with commercially
reasonable standards of a prudent lender. This power of attorney is coupled with
an interest and therefore is irrevocable. However, nothing contained in this
Section 6.11(a) will require Lender to incur any expense or take any action.
Borrower transfers and assigns to Lender all right, title and interest of
Borrower in and to any award or payment with respect to (i) any Condemnation, or
any conveyance in lieu of Condemnation, and (ii) any damage to the Mortgaged
Property caused by governmental action that does not result in a Condemnation.

 

(b)                                 Application of Award. Lender may hold such
awards or proceeds and apply such awards or proceeds, after the deduction of
Lender’s expenses incurred in the collection of such amounts (including
Attorneys’ Fees and Costs) at Lender’s option, to the Restoration or repair of
the Mortgaged Property or to the payment of the Indebtedness, with the balance,
if any, to Borrower. Unless Lender otherwise agrees in writing, any application
of any awards or proceeds to the Indebtedness will not extend or postpone the
due date of any monthly installments referred to in the Note or Article IV of
this Loan Agreement, or change the amount of such installments. Borrower agrees
to execute such further evidence of assignment of any Condemnation awards or
proceeds as Lender may require.

 

(c)                                  Borrower’s Right to Condemnation Proceeds.
Notwithstanding any provision to the contrary in this Section 6.11, but subject
to Section 6.11(e), in the event of a partial Condemnation of the Mortgaged
Property, as long as no Event of Default, or any event which, with the giving of
Notice or the passage of time, or both, would constitute an Event of Default,
has occurred and is continuing, in the event of a partial Condemnation resulting
in proceeds or awards in the amount of less than $100,000, Borrower will have
the sole right to make proof of loss, adjust and compromise the claim and
collect and receive any proceeds directly without the approval or prior consent
of Lender so long as the proceeds or awards are used solely for the Restoration
of the Mortgaged Property.

 

(d)                                 Right to Apply Condemnation Proceeds to
Indebtedness. In the event of a partial Condemnation of the Mortgaged Property
resulting in proceeds or awards in the amount of $100,000 or more and subject to
Section 6.11(e), Lender will have the right to exercise its option to apply
Condemnation proceeds to the payment of the Indebtedness only if Lender, in
Lender’s Discretion, determines that at least one of the following conditions is
met:

 

(i)                                     An Event of Default (or any event,
which, with the giving of Notice or the passage of time, or both, would
constitute an Event of Default) has occurred and is continuing.

 

35

--------------------------------------------------------------------------------


 

(ii)                                  There will not be sufficient funds from
Condemnation proceeds, anticipated contributions of Borrower of its own funds or
other sources acceptable to Lender to complete the Restoration.

 

(iii)                               The rental income from the Mortgaged
Property after completion of the Restoration will not be sufficient to meet all
operating costs and other expenses, deposits to Reserve Funds and Loan repayment
obligations relating to the Mortgaged Property.

 

(iv)                              The Restoration will not be completed at least
one year before the Maturity Date (or 6 months before the Maturity Date if
re-leasing of the Mortgaged Property will be completed within such 6 month
period).

 

(v)                                 The Restoration will not be completed within
one year after the date of the Condemnation.

 

(vi)                              The Condemnation involved an actual or
constructive loss of more than 15% of the fair market value of the Mortgaged
Property, and rendered untenantable more than 25% of the residential units of
the Mortgaged Property.

 

(vii)                           After Restoration the fair market value of the
Mortgaged Property is expected to be less than the fair market value of the
Mortgaged Property immediately prior to the Condemnation (assuming the affected
portion of the Mortgaged Property is re-let within a reasonable period after the
date of the Condemnation).

 

(viii)                        Leases covering less than 35% of residential units
of the Mortgaged Property will remain in full force and effect during and after
the completion of Restoration.

 

(e)                                Right to Apply Condemnation Proceeds in
Connection with a Partial Release. Notwithstanding anything to the contrary set
forth in this Loan Agreement, including this Section 6.11, for so long as the
Loan or any portion of the Loan is included in a Securitization in which the
Note is assigned to a REMIC trust, then each of the following will apply:

 

(i)                                     If any portion of the Mortgaged Property
is released from the Lien of the Loan in connection with a Condemnation and if
the ratio of (A) the unpaid principal balance of the Loan to (B) the value of
the Mortgaged Property (with the value of the Mortgaged Property first being
reduced by the outstanding principal balance of any Senior Indebtedness or any
indebtedness secured by the Mortgaged Property that is at the same level of
priority with the Indebtedness and taking into account only the related land and
buildings and not any personal property or going-concern value), as determined
by Lender in its sole and absolute discretion based on a commercially reasonable
valuation method permitted in connection with a

 

36

--------------------------------------------------------------------------------


 

Securitization, is greater than 125% immediately after such Condemnation and
before any Restoration or repair of the Mortgaged Property (but taking into
account any planned Restoration or repair of the Mortgaged Property as if such
planned Restoration or repair were completed), then Lender will apply any net
proceeds or awards from such Condemnation, in full, to the payment of the
principal of the Indebtedness whether or not then due and payable, unless Lender
has received an opinion of counsel (acceptable to Lender if such opinion is
provided by Borrower) that a different application of the net proceeds or awards
will not cause such Securitization to fail to meet applicable federal income tax
qualification requirements or subject such Securitization to any tax, and the
net proceeds or awards are applied in the manner specified in such opinion..

 

(ii)                                  If (A) neither Borrower nor Lender has the
right to receive any or all net proceeds or awards as a result of the provisions
of any agreement affecting the Mortgaged Property (including any Ground Lease
(if applicable), condominium document, or reciprocal easement agreement) and,
therefore cannot apply the net proceeds or awards to the payment of the
principal of the Indebtedness as set forth above, or (B) Borrower receives any
or all of the proceeds or awards described in Section 6.11(e)(ii)(A) and fails
to apply the proceeds in accordance with Section 6.11(e)(i), then Borrower will
prepay the Indebtedness in an amount which Lender, in its sole and absolute
discretion, deems necessary to ensure that the Securitization will not fail to
meet applicable federal income tax qualification requirements or be subject to
any tax as a result of the Condemnation, unless Lender has received an opinion
of counsel (acceptable to Lender if such opinion is provided by Borrower) that a
different application of the net proceeds or awards will not cause such
Securitization to fail to meet applicable federal income tax qualification
requirements or subject such Securitization to any tax, and the net proceeds or
awards are applied in the manner specified in such opinion.

 

(f)                                 Succession to Condemnation Proceeds. If the
Mortgaged Property is sold at a foreclosure sale or Lender acquires title to the
Mortgaged Property, Lender will automatically succeed to all rights of Borrower
in and to any Condemnation proceeds and awards prior to such sale or
acquisition.

 

6.12                        Environmental Hazards.

 

(a)                                 Prohibited Activities and Conditions. Except
for matters described in this Section 6.12, Borrower will not cause or permit
Prohibited Activities or Conditions. Borrower will comply with all Hazardous
Materials Laws applicable to the Mortgaged Property. Without limiting the
generality of the previous sentence, Borrower will:  (i) obtain and maintain all
Environmental Permits required by Hazardous Materials Laws and comply with all
conditions of such Environmental Permits, (ii) cooperate with any inquiry by any
Governmental Authority, and (iii)

 

37

--------------------------------------------------------------------------------


 

comply with any governmental or judicial order that arises from any alleged
Prohibited Activity or Condition.

 

(b)                                 Employees, Tenants and Contractors. Borrower
will take all commercially reasonable actions (including the inclusion of
appropriate provisions in any Leases executed after the date of this Loan
Agreement) to prevent its employees, agents and contractors, and all tenants and
other occupants from causing or permitting any Prohibited Activities or
Conditions. Borrower will not lease or allow the sublease or use of all or any
portion of the Mortgaged Property to any tenant or subtenant for nonresidential
use by any user that, in the ordinary course of its business, would cause or
permit any Prohibited Activity or Condition.

 

(c)                                  O&M Programs. As required by Lender,
Borrower will also have established a written operations and maintenance program
with respect to certain Hazardous Materials. Each such operations and
maintenance program and any additional or revised operations and maintenance
programs established for the Mortgaged Property pursuant to this Section 6.12
must be approved by Lender and will be referred to in this Loan Agreement as an
“O&M Program.” Borrower will comply in a timely manner with, and cause all
employees, agents, and contractors of Borrower and any other Persons present on
the Mortgaged Property to comply with each O&M Program. Borrower will pay all
costs of performance of Borrower’s obligations under any O&M Program, and
Lender’s out of pocket costs incurred in connection with the monitoring and
review of each O&M Program must be paid by Borrower upon demand by Lender. Any
such out-of-pocket costs of Lender that Borrower fails to pay promptly will
become an additional part of the Indebtedness as provided in Section 9.02.

 

(d)                                 Notice to Lender. Borrower will promptly
give Notice to Lender upon the occurrence of any of the following events:

 

(i)                                     Borrower’s discovery of any Prohibited
Activity or Condition.

 

(ii)                                  Borrower’s receipt of or knowledge of any
written complaint, order, notice of violation or other communication from any
tenant, Property Manager, Governmental Authority or other Person with regard to
present or future alleged Prohibited Activities or Conditions, or any other
environmental, health or safety matters affecting the Mortgaged Property.

 

(iii)                               Borrower’s breach of any of its obligations
under this Section 6.12.

 

Any such Notice given by Borrower will not relieve Borrower of, or result in a
waiver of, any obligation under this Loan Agreement, the Note or any other Loan
Document.

 

(e)                                  Environmental Inspections, Tests and
Audits. Borrower will pay promptly the costs of any environmental inspections,
tests or audits, a purpose of which is to

 

38

--------------------------------------------------------------------------------


 

identify the extent or cause of or potential for a Prohibited Activity or
Condition (“Environmental Inspections”), required by Lender in connection with
any foreclosure or deed in lieu of foreclosure, or as a condition of Lender’s
consent to any Transfer under Article VII, or required by Lender following a
reasonable determination by Lender that Prohibited Activities or Conditions may
exist. Any such costs incurred by Lender (including Attorneys’ Fees and Costs
and the costs of technical consultants whether incurred in connection with any
judicial or administrative process or otherwise) that Borrower fails to pay
promptly will become an additional part of the Indebtedness as provided in
Section 9.02. As long as: (i) no Event of Default has occurred and is
continuing, (ii) Borrower has actually paid for or reimbursed Lender for all
costs of any such Environmental Inspections performed or required by Lender, and
(iii) Lender is not prohibited by law, contract or otherwise from doing so,
Lender will make available to Borrower, without representation of any kind,
copies of Environmental Inspections prepared by third parties and delivered to
Lender. Lender reserves the right, and Borrower expressly authorizes Lender, to
make available to any party, including any prospective bidder at a foreclosure
sale of the Mortgaged Property, the results of any Environmental Inspections
made by or for Lender with respect to the Mortgaged Property. Borrower consents
to Lender notifying any party (either as part of a notice of sale or otherwise)
of the results of any Environmental Inspections made by or for Lender. Borrower
acknowledges that Lender cannot control or otherwise ensure the truthfulness or
accuracy of the results of any Environmental Inspections and that the release of
such results to prospective bidders at a foreclosure sale of the Mortgaged
Property may have a material and adverse effect upon the amount that a party may
bid at such sale. Borrower agrees that Lender will have no liability whatsoever
as a result of delivering the results of any Environmental Inspections made by
or for Lender to any third party, and Borrower releases and forever discharges
Lender from any and all claims, damages or causes of action arising out of,
connected with or incidental to the results of the delivery of any Environmental
Inspections made by or for Lender.

 

(f)                                   Remedial Work. If any investigation, site
monitoring, containment, clean-up, Restoration or other remedial work (“Remedial
Work”) is necessary to comply with any Hazardous Materials Law or order of any
Governmental Authority that has or acquires jurisdiction over the Mortgaged
Property or the use, operation or improvement of the Mortgaged Property, or is
otherwise required by Lender as a consequence of any Prohibited Activity or
Condition or to prevent the occurrence of a Prohibited Activity or Condition,
Borrower will, by the earlier of (i) the applicable deadline required by
Hazardous Materials Law, or (ii) 30 days after Notice from Lender demanding such
action, begin performing the Remedial Work, and thereafter diligently prosecute
it to completion, and must in any event complete the work by the time required
by applicable Hazardous Materials Law. If Borrower fails to begin on a timely
basis or diligently prosecute any required Remedial Work, Lender may, at its
option, cause the Remedial Work to be completed, in which case Borrower will
reimburse Lender on demand for the cost

 

39

--------------------------------------------------------------------------------


 

of doing so. Any reimbursement due from Borrower to Lender will become part of
the Indebtedness as provided in Section 9.02.

 

6.13                        Single Purpose Entity Requirements.

 

(a)                                 Single Purpose Entity Requirements. Until
the Indebtedness is paid in full, each Borrower and any SPE Equity Owner will
remain a “Single Purpose Entity,” which means at all times since its formation
and thereafter it will satisfy each of the following conditions:

 

(i)                                     It will not engage in any business or
activity, other than the ownership, operation and maintenance of the Mortgaged
Property and activities incidental thereto.

 

(ii)                                  It will not acquire, own, hold, lease,
operate, manage, maintain, develop or improve any assets other than the
Mortgaged Property and such Personalty as may be necessary for the operation of
the Mortgaged Property and will conduct and operate its business as presently
conducted and operated.

 

(iii)                               It will preserve its existence as an entity
duly organized, validly existing and in good standing (if applicable) under the
laws of the jurisdiction of its formation or organization and will do all things
necessary to observe organizational formalities.

 

(iv)                              It will not merge or consolidate with any
other Person.

 

(v)                                 It will not take any action to dissolve,
wind-up, terminate or liquidate in whole or in part; to sell, transfer or
otherwise dispose of all or substantially all of its assets; to change its legal
structure; transfer or permit the direct or indirect transfer of any
partnership, membership or other equity interests, as applicable, other than
Transfers permitted under this Loan Agreement; issue additional partnership,
membership or other equity interests, as applicable, or seek to accomplish any
of the foregoing.

 

(vi)                              It will not, without the prior unanimous
written consent of all of Borrower’s partners, members, or shareholders, as
applicable, and, if applicable, the prior unanimous written consent of 100% of
the members of the board of directors or of the board of Managers of Borrower or
the SPE Equity Owner, take any of the following actions:

 

(A)                               File any insolvency, or reorganization case or
proceeding, to institute proceedings to have Borrower or any SPE Equity Owner be
adjudicated bankrupt or insolvent.

 

(B)                               Institute proceedings under any applicable
insolvency law.

 

40

--------------------------------------------------------------------------------


 

(C)                               Seek any relief under any law relating to
relief from debts or the protection of debtors.

 

(D)                               Consent to the filing or institution of
bankruptcy or insolvency proceedings against Borrower or any SPE Equity Owner.

 

(E)                                File a petition seeking, or consent to,
reorganization or relief with respect to Borrower or any SPE Equity Owner under
any applicable federal or state law relating to bankruptcy or insolvency.

 

(F)                                 Seek or consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator, custodian, or any similar
official for Borrower or a substantial part of its property or for any SPE
Equity Owner or a substantial part of its property.

 

(G)                               Make any assignment for the benefit of
creditors of Borrower or any SPE Equity Owner.

 

(H)                              Admit in writing Borrower’s or any SPE Equity
Owner’s inability to pay its debts generally as they become due.

 

(I)                                   Take action in furtherance of any of the
foregoing.

 

(vii)                           It will not amend or restate its organizational
documents if such change would cause the provisions set forth in those
organizational documents not to comply with the requirements set forth in this
Section 6.13.

 

(viii)                        It will not own any subsidiary or make any
investment in, any other Person.

 

(ix)                              It will not commingle its assets with the
assets of any other Person and will hold all of its assets in its own name.

 

(x)                                 It will not incur any debt, secured or
unsecured, direct or contingent (including guaranteeing any obligation), other
than the following:

 

(A)                               The Indebtedness and any further indebtedness
as described in Section 11.11 with regard to Supplemental Instruments.

 

(B)                               Customary unsecured trade payables incurred in
the ordinary course of owning and operating the Mortgaged Property provided the
same are not evidenced by a promissory note, do not exceed, in the aggregate, at
any time a maximum amount of 2% of the original principal amount of the
Indebtedness and are paid within 60 days of the date incurred, provided,
however, that nothing in

 

41

--------------------------------------------------------------------------------


 

this subsection shall require any member of Borrower to make any equity
contribution to, or loan or advance to, Borrower.

 

(C)                               through (F) are reserved.

 

(xi)                              It will maintain its records, books of
account, bank accounts, financial statements, accounting records and other
entity documents separate and apart from those of any other Person and will not
list its assets as assets on the financial statement of any other Person;
provided, however, that Borrower’s assets may be included in a consolidated
financial statement of its Affiliate provided that (A) appropriate notation will
be made on such consolidated financial statements to indicate the separateness
of Borrower from such Affiliate and to indicate that Borrower’s assets and
credit are not available to satisfy the debts and other obligations of such
Affiliate or any other Person, and (B) such assets will also be listed on
Borrower’s own separate balance sheet.

 

(xii)                           Except for capital contributions or capital
distributions permitted under the terms and conditions of its organizational
documents, it will only enter into any contract or agreement with any general
partner, member, shareholder, principal or Affiliate of Borrower or any
Guarantor, or any general partner, member, principal or Affiliate thereof, upon
terms and conditions that are commercially reasonable and substantially similar
to those that would be available on an arm’s-length basis with third parties.

 

(xiii)                        It will not maintain its assets in such a manner
that will be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person.

 

(xiv)                       It will not assume or guaranty (excluding any
guaranty that has been executed and delivered in connection with the Note) the
debts or obligations of any other Person, hold itself out to be responsible for
the debts of another Person, pledge its assets to secure the obligations of any
other Person or otherwise pledge its assets for the benefit of any other Person,
or hold out its credit as being available to satisfy the obligations of any
other Person.

 

(xv)                          It will not make or permit to remain outstanding
any loans or advances to any other Person except for those investments permitted
under the Loan Documents and will not buy or hold evidence of indebtedness
issued by any other Person (other than cash or investment-grade securities).

 

(xvi)                       It will file its own tax returns separate from those
of any other Person, except to the extent that Borrower is treated as a
“disregarded entity” for tax purposes and is not required to file tax returns
under applicable law, and will pay any taxes required to be paid under
applicable law, provided,

 

42

--------------------------------------------------------------------------------


 

however, that nothing in this subsection shall require any member of Borrower to
make any equity contribution to, or loan or advance to, Borrower.

 

(xvii)                    It will hold itself out to the public as a legal
entity separate and distinct from any other Person and conduct its business
solely in its own name, will correct any known misunderstanding regarding its
separate identity and will not identify itself or any of its Affiliates as a
division or department of any other Person.

 

(xviii)                 It will maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations and will pay its debts and
liabilities from its own assets as the same become due, provided, however, the
foregoing shall not require any member, partner or shareholder of Borrower to
make any additional contributions to Borrower.

 

(xix)                       It will allocate fairly and reasonably shared
expenses with Affiliates (including shared office space) and use separate
stationery, invoices and checks bearing its own name.

 

(xx)                          It will pay (or cause the Property Manager to pay
on behalf of Borrower from Borrower’s funds) its own liabilities (including
salaries of its own employees) from its own funds, provided, however, that
nothing in this subsection shall require any member of Borrower to make any
equity contribution to, or loan or advance to, Borrower.

 

(xxi)                       It will not acquire obligations or securities of its
partners, members, shareholders, or Affiliates, as applicable.

 

(xxii)                    Except as contemplated or permitted by the property
management agreement with respect to the Property Manager, it will not permit
any Affiliate or constituent party independent access to its bank accounts.

 

(xxiii)                 It will maintain a sufficient number of employees (if
any) in light of its contemplated business operations and pay the salaries of
its own employees, if any, only from its own funds, provided, however, that
nothing in this subsection shall require any member of Borrower to make any
equity contribution to, or loan or advance to, Borrower.

 

(xxiv)                If such entity is a single member limited liability
company, such entity will satisfy each of the following conditions:

 

(A)                               Be formed and organized under Delaware law.

 

43

--------------------------------------------------------------------------------


 

(B)                               Have either one springing member that is a
corporation or two springing members who are natural persons. If there is more
than one springing member, only one springing member will be the sole member of
Borrower or SPE Equity Owner (as applicable) at any one time, and the second
springing member will become the sole member only upon the first springing
member ceasing to be a member.

 

(C)                               Otherwise comply with all Rating Agencies’
criteria for single member limited liability companies (including the delivery
of Delaware single member limited liability company opinions acceptable in all
respects to Lender).

 

(D)                               At all times Borrower or SPE Equity Owner (as
applicable) will have one and only one member.

 

(xxv)                   If such entity is a single member limited liability
company that is board-managed, such entity will have a board of Managers
separate from that of Guarantor and any other Person and will cause its board of
Managers to keep minutes of board meetings and actions and observe all other
Delaware limited liability company required formalities.

 

(xxvi)                If an SPE Equity Owner is required pursuant to this Loan
Agreement, if Borrower is (A) a limited liability company with more than one
member, then Borrower has and will have at least one member that is an SPE
Equity Owner that has satisfied and will satisfy the requirements of
Section 6.13(b) and such member is its managing member, or (B) a limited
partnership, then all of its general partners are SPE Equity Owners that have
satisfied and will satisfy the requirements set forth in Section 6.13(b).

 

(xxvii)             Reserved.

 

(xxviii)          Reserved.

 

(b)                                 SPE Equity Owner Requirements. The SPE
Equity Owner, if applicable, will at all times since its formation and
thereafter comply in its own right (subject to the modifications set forth
below), and will cause Borrower to comply, with each of the requirements of a
Single Purpose Entity. Upon the withdrawal or the disassociation of an SPE
Equity Owner from Borrower, Borrower will immediately appoint a new SPE Equity
Owner, whose organizational documents are substantially similar to those of the
withdrawn or disassociated SPE Equity Owner, and deliver a new nonconsolidation
opinion to Lender in form and substance satisfactory to Lender with regard to
nonconsolidation by a bankruptcy court of the assets of each of Borrower and SPE
Equity Owner with those of its Affiliates.

 

44

--------------------------------------------------------------------------------


 

(i)                                     With respect to Section 6.13(a)(i), the
SPE Equity Owner will not engage in any business or activity other than being
the managing member or general partner, as the case may be, of Borrower and
owning at least 0.5% equity interest in Borrower.

 

(ii)                                  With respect to Section 6.13(a)(ii), the
SPE Equity Owner has not and will not acquire or own any assets other than its
equity interest in Borrower and personal property related thereto.

 

(iii)                               With respect to Section 6.13(a)(viii), the
SPE Equity Owner will not own any subsidiary or make any investment in any other
Person, except for Borrower.

 

(iv)                              With respect to Section 6.13(a)(x), the SPE
Equity Owner has not and will not incur any debt, secured or unsecured, direct
or contingent (including guaranteeing any obligation), other than (A) customary
unsecured payables incurred in the ordinary course of owning Borrower provided
the same are not evidenced by a promissory note, do not exceed, in the
aggregate, at any time a maximum amount of $10,000 and are paid within 60 days
of the date incurred, and (B) in its capacity as general partner of Borrower (if
applicable).

 

(v)                                 With respect to Section 6.13(a)(xiv), the
SPE Equity Owner will not assume or guaranty the debts or obligations of any
other Person, hold itself out to be responsible for the debts of another Person,
pledge its assets to secure the obligations of any other Person or otherwise
pledge its assets for the benefit of any other Person, or hold out its credit as
being available to satisfy the obligations of any other Person, except for in
its capacity as general partner of Borrower (if applicable).

 

(c)                                  Effect of Transfer on Special Purpose
Entity Requirements. Notwithstanding anything to the contrary in this Loan
Agreement, no Transfer will be permitted under Article VII unless the provisions
of this Section 6.13 are satisfied at all times.

 

6.14                        Repairs and Capital Replacements.

 

(a)                                 Completion of Repairs. Borrower will
commence any Repairs as soon as practicable after the date of this Loan
Agreement and will diligently proceed with and complete such Repairs on or
before the Completion Date. All Repairs and Capital Replacements will be
completed in a good and workmanlike manner, with suitable materials, and in
accordance with good building practices and all applicable laws, ordinances,
rules, regulations, building setback lines and restrictions applicable to the
Mortgaged Property. Borrower agrees to cause the replacement of any material or
work that is defective, unworkmanlike or that does

 

45

--------------------------------------------------------------------------------


 

not comply with the requirements of this Loan Agreement, as determined by
Lender.

 

(b)                                 Purchases. Without the prior written consent
of Lender, no materials, machinery, equipment, fixtures or any other part of the
Repairs or Capital Replacements will be purchased or installed under conditional
sale contracts or lease agreements, or any other arrangement wherein title to
such Repairs or Capital Replacements is retained or subjected to a purchase
money security interest, or the right is reserved or accrues to anyone to remove
or repossess any such Repairs or Capital Replacements, or to consider them as
personal property.

 

(c)                                  Lien Protection. Borrower will promptly pay
or cause to be paid, when due, all costs, charges and expenses incurred in
connection with the construction and completion of the Repairs or Capital
Replacements, and will keep the Mortgaged Property free and clear of any and all
Liens other than the Lien of the Security Instrument and any other junior Lien
to which Lender has consented.

 

(d)                                 Adverse Claims. Borrower will promptly
advise Lender in writing of any litigation, Liens or claims affecting the
Mortgaged Property and of all complaints and charges made by any Governmental
Authority that may delay or adversely affect the Repairs or Capital
Replacements.

 

6.15                        Residential Leases Affecting the Mortgaged Property.

 

(a)                                 Borrower will, promptly upon Lender’s
request, deliver to Lender an executed copy of each residential Lease then in
effect.

 

(b)                                 All Leases for residential dwelling units
will satisfy the following conditions:

 

(i)                                     They will be on forms that are customary
for similar multifamily properties in the Property Jurisdiction.

 

(ii)                                  They will be for initial terms of at least
6 months and not more than 2 years (unless otherwise approved in writing by
Lender).

 

(iii)                               They will not include any Corporate Leases
(unless otherwise approved in writing by Lender).

 

(iv)                              They will not include options to purchase.

 

(c)                                  If Borrower is a cooperative housing
corporation or association, notwithstanding anything to the contrary contained
in this Loan Agreement, so long as Borrower remains a cooperative housing
corporation or association and is not in breach of any covenant of this Loan
Agreement, Lender consents to each of the following:

 

46

--------------------------------------------------------------------------------


 

(i)                                     The execution of Leases for terms in
excess of 2 years to a tenant shareholder of Borrower, so long as such Leases,
including proprietary Leases, are and will remain subordinate to the Lien of the
Security Instrument.

 

(ii)                                  The surrender or termination of such
Leases where the surrendered or terminated Lease is immediately replaced or
where Borrower makes its best efforts to secure such immediate replacement by a
newly-executed Lease of the same apartment to a tenant shareholder of Borrower.
However, no consent is given by Lender to any execution, surrender, termination
or assignment of a Lease under terms that would waive or reduce the obligation
of the resulting tenant shareholder under such Lease to pay cooperative
assessments in full when due or the obligation of the former tenant shareholder
to pay any unpaid portion of such assessments.

 

6.16                        Litigation; Government Proceedings. Borrower will
give prompt Notice to Lender of any litigation or governmental proceedings
pending or, to the best of Borrower’s knowledge, threatened in writing against
Borrower or any Borrower Principal which might have a Material Adverse Effect.
As and when requested by Lender, Borrower will provide Lender with written
updates on the status of all litigation proceedings affecting Borrower or any
Borrower Principal.

 

6.17                        Further Assurances and Estoppel Certificates;
Lender’s Expenses. Within 10 days after a request from Lender, in Lender’s
Discretion, Borrower will take each of the following actions:

 

(a)                                 Deliver to Lender a written statement,
signed and acknowledged by Borrower, certifying to Lender or any Person
designated by Lender, as of the date of such statement: (i) that the Loan
Documents are unmodified and in full force and effect (or, if there have been
modifications, that the Loan Documents are in full force and effect as modified
and setting forth such modifications), (ii) the unpaid principal balance of the
Note, (iii) the date to which interest under the Note has been paid, (iv) that
Borrower is not in default in paying the Indebtedness or in performing or
observing any of the covenants or agreements contained in this Loan Agreement or
any of the other Loan Documents (or, if Borrower is in default, describing such
default in reasonable detail), (v) whether there are any then-existing setoffs
or defenses known to Borrower against the enforcement of any right or remedy of
Lender under the Loan Documents, and (vi) any additional facts requested by
Lender.

 

(b)                                 Execute, acknowledge and/or deliver, at its
sole cost and expense, all further acts, deeds, conveyances, assignments,
estoppel certificates, financing statements or amendments, transfers and
assurances as Lender may require from time to time in order to better assure,
grant and convey to Lender the rights intended to be granted, now or in the
future, to Lender under this Loan Agreement and the Loan Documents or in
connection with Lender’s consent rights under Article VII.

 

47

--------------------------------------------------------------------------------


 

Borrower acknowledges and agrees that, in connection with each request by
Borrower under this Loan Agreement or any Loan Document, Borrower will pay all
reasonable Attorneys’ Fees and Costs and expenses incurred by Lender and Loan
Servicer, including any fees charged by the Rating Agencies, if applicable,
regardless of whether the matter is approved, denied or withdrawn. Any amounts
payable by Borrower under this Loan Agreement will be deemed a part of the
Indebtedness, will be secured by the Security Instrument and will bear interest
at the Default Rate if not fully paid within 10 days of written demand for
payment.

 

6.18                        Cap Collateral. Reserved.

 

6.19                        Ground Lease. Reserved.

 

6.20                        ERISA Requirements.

 

(a)                                 Borrower will not engage in any transaction
which would cause an obligation, or action taken or to be taken under this Loan
Agreement (or the exercise by Lender of any of its rights under the Note, this
Loan Agreement or any of the other Loan Documents) to be a non-exempt prohibited
transaction under ERISA or Section 4975 of the Tax Code.

 

(b)                                 Borrower will deliver to Lender such
certifications or other evidence from time to time throughout the term of this
Loan Agreement, as requested by Lender in Lender’s Discretion, confirming each
of the following:

 

(i)                                     Borrower is not an “employee benefit
plan” as defined in Section 3(3) of ERISA, which is subject to Title I of ERISA,
a “plan” to which Section 4975 of the Tax Code applies, or an entity whose
underlying assets constitute “plan assets” of one or more of such plans.

 

(ii)                                  Borrower is not a “governmental plan”
within the meaning of Section 3(32) of ERISA.

 

(iii)                               Borrower is not subject to state statutes
regulating investments or fiduciary obligations with respect to governmental
plans.

 

(iv)                              One or more of the following circumstances is
true:

 

(A)                               Equity interests in Borrower are publicly
offered securities within the meaning of 29 C.F.R. Section 2510.3-101(b)(2), as
amended from time to time or any successor provision.

 

(B)                               Less than 25% of each outstanding class of
equity interests in Borrower are held by “benefit plan investors” within the
meaning

 

48

--------------------------------------------------------------------------------


 

of Section 3(42) of ERISA, as amended from time to time or any successor
provision.

 

(C)                               Borrower qualifies as either an “operating
company” or a “real estate operating company” within the meaning of 29 C.F.R.
Section 2510.3-101(c) or (e), as either may be amended from time to time or any
successor provisions, or is an investment company registered under the
Investment Company Act of 1940.

 

6.21 through 6.46 are reserved.

 

ARTICLE VII                                                              
TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER.

 

Upon the occurrence of a Transfer prohibited by or requiring Lender’s approval
(if applicable) under this Article VII, Lender may, in Lender’s Discretion, by
Notice to Borrower and the proposed transferee(s), modify or render void, any or
all of the negotiated modifications to the Loan Documents (and/or deferral of
deposits to Reserve Funds) as a condition to Lender’s consent to the proposed
Transfer.

 

7.01                        Permitted Transfers. The occurrence of any of the
following Transfers will not constitute an Event of Default under this Loan
Agreement, notwithstanding any provision of Section 7.02 to the contrary:

 

(a)                                 A Transfer to which Lender has consented.

 

(b)                                 A Transfer that is not a prohibited Transfer
pursuant to Section 7.02.

 

(c)                                  A Transfer that is conditionally permitted
pursuant to Section 7.03 upon the satisfaction of all applicable conditions.

 

(d)                                 The grant of a leasehold interest in an
individual dwelling unit for a term of 2 years or less (or longer if approved by
Lender in writing) not containing an option to purchase.

 

(e)                                  Entering into any New Non-Residential
Lease, or modifying or terminating any Non-Residential Lease, in each case in
compliance with Section 6.04.

 

(f)                                   A Condemnation with respect to which
Borrower satisfies the requirements of Section 6.11.

 

(g)                                  A Transfer of obsolete or worn out
Personalty or Fixtures that are contemporaneously replaced by items of equal or
better function and quality, which are free of Liens, encumbrances and security
interests other than those created by the Loan Documents or consented to by
Lender.

 

49

--------------------------------------------------------------------------------


 

(h)                                 The creation of a mechanic’s, materialmen’s,
or judgment Lien against the Mortgaged Property, which is released of record,
bonded, or otherwise remedied to Lender’s satisfaction within 60 days of the
date of creation; provided, however, if Borrower is diligently prosecuting such
release or other remedy and advises Lender that such release or remedy cannot be
consummated within such 60-day period, Borrower will have an additional period
of time (not exceeding 120 days from the date of creation or such earlier time
as may be required by applicable law in which the lienor must act to enforce the
Lien) within which to obtain such release of record or consummate such other
remedy.

 

(i)                                     If Borrower is a housing cooperative
corporation or association, the Transfer of the shares in the housing
cooperative or the assignment of the occupancy agreements or Leases relating
thereto to tenant shareholders of the housing cooperative or association.

 

(j)                                    A Supplemental Instrument that complies
with Section 11.11(if applicable) or Defeasance that complies with Section 11.12
(if applicable).

 

(k)                                 If applicable, a Preapproved Intrafamily
Transfer that satisfies the requirements of Section 7.04.

 

7.02                        Prohibited Transfers. The occurrence of any of the
following Transfers will constitute an Event of Default under this Loan
Agreement:

 

(a)                                 A Transfer of all or any part of the
Mortgaged Property or any interest in the Mortgaged Property, including the
grant, creation or existence of any Lien on the Mortgaged Property, whether
voluntary, involuntary or by operation of law, and whether or not such Lien has
priority over the Lien of the Security Instrument, other than the Lien of the
Security Instrument or, if this Loan Agreement is entered into in connection
with a Supplemental Loan, the Lien of the Senior Instrument, or any other Lien
to which Lender has consented.

 

(b)                                 A Transfer or series of Transfers of any
legal or equitable interest of any Guarantor which owns a direct or indirect
interest in Borrower that result(s) in such Guarantor no longer owning any
direct or indirect interest in Borrower.

 

(c)                                  A Transfer or series of Transfers of any
legal or equitable interest since the Closing Date that result(s) in a change of
more than 50% of the ownership interests (or beneficial interests, if the
applicable entity is a trust) in Borrower or any Designated Entity for
Transfers.

 

(d)                                 A Transfer of any general partnership
interest in a partnership, or any manager interest (whether a member manager or
nonmember manager) in a limited liability company, or a change in the trustee of
a trust other than as permitted in Section 7.04, if such partnership, limited
liability company, or trust, as applicable, is Borrower or a Designated Entity
for Transfers.

 

50

--------------------------------------------------------------------------------


 

(e)                                  If Borrower or any Designated Entity for
Transfers is a corporation whose outstanding voting stock is held by 100 or more
shareholders, one or more Transfers by a single transferor within a 12-month
period affecting an aggregate of 10% or more of that stock.

 

(f)                                   The grant, creation or existence of any
Lien, whether voluntary, involuntary or by operation of law, and whether or not
such Lien has priority over the Lien of the Security Instrument, on any
ownership interest in Borrower or any Designated Entity for Transfers, if the
foreclosure of such Lien would result in a Transfer prohibited under Sections
7.02(b), (c), (d), or (e).

 

(g)                                  If Borrower is a trust (i) the termination
or revocation of the trust, or (ii) the removal, appointment or substitution of
a trustee of the trust.

 

(h)                                 Reserved.

 

(i)                                     Reserved.

 

(j)                                    Reserved.

 

7.03                        Conditionally Permitted Transfers. The occurrence of
any of the following Transfers will not constitute a prohibited Transfer under
Section 7.02, provided that Borrower has complied with all applicable specified
conditions in this Section.

 

(a)                                 Transfer by Devise, Descent or Operation of
Law. Upon the death of a natural person, a Transfer which occurs by devise,
descent, or by operation of law to one or more Immediate Family Members of such
natural person or to a trust or family conservatorship established for the
benefit of such Immediate Family Members (each a “Beneficiary”), provided that
each of the following conditions is satisfied:

 

(i)                                     The Property Manager continues to be
responsible for the management of the Mortgaged Property, and such Transfer will
not result in a change in the day-to-day operations of the Mortgaged Property.

 

(ii)                                  Lender receives confirmation acceptable to
Lender, in Lender’s Discretion, that Borrower continues to satisfy the
requirements of Section 6.13.

 

(iii)                               Each Guarantor executes such documents and
agreements as Lender requires in Lender’s Discretion to evidence and effect the
ratification of each Guaranty, or in the event of the death of any Guarantor,
Borrower causes one of the following to occur:

 

(A)                               One or more Persons acceptable to Lender, in
Lender’s Discretion, execute(s) and deliver(s) to Lender a guaranty in a form
acceptable

 

51

--------------------------------------------------------------------------------


 

to Lender and in substantially the same form as the Guaranty executed on the
Closing Date, without any cost or expense to Lender.

 

(B)                               The estate of the deceased Guarantor
immediately ratifies the Guaranty in writing, and within 6 months after the date
of the death of the deceased Guarantor one or more Persons, acceptable to Lender
in Lender’s Discretion, execute(s) and deliver(s) to Lender a guaranty in a form
acceptable to Lender and in substantially the same form as the Guaranty executed
on the Closing Date, without any cost or expense to Lender.

 

(iv)                                Borrower gives Lender Notice of such
Transfer together with copies of all documents effecting such Transfer not more
than 30 calendar days after the date of such Transfer, and contemporaneously
with the Notice, takes each of the following additional actions:

 

(A)                             Borrower reaffirms the representations and
warranties under Article V.

 

(B)                             Borrower satisfies Lender, in Lender’s
Discretion, that the Beneficiary’s organization, credit and experience in the
management of similar properties are appropriate to the overall structure and
documentation of the existing financing.

 

(v)                                 Borrower or Beneficiary causes to be
delivered to Lender such legal opinions as Lender deems necessary, in Lender’s
Discretion, including a nonconsolidation opinion (if a nonconsolidation opinion
was delivered on the Closing Date and if required by Lender), an opinion that
the ratification of the Loan Documents and Guaranty (if applicable) have been
duly authorized, executed, and delivered and that the ratification documents and
Guaranty (if applicable) are enforceable as the obligations of Borrower,
Beneficiary or Guarantor, as applicable.

 

(vi)                              Borrower (A) pays the Transfer Processing Fee
to Lender, and (B) pays or reimburses Lender, upon demand, for all costs and
expenses including all Attorneys’ Fees and Costs, incurred by Lender in
connection with such Transfer; provided, however, that Lender will not be
entitled to collect a Transfer Fee.

 

(b)                                 Easement, Restrictive Covenant or Other
Encumbrance. The grant of an easement, restrictive covenant or other
encumbrance, provided that each of the following conditions is satisfied:

 

(i)                                     Borrower provides Lender with at least
30 days prior Notice of the proposed grant.

 

52

--------------------------------------------------------------------------------


 

(ii)                                  Prior to the grant, Lender determines, in
Lender’s Discretion, that the easement, restrictive covenant or other
encumbrance will not materially affect the operation or value of the Mortgaged
Property or Lender’s interest in the Mortgaged Property.

 

(iii)                               Borrower pays or reimburses Lender, upon
demand, for all costs and expenses, including all Attorneys’ Fees and Costs,
incurred by Lender in connection with reviewing Borrower’s request for Lender’s
review of such grant of easement, restrictive covenant or other encumbrance;
provided, however, that Lender will not be entitled to collect a Transfer Fee.

 

(iv)                              If the Note is held by a REMIC trust, Lender
may require an opinion of counsel which meets each of the following
requirements:

 

(A)                               The counsel providing the opinion is
acceptable to Lender.

 

(B)                               The opinion is addressed to Lender.

 

(C)                               The opinion is paid for by Borrower.

 

(D)                               The opinion is in form and substance
satisfactory to Lender in its sole and absolute discretion.

 

(E)                                The opinion confirms each of the following:

 

(1)                                 The grant of such easement has been effected
in accordance with the requirements of Treasury Regulation
Section 1.860G-2(a)(8) (as such regulation may be modified, amended or replaced
from time to time).

 

(2)                                 The qualification and status of the REMIC
trust as a REMIC will not be adversely affected or impaired as a result of such
grant.

 

(3)                                 The REMIC trust will not incur a tax under
Section 860G(d) of the Tax Code as a result of such grant.

 

(c)                                  Publicly-Held Fund or Publicly-Held Real
Estate Investment Trust. If a Designated Entity for Transfers is a publicly-held
fund or a publicly-held real estate investment trust, either of the following:

 

(i)                                     The public issuance of common stock,
convertible debt, equity or other similar securities (“Public Fund/REIT
Securities”) and the subsequent Transfer of such Public Fund/REIT Securities.

 

53

--------------------------------------------------------------------------------


 

(ii)                                  The acquisition by a single Public
Fund/REIT Securities holder of an ownership percentage of 10% or more in the
Designated Entity for Transfers, if Borrower provides notice of that acquisition
to Lender within 30 days following the acquisition.

 

(d)                                 Transaction Specific Transfers.

 

(i) through (v) are reserved.

 

(vi)                              Limited Partner or Non-Managing Member
Transfer. A Transfer that results in the cumulative Transfer of more than 50%
and up to 100% of the non-managing membership interests in or the limited
partnership interests in Borrower or any Designated Entity for Transfer
(“Investor Interests”) to third party transferees (“Investor Interest
Transfer”), provided that each of the following conditions is satisfied:

 

(A)                               Borrower provides Lender with at least 30 days
prior Notice of the proposed Investor Interest Transfer.

 

(B)                               At the time of the proposed Investor Interest
Transfer, no Event of Default has occurred and is continuing and no event or
condition has occurred and is continuing that, with the giving of Notice or the
passage of time, or both, would become an Event of Default.

 

(C)                               Following the Investor Interest Transfer,
Control and management of the day-to-day operations of Borrower continue to be
held by the Person exercising such Control and management immediately prior to
the Investor Interest Transfer and there is no change in the Guarantor, if
applicable.

 

(D)                               The Investor Interest Transfer does not result
in a Transfer of the type described in Section 7.02(b).

 

(E)                                At any time that one Person acquires 25% or
more of the aggregate of direct or indirect Investor Interests as a result of
the Investor Interest Transfer, Borrower must meet the following additional
requirements:

 

(1)                                 Borrower pays to Lender the Transfer
Processing Fee at the time the Borrower provides Lender with the Notice set
forth in Section 7.03(d)(vi)(A).

 

(2)                                 Borrower pays or reimburses Lender, upon
demand, for all costs and expenses, including all Attorneys’ Fees and Costs,
incurred by Lender in connection with the Investor Interest Transfer.

 

54

--------------------------------------------------------------------------------


 

(3)                                 Lender receives confirmation acceptable to
Lender that (X) the requirements of Section 6.13 continue to be satisfied, and
(Y) the term of existence of the holder of 25% or more of the Investor Interests
after the Investor Interest Transfer (exclusive of any unexercised extension
options or rights) does not expire prior to the Maturity Date.

 

(4)                                 Lender receives organizational charts
reflecting the structure of Borrower prior to and after the Investor Interest
Transfer and copies of the then-current organizational documents of Borrower and
the entity in which Investor Interests were transferred, if different from
Borrower, including any amendments.

 

(5)                                 Each transferee with an interest of 25% or
more delivers to Lender a certification that each of the following is true:

 

(X)                               He/she/it has not been convicted of fraud or a
crime involving moral turpitude (or if an entity, then no principal of such
entity has been convicted of fraud or a crime involving moral turpitude).

 

(Y)                               He/she/it has not been involved in a
bankruptcy or reorganization within the ten years preceding the date of the
Investor Interest Transfer.

 

(6)                                 Borrower delivers to Lender searches
confirming that no transferee with an interest of 25% or more is on the list of
Specially Designated Nationals or other blocked persons published by the U.S.
Office of Foreign Assets Control, or on the list of persons or entities
prohibited from doing business with the Department of Housing and Urban
Development.

 

(7)                                 If a nonconsolidation opinion was delivered
on the Closing Date and if, after giving effect to the Investor Interest
Transfer and all prior Transfers, 50% or more in the aggregate of direct or
indirect interests in Borrower are owned by any Person and its Affiliates that
owned less than a 50% direct or indirect interest in Borrower as of the Closing
Date, Borrower delivers to Lender an opinion of counsel for Borrower, in form
and substance satisfactory to Lender, with regard to nonconsolidation.

 

(vii) through (ix) are reserved.

 

55

--------------------------------------------------------------------------------


 

(e) through (i) are reserved.

 

7.04                        Preapproved Intrafamily Transfers. The occurrence of
a Transfer of more than a 50% interest in Borrower or a Designated Entity for
Transfers as set forth in this Section will be considered to be a “Preapproved
Intrafamily Transfer” provided that each of the conditions set forth in Sections
7.04(a) and (b) is satisfied:

 

(a)                                 Type of Transfer. The Transfer is one of the
following:

 

(i)                                     A sale or transfer to one or more of the
transferor’s Immediate Family Members.

 

(ii)                                  A sale or transfer to any trust having as
its sole beneficiaries the transferor and/or one or more of the transferor’s
Immediate Family Members.

 

(iii)                               A sale or transfer from a trust to any one
or more of its beneficiaries who are the settlor and/or Immediate Family Members
of the settlor of the trust.

 

(iv)                              The substitution or replacement of the trustee
of any trust with a trustee who is an Immediate Family Member of the settlor of
the trust.

 

(v)                                 A sale or transfer from a natural person to
an entity owned and under the Control of the transferor or the transferor’s
Immediate Family Members.

 

(b)                                 Conditions. The Preapproved Intrafamily
Transfer satisfies each of the following conditions:

 

(i)                                     Borrower must provide Lender with 30
days prior Notice of the proposed Preapproved Intrafamily Transfer.

 

(ii)                                  Following the Transfer, Control and
management of the day-to-day operations of Borrower continue to be held by the
Person exercising such Control and management immediately prior to the Transfer
and there is no change in the Guarantor, if applicable.

 

(iii)                               At the time of the Preapproved Intrafamily
Transfer, no Event of Default has occurred and is continuing and no event or
condition has occurred and is continuing that, with the giving of Notice or the
passage of time, or both, would become an Event of Default.

 

(iv)                              At any time that one Person acquires 25% or
more of the aggregate of direct or indirect interests in Borrower or a
Designated Entity for Transfers as a result of the Preapproved Intrafamily
Transfer, Borrower must meet the following additional requirements:

 

56

--------------------------------------------------------------------------------


 

(A)                               Borrower must pay to Lender the Transfer
Processing Fee at the time the Borrower provides Lender with the Notice set
forth in Section 7.04(b)(i).

 

(B)                               Borrower must pay or reimburse Lender, upon
demand, for all costs and expenses, including all Attorneys’ Fees and Costs,
incurred by Lender in connection with the Preapproved Intrafamily Transfer.

 

(C)                               Borrower must deliver to Lender organizational
charts reflecting the structure of Borrower prior to and after the Preapproved
Intrafamily Transfer, together with copies of the then-current organizational
documents of Borrower and any other entity in which interests were transferred,
including any amendments made in connection with the Preapproved Intrafamily
Transfer.

 

(D)                               Each transferee with an interest of 25% or
more must deliver to Lender a certification that each of the following is true:

 

(1)                                 He/she/it has not been convicted of fraud or
a crime involving moral turpitude (or if an entity, then no principal of such
entity has been convicted of fraud or a crime involving moral turpitude).

 

(2)                                 He/she/it has not been involved in a
bankruptcy or reorganization within the 10 years preceding the date of the
Preapproved Intrafamily Transfer.

 

(E)                          Borrower must deliver to Lender searches confirming
that no transferee with an interest of 25% or more is on the list of Specially
Designated Nationals or other blocked persons published by the U.S. Office of
Foreign Assets Control, or on the list of persons or entities prohibited from
doing business with the Department of Housing and Urban Development.

 

(F)                                 If a nonconsolidation opinion was delivered
on the Closing Date and if, after giving effect to the Preapproved Intrafamily
Transfer and all prior Transfers, 50% or more in the aggregate of direct or
indirect interests in Borrower are owned by any Person and its Affiliates that
owned less than a 50% direct or indirect interest in Borrower as of the Closing
Date, Borrower must deliver to Lender an opinion of counsel for Borrower, in
form and substance satisfactory to Lender, with regard to nonconsolidation.

 

57

--------------------------------------------------------------------------------


 

7.05                        Lender’s Consent to Prohibited Transfers.

 

(a)                                 Conditions for Lender’s Consent. With
respect to a Transfer that would otherwise constitute an Event of Default under
this Article VII, Lender will consent, without any adjustment to the rate at
which the Indebtedness bears interest or to any other economic terms of the
Indebtedness set forth in the Note, provided that, prior to such Transfer, each
of the following requirements is satisfied:

 

(i)                                     Borrower has submitted to Lender all
information required by Lender to make the determination required by this
Section along with the Transfer Processing Fee.

 

(ii)                                  No Event of Default has occurred and is
continuing and no event or condition has occurred and is continuing that, with
the giving of Notice or the passage of time, or both, would become an Event of
Default unless such Transfer would cure the Event of Default.

 

(iii)                               Lender in Lender’s Discretion has determined
that the transferee meets Lender’s eligibility, credit, management and other
standards (including any standards with respect to previous relationships
between Lender and the transferee).

 

(iv)                              Lender in Lender’s Discretion has determined
that the transferee’s organization, credit and experience in the management of
similar properties to be appropriate to the overall structure and documentation
of the Loan.

 

(v)                                 Lender in Lender’s Discretion has determined
that the Mortgaged Property will be managed by a Property Manager meeting the
requirements of Section 6.09(d).

 

(vi)                              Lender in Lender’s Discretion has determined
that the Mortgaged Property, at the time of the proposed Transfer, meets all of
Lender’s standards as to its physical condition, occupancy, net operating income
and the accumulation of reserves.

 

(vii)                           Lender in Lender’s Discretion has determined
that the transferee and any SPE Equity Owner of such transferee meet the
requirements of Section 6.13.

 

(viii)                        If any Supplemental Instrument is outstanding,
Borrower has obtained the consent of each Supplemental Lender, if different from
Lender.

 

(ix)                              In the case of a Transfer of all or any part
of the Mortgaged Property, each of the following conditions is satisfied:

 

58

--------------------------------------------------------------------------------


 

(A)                               The transferee executes Lender’s then-standard
assumption agreement that, among other things, requires the transferee to
perform all obligations of Borrower set forth in the Note, the Security
Instrument, this Loan Agreement and any other Loan Document, and may require
that the transferee comply with any provisions of this Loan Agreement or any
other Loan Document which previously may have been waived or modified by Lender.

 

(B)                               If Lender requires, the transferee causes one
or more Persons acceptable to Lender, in Lender’s Discretion, to execute and
deliver to Lender a Guaranty in a form acceptable to Lender.

 

(C)                               The transferee executes such additional
documentation (including filing financing statements, as applicable) as Lender
may require.

 

(x)                                 In the case of a Transfer of any interest in
Borrower or a Designated Entity for Transfers, if a Guarantor requests that
Lender release the Guarantor from its obligations under a Guaranty executed and
delivered in connection with the Note, this Loan Agreement or any of the other
Loan Documents, then Borrower causes one or more Persons acceptable to Lender,
in Lender’s Discretion, to execute and deliver to Lender a Guaranty in a form
acceptable to Lender.

 

(xi)                              Lender has received such legal opinions as
Lender deems necessary, including a nonconsolidation opinion (if a
nonconsolidation opinion was delivered on the Closing Date and if required by
Lender), an opinion that the assignment and assumption of the Loan Documents has
been duly authorized, executed, and delivered and that the assignment documents
and the Loan Documents are enforceable as the obligations of Borrower,
transferee and Guarantor, as applicable.

 

(xii)                           Lender collects all costs, including the cost of
all title searches, title insurance and recording costs, and all Attorneys’ Fees
and Costs incurred in reviewing the Transfer request and any fees charged by the
Rating Agencies, if applicable.

 

(xiii)                        At the time of the Transfer, Borrower pays the
Transfer Fee to Lender.

 

(xiv)                       The Transfer will not occur during any Extension
Period, if applicable.

 

(xv)                          Reserved.

 

(b)                                 Continuing Liability of Borrower. If
Borrower requests a release of its liability under the Loan Documents in
connection with a Transfer of all of Borrower’s interest in the Mortgaged
Property, and Lender approves the Transfer pursuant to Section 7.05(a), then one
of the following will apply:

 

59

--------------------------------------------------------------------------------


 

(i)                                     If Borrower delivers to Lender a current
Site Assessment which (A) is dated within 90 days prior to the date of the
proposed Transfer, and (B) evidences no presence of Hazardous Materials on the
Mortgaged Property and no other Prohibited Activities or Conditions with respect
to the Mortgaged Property (“Clean Site Assessment”), then Lender will release
Borrower from all of Borrower’s obligations under the Loan Documents except for
any liability under Section 6.12 or Section 10.02(b) with respect to any loss,
liability, damage, claim, cost or expense which directly or indirectly arises
from or relates to any Prohibited Activities or Conditions existing prior to the
date of the Transfer.

 

(ii)                                  If Borrower does not deliver a Clean Site
Assessment as described in Section 7.05(b)(i), then Lender will release Borrower
from all of Borrower’s obligations under the Loan Documents except for liability
under Section 6.12 or Section 10.02(b).

 

(c)                                  Continuing Liability of Guarantor. If
Guarantor requests a release of its liability under the Guaranty in connection
with a Transfer which is permitted, preapproved, or approved by Lender pursuant
to this Article VII, and Borrower has provided a replacement Guarantor
acceptable to Lender under the terms of Section 7.05(a)(ix)(B), then one of the
following will apply:

 

(i)                                     If Borrower delivers to Lender a Clean
Site Assessment, then Lender will release Guarantor from all of Guarantor’s
obligations except Guarantor’s obligation to guaranty Borrower’s liability under
Section 6.12 or Section 10.02(b) with respect to any loss, liability, damage,
claim, cost or expense which directly or indirectly arises from or relates to
any Prohibited Activities or Conditions existing prior to the date of the
Transfer.

 

(ii)                                  If Borrower does not deliver a Clean Site
Assessment as described in Section 7.05(b)(i), then Lender will release
Guarantor from all of Guarantor’s obligations except for Guarantor’s obligation
to guaranty Borrower’s liability under Section 6.12 or Section 10.02(b).

 

7.06                        SPE Equity Owner Requirement Following Transfer.
Following any Transfer pursuant to this Article VII, Borrower must satisfy the
applicable conditions regarding an SPE Equity Owner set forth in
Section 6.13(a)(xxvi) of this Loan Agreement.

 

7.07                        Additional Transfer Requirements - External Cap
Agreement.

 

(a)                                 Continuation of Cap Agreement. If a Transfer
of all or part of the Mortgaged Property permitted by this Loan Agreement
occurs, Borrower will ensure that any third-party Cap Agreement is transferred
to the applicable transferee or, if the Cap Agreement is not transferable,
Borrower will replace the third-party Cap Agreement in accordance with Lender’s
then-current requirements.

 

60

--------------------------------------------------------------------------------


 

(b)                                 Establishment or Modification of Rate Cap
Agreement Reserve Fund

 

(i)                                     If the third-party Cap Agreement which
will be in place immediately following the Transfer is scheduled to expire prior
to the Maturity Date, Lender may require Borrower to establish a Rate Cap
Agreement Reserve Fund.

 

(ii)                                  If Borrower has previously established a
Rate Cap Agreement Reserve Fund, then Lender will determine whether the balance
of any existing Rate Cap Agreement Reserve Fund is sufficient under then-current
market conditions to purchase a Replacement Cap Agreement, and may then take any
of the following actions:

 

(A)                               Lender may require Borrower to make an
additional deposit into the Rate Cap Agreement Reserve Fund.

 

(B)                               If funding of the Rate Cap Agreement Reserve
Fund has been deferred, Lender may require Borrower to begin making monthly
deposits into the Rate Cap Agreement Reserve Fund.

 

(C)                               Lender may require Borrower to increase the
amount of monthly deposits to the Rate Cap Agreement Reserve Fund.

 

7.08                        Reserved.

 

7.09                        Reserved.

 

ARTICLE VIII          SUBROGATION.

 

If, and to the extent that, the proceeds of the Loan, or subsequent advances
under Section 9.02, are used to pay, satisfy or discharge a Prior Lien, such
Loan proceeds or advances will be deemed to have been advanced by Lender at
Borrower’s request, and Lender will automatically, and without further action on
its part, be subrogated to the rights, including Lien priority, of the owner or
holder of the obligation secured by the Prior Lien, whether or not the Prior
Lien is released.

 

ARTICLE IX                   EVENTS OF DEFAULT AND REMEDIES.

 

9.01                        Events of Default. The occurrence of any one or more
of the following will constitute an Event of Default under this Loan Agreement:

 

(a)                                 Borrower fails to pay or deposit when due
any amount required by the Note, this Loan Agreement or any other Loan Document.

 

(b)                                 Borrower fails to maintain the Insurance
coverage required by Section 6.10.

 

61

--------------------------------------------------------------------------------


 

(c)                                  Borrower or any SPE Equity Owner fails to
comply with the provisions of Section 6.13 or if any of the assumptions
contained in any nonconsolidation opinions delivered to Lender at any time is or
becomes untrue in any material respect.

 

(d)                                 Borrower or any SPE Equity Owner, any of its
officers, directors, trustees, general partners or managers or any Guarantor
commits fraud or a material misrepresentation or material omission in connection
with:  (i) the application for or creation of the Indebtedness, (ii) any
financial statement, Rent Schedule, or other report or information provided to
Lender during the term of the Indebtedness, or (iii) any request for Lender’s
consent to any proposed action, including a request for disbursement of funds
under this Loan Agreement.

 

(e)                                  Borrower fails to comply with the
Condemnation provisions of Section 6.11.

 

(f)                                   A Transfer occurs that violates the
provisions of Article VII, whether or not any actual impairment of Lender’s
security results from such Transfer.

 

(g)                                  A forfeiture action or proceeding, whether
civil or criminal, is commenced which could result in a forfeiture of the
Mortgaged Property or otherwise materially impair the Lien created by the
Security Instrument or Lender’s interest in the Mortgaged Property.

 

(h)                                 Borrower fails to perform any of its
obligations under this Loan Agreement (other than those specified in
Section 9.01), as and when required, which failure continues for a period of 30
days after Notice of such failure by Lender to Borrower. However, if Borrower’s
failure to perform its obligations as described in this Section 9.01(h) is of
the nature that it cannot be cured within the 30 day cure period after such
Notice from Lender but reasonably could be cured within 90 days, then Borrower
will have additional time as determined by Lender in Lender’s Discretion, not to
exceed an additional 60 days, in which to cure such default, provided that
Borrower has diligently commenced to cure such default during the initial 30 day
cure period and diligently pursues the cure of such default. However, no such
Notice or cure periods will apply in the case of any such failure which could,
in Lender’s judgment, absent immediate exercise by Lender of a right or remedy
under this Loan Agreement, result in harm to Lender, danger to tenants or third
parties, or impairment of the Note, the Security Instrument or this Loan
Agreement or any other security given under any other Loan Document.

 

(i)                                     Borrower fails to perform any of its
obligations as and when required under any Loan Document other than this Loan
Agreement which failure continues beyond the applicable cure period, if any,
specified in that Loan Document.

 

62

--------------------------------------------------------------------------------


 

(j)                                    The holder of any other debt instrument
secured by a mortgage, deed of trust or deed to secure debt on the Mortgaged
Property exercises any right to declare all amounts due under that debt
instrument immediately due and payable.

 

(k)                                 Any of the following occurs:

 

(i)                                     Borrower or any SPE Equity Owner
commences any case, Proceeding or other action under any existing or future law
of any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors (A) seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debt, or (B) seeking appointment of a receiver, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets.

 

(ii)                                  Any party other than Lender commences any
case, Proceeding, or other action of a nature referred to in
Section 9.01(k)(i) against Borrower or any SPE Equity Owner which (A) results in
the entry of an order for relief or any such adjudication or appointment, or
(B) has not been dismissed, discharged or bonded for a period of 90 days.

 

(iii)                               Any case, Proceeding or other action is
commenced against Borrower or any SPE Equity Owner seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of any order by a
court of competent jurisdiction for any such relief which is not vacated,
discharged, or stayed or bonded pending appeal within 90 days from the entry
thereof.

 

(iv)                              Borrower or any SPE Equity Owner takes any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in Section 9.01(k)(i), (ii) or (iii).

 

(l)                                     Borrower or any SPE Equity Owner has
made any representation or warranty in Article V or any other Section of this
Loan Agreement that is false or misleading in any material respect.

 

(m)                             If the Loan is secured by an interest under a
Ground Lease, Borrower fails to comply with the provisions of Section 6.19.

 

(n)                                 If the Loan is a Supplemental Loan, any
Event of Default occurs under (i) the Senior Note, the Senior Instrument or any
other Senior Loan Document, or (ii) any loan document related to another loan in
connection with the Mortgaged Property, regardless of whether Borrower has
obtained Supplemental Lender’s approval of the placement of such Lien on the
Mortgaged Property. In addition, if

 

63

--------------------------------------------------------------------------------


 

the Loan is a Supplemental Loan, as Borrower under both the Supplemental
Instrument and the Senior Instrument, Borrower acknowledges and agrees that if
there is an Event of Default under the Supplemental Note, the Supplemental
Instrument or any other Supplemental Loan Document, such Event of Default will
be an Event of Default under the terms of the Senior Instrument and will entitle
Senior Lender to invoke any and all remedies permitted to Senior Lender by
applicable law, the Senior Note, the Senior Instrument or any of the other
Senior Loan Documents.

 

(o)                                 If the Mortgaged Property is subject to any
covenants, conditions and/or restrictions, land use restriction agreements or
similar agreements, Borrower fails to perform any of its obligations under any
such agreement as and when required, and such failure continues beyond any
applicable cure period.

 

(p)                                 A Guarantor files for bankruptcy protection
under the Bankruptcy Code or a Guarantor voluntarily becomes subject to any
reorganization, receivership, insolvency proceeding or other similar proceeding
pursuant to any other federal or state law affecting debtor and creditor rights,
or any creditor (other than Lender) of a Guarantor commences any involuntary
case against a Guarantor pursuant to the Bankruptcy Code or other federal or
state law affecting debtor and creditor rights, unless each of the following
conditions is satisfied:

 

(i)                                     Borrower or Guarantor provides Notice of
such action to Lender within 30 days after the filing of such action.

 

(ii)                                  Either (A) the case is dismissed or
discharged within 90 days after filing, or (B) within 90 days following the date
of such filing or commencement, the affected Guarantor is replaced with one or
more other Persons acceptable to Lender, in Lender’s Discretion, each of whom
executes and delivers to Lender a replacement Guaranty in form and content
acceptable to Lender, together with such legal opinions as Lender deems
necessary.

 

(iii)                               If Borrower must provide a replacement
Guarantor pursuant to Section 9.01(p)(ii), then Borrower pays the Transfer
Processing Fee to Lender.

 

(q)                                 With respect to a Guarantor, either of the
following occurs:

 

(i)                                     The death of any Guarantor who is a
natural person, unless within 30 days following the Guarantor’s death, Borrower
causes one of the following to occur:

 

(A)                               One or more Persons acceptable to Lender, in
Lender’s Discretion, execute(s) and deliver(s) to Lender a guaranty in a form
acceptable to Lender and in substantially the same form as the Guaranty executed
on the Closing Date, without any cost or expense to Lender.

 

64

--------------------------------------------------------------------------------


 

(B)                               The estate of the deceased Guarantor
immediately ratifies the Guaranty in writing, and within 6 months after the date
of the death of the deceased Guarantor one or more Persons, acceptable to Lender
in Lender’s Discretion, execute(s) and deliver(s) to Lender a guaranty in a form
acceptable to Lender and in substantially the same form as the Guaranty executed
on the Closing Date, without any cost or expense to Lender.

 

(ii)                                  The dissolution of any Guarantor who is an
entity, unless each of the following conditions is satisfied:

 

(A)                               Within 30 days following the dissolution of
the Guarantor, Borrower causes one or more Persons acceptable to Lender, in
Lender’s Discretion, to execute and deliver to Lender a guaranty in a form
acceptable to Lender and in substantially the same form as the Guaranty executed
on the Closing Date, without any cost or expense to Lender.

 

(B)                               Borrower pays the Transfer Processing Fee to
Lender.

 

(r)                                    If a Cap Agreement is required, Borrower
fails to provide Lender with a Replacement Cap Agreement prior to the expiration
of the then-existing Cap Agreement.

 

(s)                                   through (rr) are reserved.

 

9.02                        Protection of Lender’s Security; Security Instrument
Secures Future Advances.

 

(a)                                 If Borrower fails to perform any of its
obligations under this Loan Agreement or any other Loan Document, or if any
action or proceeding is commenced which purports to affect the Mortgaged
Property, Lender’s security or Lender’s rights under this Loan Agreement,
including eminent domain, insolvency, code enforcement, civil or criminal
forfeiture, enforcement of Hazardous Materials Laws, fraudulent conveyance or
reorganizations or proceedings involving a bankrupt or decedent, then Lender, in
Lender’s Discretion, may make such appearances, file such documents, disburse
such sums and take such actions as Lender reasonably deems necessary to perform
such obligations of Borrower and to protect Lender’s interest, including: 
(i) payment of Attorneys’ Fees and Costs, (ii) payment of fees and out-of-pocket
expenses of accountants, inspectors and consultants, (iii) entry upon the
Mortgaged Property to make Repairs or secure the Mortgaged Property,
(iv) procurement of the Insurance required by Section 6.10, (v) payment of
amounts which Borrower has failed to pay under Section 6.08, (vi) performance of
Borrower’s obligations under Section 6.09, and (vii) advances made by Lender to
pay, satisfy or discharge any obligation of Borrower for the payment of money
that is secured by a Prior Lien.

 

65

--------------------------------------------------------------------------------


 

(b)                                 Any amounts disbursed by Lender under this
Section 9.02, or under any other provision of this Loan Agreement that treats
such disbursement as being made under this Section 9.02, will be secured by the
Security Instrument, will be added to, and become part of, the principal
component of the Indebtedness, will be immediately due and payable and will bear
interest from the date of disbursement until paid at the Default Rate.

 

(c)                                  Nothing in this Section 9.02 will require
Lender to incur any expense or take any action.

 

9.03                        Remedies.

 

(a)                                 Upon an Event of Default, Lender may
exercise any or all of its rights and remedies provided under the Loan Documents
and Borrower will pay all costs associated therewith, including Attorneys’ Fees
and Costs.

 

(b)                                 Each right and remedy provided in this Loan
Agreement is distinct from all other rights or remedies under this Loan
Agreement or any other Loan Document or afforded by applicable law or equity,
and each will be cumulative and may be exercised concurrently, independently or
successively, in any order. Lender’s exercise of any particular right or remedy
will not in any way prevent Lender from exercising any other right or remedy
available to Lender. Lender may exercise any such remedies from time to time and
as often as Lender chooses.

 

(c)                                  Lender will have all remedies available to
Lender under Revised Article 9 of the Uniform Commercial Code of the Property
Jurisdiction, the Loan Documents and under applicable law.

 

(d)                                 Lender may also retain (i) all money in the
Reserve Funds, including interest, and (ii) any Cap Payment, and in Lender’s
sole and absolute discretion, may apply such amounts, without restriction and
without any specific order of priority, to the payment of any and all
Indebtedness.

 

(e)                                  If a claim or adjudication is made that
Lender has acted unreasonably or unreasonably delayed acting in any case where,
by law or under this Loan Agreement or the other Loan Documents, Lender has an
obligation to act reasonably or promptly, then Lender will not be liable for any
monetary damages, and Borrower’s sole remedy will be limited to commencing an
action seeking injunctive relief or declaratory judgment. Any action or
proceeding to determine whether Lender has acted reasonably will be determined
by an action seeking declaratory judgment.

 

(f)                                   Reserved.

 

66

--------------------------------------------------------------------------------


 

9.04                        Forbearance.

 

(a)                                 Lender may (but will not be obligated to)
agree with Borrower, from time to time, and without giving Notice to, or
obtaining the consent of, or having any effect upon the obligations of, any
Guarantor or other third party obligor, to take any of the following actions:

 

(i)                                     Extend the time for payment of all or
any part of the Indebtedness.

 

(ii)                                  Reduce the payments due under this Loan
Agreement, the Note or any other Loan Document.

 

(iii)                               Release anyone liable for the payment of any
amounts under this Loan Agreement, the Note or any other Loan Document.

 

(iv)                              Accept a renewal of the Note.

 

(v)                                 Modify the terms and time of payment of the
Indebtedness.

 

(vi)                              Join in any extension or subordination
agreement.

 

(vii)                           Release any portion of the Mortgaged Property.

 

(viii)                        Take or release other or additional security.

 

(ix)                              Modify the rate of interest or period of
amortization of the Note or change the amount of the monthly installments
payable under the Note.

 

(x)                                 Otherwise modify this Loan Agreement, the
Note or any other Loan Document.

 

(b)                                 Any forbearance by Lender in exercising any
right or remedy under the Note, this Loan Agreement or any other Loan Document
or otherwise afforded by applicable law, will not be a waiver of or preclude the
exercise of any other right or remedy, or the subsequent exercise of any right
or remedy. The acceptance by Lender of payment of all or any part of the
Indebtedness after the due date of such payment, or in an amount which is less
than the required payment, will not be a waiver of Lender’s right to require
prompt payment when due of all other payments on account of the Indebtedness or
to exercise any remedies for any failure to make prompt payment. Enforcement by
Lender of any security for the Indebtedness will not constitute an election by
Lender of remedies so as to preclude the exercise of any other right available
to Lender. Lender’s receipt of any awards or proceeds under Sections 6.10 and
6.11 will not operate to cure or waive any Event of Default.

 

67

--------------------------------------------------------------------------------


 

9.05                        Waiver of Marshalling. Notwithstanding the existence
of any other security interests in the Mortgaged Property held by Lender or by
any other party, Lender will have the right to determine the order in which any
or all of the Mortgaged Property will be subjected to the remedies provided in
this Loan Agreement or any other Loan Document or applicable law. Lender will
have the right to determine the order in which any or all portions of the
Indebtedness are satisfied from the proceeds realized upon the exercise of such
remedies. Borrower and any party who now or in the future acquires a security
interest in the Mortgaged Property and who has actual or constructive notice of
the Security Instrument waives any and all right to require the marshalling of
assets or to require that any of the Mortgaged Property be sold in the inverse
order of alienation or that any of the Mortgaged Property be sold in parcels or
as an entirety in connection with the exercise of any of the remedies permitted
by applicable law or provided in this Loan Agreement.

 

ARTICLE X                                                                       
RELEASE; INDEMNITY.

 

10.01                 Release. Borrower covenants and agrees that, in performing
any of its duties under this Loan Agreement, none of Lender, Loan Servicer or
any of their respective agents or employees will be liable for any losses,
claims, damages, liabilities and expenses that may be incurred by any of them as
a result of such performance, except that no party will be released from
liability for any losses, claims, damages, liabilities or expenses arising out
of the willful misconduct or gross negligence of such party.

 

10.02                 Indemnity.

 

(a)                                 General Indemnity. Borrower agrees to
indemnify, hold harmless and defend Lender, including any custodian, trustee and
other fiduciaries who hold or have held a full or partial interest in the Loan
for the benefit of third parties, any prior owner or holder of the Note, the
Loan Servicer, any prior Loan Servicer, the officers, directors, shareholders,
partners, employees and trustees of each of the foregoing, and the heirs, legal
representatives, successors and assigns of each of the foregoing (collectively,
“Indemnitees”) against any and all losses, claims, damages, liabilities and
expenses including Attorneys’ Fees and Costs, which may be imposed or incurred
by any of them directly or indirectly arising out of, or in any way relating to,
or as a result of:  (i) any failure of the Mortgaged Property to comply with the
laws, regulations, ordinance, code or decree of any Governmental Authority,
including those pertaining to the Americans with Disabilities Act, zoning,
occupancy and subdivision of real property, (ii) any obligation of Borrower
under any Lease, and (iii) any accident, injury or death to any natural person
on the Mortgaged Property or any damage to personal property located on the
Mortgaged Property, except that no such party will be indemnified from liability
for any losses, claims, damages, liabilities or expenses arising out of the
willful misconduct or gross negligence of such party.

 

(b)                                 Environmental Indemnity. Borrower agrees to
indemnify, hold harmless and defend Indemnitees from and against all
proceedings, claims, damages, penalties and costs (whether initiated or sought
by Governmental Authorities or private

 

68

--------------------------------------------------------------------------------


 

parties), including Attorneys’ Fees and Costs and remediation costs, whether
incurred in connection with any judicial or administrative process or otherwise,
arising directly or indirectly from any of the following:

 

(i)                                     Any breach of any representation or
warranty of Borrower in Section 5.05.

 

(ii)                                  Any failure by Borrower to perform any of
its obligations under Section 6.12.

 

(iii)                               The existence or alleged existence of any
Prohibited Activity or Condition.

 

(iv)                              The presence or alleged presence of Hazardous
Materials on or under the Mortgaged Property or in any of the Improvements.

 

(v)                                 The actual or alleged violation of any
Hazardous Materials Law.

 

(c)                                  Indemnification Regarding ERISA Covenants.
BORROWER WILL INDEMNIFY LENDER AND DEFEND AND HOLD LENDER HARMLESS FROM AND
AGAINST ALL CIVIL PENALTIES, EXCISE TAXES, OR OTHER LOSS, COST, DAMAGE AND
EXPENSE (INCLUDING REASONABLE ATTORNEYS’ FEES AND COSTS INCURRED IN THE
INVESTIGATION, DEFENSE AND SETTLEMENT OF CLAIMS AND LOSSES INCURRED IN
CORRECTING ANY PROHIBITED TRANSACTION OR IN THE SALE OF A PROHIBITED LOAN, AND
IN OBTAINING ANY INDIVIDUAL PROHIBITED TRANSACTION EXEMPTION UNDER ERISA THAT
MAY BE REQUIRED, IN LENDER’S SOLE AND ABSOLUTE DISCRETION) THAT LENDER
MAY INCUR, DIRECTLY OR INDIRECTLY, AS A RESULT OF DEFAULT UNDER SECTION 6.20.
THIS INDEMNITY WILL SURVIVE ANY TERMINATION, SATISFACTION OR FORECLOSURE OF THE
SECURITY INSTRUMENT.

 

(d)                                 Securitization Indemnification.

 

(i)                                     Borrower agrees to indemnify, hold
harmless and defend the Indemnified Parties from and against any and all
proceedings, losses, claims, damages, liabilities, penalties, costs and expenses
(whether initiated or sought by Governmental Authorities or private parties),
including Attorneys’ Fees and Costs, which may be incurred by any Indemnified
Party (either directly or indirectly), which arise out of, are in any way
related to, or are as a result of a claim that the Borrower Information contains
an untrue statement of any material fact or the Borrower Information omits to
state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they are made, not misleading
(collectively, the “Securitization Indemnification”).

 

69

--------------------------------------------------------------------------------


 

(ii)                                  Borrower will not be liable under the
Securitization Indemnification if the claim is based on Borrower Information
which Lender has materially misstated or materially misrepresented in the
Disclosure Document.

 

(iii)                               For purposes of this Section 10.02(d):

 

(A)                               “Borrower Information” includes any
information provided at any time to Lender or Loan Servicer by Borrower, any SPE
Equity Owner, any Guarantor, any Property Manager or any Affiliates of the
foregoing with respect to any of the following:

 

(1)                                 Any Person listed in
Section 10.02(d)(iii)(A).

 

(2)                                 The Loan.

 

(3)                                 The Mortgaged Property.

 

Borrower Information includes:  (i) representations and warranties made in the
Loan Documents, (ii) financial statements of Borrower, any SPE Equity Owner, any
Designated Entity for Transfers or any Guarantor, and (iii) operating statements
and rent rolls with respect to the Mortgaged Property. Borrower Information does
not include any information provided directly to Lender or Loan Servicer by a
third party such as an appraiser or an environmental consultant.

 

(B)                               The term “Lender” includes its officers and
directors.

 

(C)                               An “Issuer Person” includes all of the
following:

 

(1)                                 Any Person that has filed the registration
statement, if any, relating to the Securitization, and any Affiliate of such
Person.

 

(2)                                 Any Person acting as issuer, depositor,
sponsor and/or in a similar capacity with respect to the Securitization, and any
Affiliate of such Person.

 

(D)                               The “Issuer Group” includes all of the
following:

 

(1)                                 Each director and officer of any Issuer
Person.

 

(2)                                 Each entity that Controls any Issuer Person
within the meaning of Section 15 of the Securities Act or Section 20 of the
Securities Exchange Act.

 

70

--------------------------------------------------------------------------------


 

(E)                                The “Underwriter Group” includes all of the
following:

 

(1)                                 Each entity which is acting as an
underwriter, manager, placement agent, initial purchaser or in a similar
capacity with respect to the Securitization.

 

(2)                                 Each entity that Controls any such entity
described in Section 10.02(d)(iii)(E)(1) within the meaning of Section 15 of the
Securities Act or Section 20 of the Securities Exchange Act and is acting as an
underwriter, manager, placement agent, initial purchaser or in a similar
capacity with respect to the Securitization.

 

(3)                                 The directors and officers of the entities
described in Section 10.02(d)(iii)(E)(1) and Section 10.02(d)(iii)(E)(2).

 

(F)                                 “Indemnified Party” or “Indemnified Parties”
means one or more of Lender, Issuer Person, Issuer Group, and Underwriter Group.

 

(e)                                  Selection and Direction of Counsel. Counsel
selected by Borrower to defend Indemnitees will be subject to the approval of
those Indemnitees. In any circumstances in which the indemnity under this
Article X applies, Lender may employ its own legal counsel and consultants to
prosecute, defend or negotiate any claim or legal or administrative proceeding
and Lender, with the prior written consent of Borrower (which will not be
unreasonably withheld, delayed or conditioned) may settle or compromise any
action or legal or administrative proceeding. However, unless an Event of
Default has occurred and is continuing, or the interests of Borrower and Lender
are in conflict, as determined by Lender in Lender’s Discretion, Lender will
permit Borrower to undertake the actions referenced in this Article X so long as
Lender approves such action, which approval will not be unreasonably withheld or
delayed. Borrower will reimburse Lender upon demand for all costs and expenses
incurred by Lender, including all costs of settlements entered into in good
faith, consultants’ fees and Attorneys’ Fees and Costs.

 

(f)                                   Settlement or Compromise of Claims.
Borrower will not, without the prior written consent of those Indemnitees who
are named as parties to a claim or legal or administrative proceeding (“Claim”),
settle or compromise the Claim if the settlement (i) results in the entry of any
judgment that does not include as an unconditional term the delivery by the
claimant or plaintiff to Lender of a written release of those Indemnitees,
satisfactory in form and substance to Lender, or (ii) may materially and
adversely affect Lender, as determined by Lender in Lender’s Discretion.

 

71

--------------------------------------------------------------------------------


 

(g)                                  Effect of Changes to Loan on
Indemnification Obligations. Borrower’s obligation to indemnify the Indemnitees
will not be limited or impaired by any of the following, or by any failure of
Borrower or any Guarantor to receive notice of or consideration for any of the
following:

 

(i)                                     Any amendment or modification of any
Loan Document.

 

(ii)                                  Any extensions of time for performance
required by any Loan Document.

 

(iii)                               Any provision in any of the Loan Documents
limiting Lender’s recourse to property securing the Indebtedness, or limiting
the personal liability of Borrower or any other party for payment of all or any
part of the Indebtedness.

 

(iv)                              The accuracy or inaccuracy of any
representations and warranties made by Borrower under this Loan Agreement or any
other Loan Document.

 

(v)                                 The release of Borrower or any other Person,
by Lender or by operation of law, from performance of any obligation under any
Loan Document.

 

(vi)                              The release or substitution in whole or in
part of any security for the Indebtedness.

 

(vii)                           Lender’s failure to properly perfect any Lien or
security interest given as security for the Indebtedness.

 

(h)                                 Payments by Borrower. Borrower will, at its
own cost and expense, do all of the following:

 

(i)                                     Pay or satisfy any judgment or decree
that may be entered against any Indemnitee or Indemnitees in any legal or
administrative proceeding incident to any matters against which Indemnitees are
entitled to be indemnified under this Article X.

 

(ii)                                  Reimburse Indemnitees for any expenses
paid or incurred in connection with any matters against which Indemnitees are
entitled to be indemnified under this Article X.

 

(iii)                               Reimburse Indemnitees for any and all
expenses, including Attorneys’ Fees and Costs, paid or incurred in connection
with the enforcement by Indemnitees of their rights under this Article X, or in
monitoring and participating in any legal or administrative proceeding.

 

(i)                                     Other Obligations. The provisions of
this Article X will be in addition to any and all other obligations and
liabilities that Borrower may have under applicable law or under other Loan
Documents, and each Indemnitee will be entitled to

 

72

--------------------------------------------------------------------------------


 

indemnification under this Article X without regard to whether Lender or that
Indemnitee has exercised any rights against the Mortgaged Property or any other
security, pursued any rights against any Guarantor, or pursued any other rights
available under the Loan Documents or applicable law. If Borrower consists of
more than one Person, the obligation of those Persons to indemnify the
Indemnitees under this Article X will be joint and several. The obligation of
Borrower to indemnify the Indemnitees under this Article X will survive any
repayment or discharge of the Indebtedness, any foreclosure proceeding, any
foreclosure sale, any delivery of any deed in lieu of foreclosure, and any
release of record of the Lien of the Security Instrument. Notwithstanding the
foregoing, if Lender has never been a mortgagee-in-possession of, or held title
to, the Mortgaged Property, Borrower will have no obligation to indemnify the
Indemnitees under this Article X after the date of the release of record of the
Lien of the Security Instrument by payment in full at the Maturity Date or by
voluntary prepayment in full.  Notwithstanding anything to the contrary herein
contained, Borrower shall not be liable to Lender under this Article X for
environmental liabilities arising after the date Lender takes title by
foreclosure or deed in lieu of foreclosure arising as a result of Lender’s gross
negligence or willful misconduct.

 

(j)                                    Reserved.

 

10.03                 Reserved.

 

ARTICLE XI                   MISCELLANEOUS PROVISIONS.

 

11.01                   Waiver of Statute of Limitations, Offsets and
Counterclaims. Borrower waives the right to assert any statute of limitations as
a bar to the enforcement of this Loan Agreement or the Lien of the Security
Instrument or to any action brought to enforce any Loan Document. Borrower
waives the right to assert a counterclaim, other than a compulsory counterclaim,
in any action or proceeding brought against it by Lender or otherwise to offset
any obligations to make the payments required by the Loan Documents. No failure
by Lender to perform any of its obligations under the Loan Documents will be a
valid defense to, or result in any offset against, any payments that Borrower is
obligated to make under any of the Loan Documents.

 

11.02                 Governing Law; Consent to Jurisdiction and Venue.

 

(a)                                 This Loan Agreement, and any Loan Document
which does not itself expressly identify the law which is to apply to it, will
be governed by the laws of the Property Jurisdiction.

 

(b)                                 Borrower agrees that any controversy arising
under or in relation to the Note, the Security Instrument, this Loan Agreement
or any other Loan Document may be litigated in the Property Jurisdiction. The
state and federal courts and authorities with jurisdiction in the Property
Jurisdiction will have jurisdiction over all controversies that may arise under
or in relation to the Note, any security for the

 

73

--------------------------------------------------------------------------------


 

Indebtedness or any other Loan Document. Borrower irrevocably consents to
service, jurisdiction and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise. However, nothing in this Section 11.02 is
intended to limit Lender’s right to bring any suit, action or proceeding
relating to matters under this Loan Agreement in any court of any other
jurisdiction.

 

11.03                 Notice.

 

(a)                                 All Notices under or concerning this Loan
Agreement will be in writing. Each Notice will be deemed given on the earliest
to occur of:  (i) the date when the Notice is received by the addressee,
(ii) the first Business Day after the Notice is delivered to a recognized
overnight courier service, with arrangements made for payment of charges for
next Business Day delivery, or (iii) the third Business Day after the Notice is
deposited in the United States mail with postage prepaid, certified mail, return
receipt requested. Addresses for Notice are as follows:

 

If to Lender:

 

 

 

 

Attention:

 

 

If to Borrower:

 

 

 

 

Attention:

 

(b)                                 Any party to this Loan Agreement may change
the address to which Notices intended for it are to be directed by means of
Notice given to the other party in accordance with this Section 11.03. Each
party agrees that it will not refuse or reject delivery of any Notice given in
accordance with this Section 11.03, that it will acknowledge, in writing, the
receipt of any Notice upon request by the other party and that any Notice
rejected or refused by it will be deemed for purposes of this Section 11.03 to
have been received by the rejecting party on the date so refused or rejected, as
conclusively established by the records of the U.S. Postal Service or the
courier service.

 

(c)                                  Any Notice under the Note and any other
Loan Document that does not specify how Notices are to be given will be given in
accordance with this Section 11.03.

 

(d)                                 Lender shall endeavor to give the
individuals or entities listed below courtesy copies of any Notice given to
Borrower or any Guarantor by Lender, at the addresses set forth below; provided,
however, that failure to provide such courtesy copies of Notices shall not
affect the validity or sufficiency of any

 

74

--------------------------------------------------------------------------------


 

Notice to Borrower or any Guarantor, shall not affect Lender’s rights and
remedies hereunder or any other Loan Documents, and shall not subject Lender to
any claims by or liability to Borrower, any Guarantor or any other individual or
entity.  It is acknowledged and agreed that no individual or entity listed below
is a third-party beneficiary to any of the Loan Documents.

 

Sally Michael, Esq.

Saul Ewing LLP

131 Dartmouth Street, Suite 501

Boston, Massachusetts 02116.

 

11.04                 Successors and Assigns Bound. This Loan Agreement will
bind the respective successors and assigns of Borrower and Lender, and the
rights granted by this Loan Agreement will inure to Lender’s successors and
assigns.

 

11.05                 Joint and Several (and Solidary) Liability. If more than
one Person signs this Loan Agreement as Borrower, the obligations of such
Persons will be joint and several. For a Mortgaged Property located in
Louisiana, if more than one Person signs this Loan Agreement as Borrower, the
obligations of such Persons with be joint and several and solidary, and wherever
the phrase “joint and several” appears in this Loan Agreement, the phrase is
amended to read “joint, several, and solidary.”

 

11.06                 Relationship of Parties; No Third Party Beneficiary.

 

(a)                                 The relationship between Lender and Borrower
will be solely that of creditor and debtor, respectively, and nothing contained
in this Loan Agreement will create any other relationship between Lender and
Borrower. Nothing contained in this Loan Agreement will constitute Lender as a
joint venturer, partner or agent of Borrower, or render Lender liable for any
debts, obligations, acts, omissions, representations or contracts of Borrower.

 

(b)                                 No creditor of any party to this Loan
Agreement and no other Person will be a third party beneficiary of this Loan
Agreement or any other Loan Document. Without limiting the generality of the
preceding sentence:  (i) any arrangement (“Servicing Arrangement”) between
Lender and any Loan Servicer for loss sharing or interim advancement of funds
will constitute a contractual obligation of such Loan Servicer that is
independent of the obligation of Borrower for the payment of the Indebtedness,
(ii) Borrower will not be a third party beneficiary of any Servicing
Arrangement, and (iii) no payment by the Loan Servicer under any Servicing
Arrangement will reduce the amount of the Indebtedness.

 

11.07                 Severability; Amendments.

 

(a)                                 The invalidity or unenforceability of any
provision of this Loan Agreement will not affect the validity or enforceability
of any other provision, and all other provisions will remain in full force and
effect. This Loan Agreement contains the

 

75

--------------------------------------------------------------------------------


 

entire agreement among the parties as to the rights granted and the obligations
assumed in this Loan Agreement.

 

(b)                                 This Loan Agreement may not be amended or
modified except by a writing signed by the party against whom enforcement is
sought.

 

11.08                 Disclosure of Information. Borrower acknowledges that
Lender may provide to third parties with an existing or prospective interest in
the servicing, enforcement, evaluation, performance, ownership, purchase,
participation or Securitization of the Loan, including any of the Rating
Agencies, any entity maintaining databases on the underwriting and performance
of commercial mortgage loans, as well as governmental regulatory agencies having
regulatory authority over Lender, any and all information which Lender now has
or may hereafter acquire relating to the Loan, the Mortgaged Property, Borrower,
any SPE Equity Owner or any Guarantor, as Lender determines necessary or
desirable and that such information may be included in disclosure documents in
connection with a Securitization or syndication of participation interests,
including a prospectus, prospectus supplement, offering memorandum, private
placement memorandum or similar document (each, a “Disclosure Document”) and
also may be included in any filing with the Securities and Exchange Commission
pursuant to the Securities Act or the Securities Exchange Act. To the fullest
extent permitted under applicable law, Borrower irrevocably waives all rights,
if any, to prohibit such disclosure, including any right of privacy.

 

11.09                 Determinations by Lender. Unless otherwise provided in
this Loan Agreement, in any instance where the consent or approval of Lender may
be given or is required, or where any determination, judgment or decision is to
be rendered by Lender under this Loan Agreement, the granting, withholding or
denial of such consent or approval and the rendering of such determination,
judgment or decision will be made or exercised by Lender (or its designated
representative) at its sole and exclusive option and in its sole and absolute
discretion.

 

11.10                 Sale of Note; Change in Servicer; Loan Servicing. The Note
or a partial interest in the Note (together with this Loan Agreement and the
other Loan Documents) may be sold one or more times without prior Notice to
Borrower. A sale may result in a change of the Loan Servicer. There also may be
one or more changes of the Loan Servicer unrelated to a sale of the Note. If
there is a change of the Loan Servicer, Borrower will be given Notice of the
change. All actions regarding the servicing of the Loan evidenced by the Note,
including the collection of payments, the giving and receipt of Notice,
inspections of the Mortgaged Property, inspections of books and records, and the
granting of consents and approvals, may be taken by the Loan Servicer unless
Borrower receives Notice to the contrary. If Borrower receives conflicting
Notices regarding the identity of the Loan Servicer or any other subject, any
such Notice from Lender will govern.

 

11.11                 Supplemental Financing.

 

(a)                                 This Section will apply only if at the time
of any application referred to in Section 11.11(b), Freddie Mac has in effect a
product described in its Multifamily

 

76

--------------------------------------------------------------------------------


 

Seller/Servicer Guide under which it purchases supplemental mortgages on
multifamily properties that meet specified criteria (“Supplemental Mortgage
Product”). For purposes of this Section 11.11 only, the term “Freddie Mac” will
include any affiliate or subsidiary of Freddie Mac.

 

(b)                                 After the first anniversary of the date of
the most recently incurred Senior Indebtedness, Freddie Mac will consider an
application from an originating lender that is generally approved by Freddie Mac
to sell mortgages to Freddie Mac under the Supplemental Mortgage Product
(“Approved Seller/Servicer”) for the purchase by Freddie Mac of a proposed
indebtedness of Borrower to the Approved Seller/Servicer to be secured by one or
more Supplemental Instruments on the Mortgaged Property. Freddie Mac will
purchase each Supplemental Loan secured by the Mortgaged Property if each of the
following conditions is satisfied:

 

(i)                                     At the time of the proposed Supplemental
Loan, no Event of Default may have occurred and be continuing and no event or
condition may have occurred and be continuing that, with the giving of Notice or
the passage of time, or both, would become an Event of Default.

 

(ii)                                  Borrower and the Mortgaged Property must
be acceptable to Freddie Mac under its Supplemental Mortgage Product.

 

(iii)                               New loan documents must be entered into to
reflect each Supplemental Loan, such documents to be acceptable to Freddie Mac
in its discretion.

 

(iv)                              No Supplemental Loan may cause the combined
debt service coverage ratio of the Mortgaged Property after the making of that
Supplemental Loan to be less than the Minimum DSCR. As used in this Section, the
term “combined debt service coverage ratio” means, with respect to the Mortgaged
Property, the ratio of:

 

(A)                               the annual net operating income from the
operations of the Mortgaged Property at the time of the proposed Supplemental
Loan,

 

to

 

(B)                               the aggregate of the annual principal and
interest payable on all of the following:

 

(I)                                   the Indebtedness under this Loan Agreement
(using a 30 year amortization schedule),

 

(II)                              any “Indebtedness” as defined in any security
instruments recorded against the Mortgaged Property (using a 30 year
amortization schedule for any Supplemental Loans), and

 

77

--------------------------------------------------------------------------------


 

(III)                         the proposed “Indebtedness” for any Supplemental
Loan (using a 30 year amortization schedule).

 

As used in this Section, “annual principal and interest” with respect to a
floating rate loan will be calculated by Freddie Mac using an interest rate
equal to one of the following:

 

(X)                               If the loan has an internal interest rate cap,
the Capped Interest Rate.

 

(Y)                               If the loan has an external interest rate cap,
the Strike Rate plus the Margin.

 

(Z)                                If the loan has no interest rate cap, the
greater of (I) 7%, or (II) the then-current LIBOR Index Rate plus the Margin
plus 300 basis points.

 

The annual net operating income of the Mortgaged Property will be as determined
by Freddie Mac in its discretion considering factors such as income in place at
the time of the proposed Supplemental Loan and income during the preceding 12
months, and actual, historical and anticipated operating expenses. Freddie Mac
will determine the combined debt service coverage ratio of the Mortgaged
Property based on its underwriting. Borrower will provide Freddie Mac such
financial statements and other information Freddie Mac may require to make these
determinations.

 

(v)                                 No Supplemental Loan may cause the combined
loan to value ratio of the Mortgaged Property after the making of that
Supplemental Loan to exceed the Maximum Combined LTV, as determined by Freddie
Mac. As used in this Section, “combined loan to value ratio” means, with respect
to the Mortgaged Property, the ratio, expressed as a percentage, of:

 

(A)                               the aggregate outstanding principal balances
of all of the following:

 

(I)                                   the Indebtedness under this Loan
Agreement,

 

(II)                              any “Indebtedness” as defined in any security
instruments recorded against the Mortgaged Property, and

 

(III)                         the proposed “Indebtedness” for any Supplemental
Loan,

 

to

 

78

--------------------------------------------------------------------------------


 

(B)                               the value of the Mortgaged Property.

 

Freddie Mac will determine the combined loan to value ratio of the Mortgaged
Property based on its underwriting. Borrower will provide Freddie Mac such
financial statements and other information Freddie Mac may require to make these
determinations. In addition, Freddie Mac, at Borrower’s expense, may obtain MAI
appraisals of the Mortgaged Property in order to assist Freddie Mac in making
the determinations under this Section. If Freddie Mac requires an appraisal,
then the value of the Mortgaged Property that will be used to determine whether
the Maximum Combined LTV has been met will be the lesser of the appraised value
set forth in such appraisal or the value of the Mortgaged Property as determined
by Freddie Mac.

 

(vi)                              Borrower’s organizational documents are
amended to permit Borrower to incur additional debt in the form of Supplemental
Loans (Lender will consent to such amendment(s)).

 

(vii)                           One or more Persons acceptable to Freddie Mac
executes and delivers to the Approved Seller/Servicer a Guaranty in a form
acceptable to Freddie Mac with respect to the exceptions to non-recourse
liability described in Freddie Mac’s form promissory note, unless Freddie Mac
has elected to waive its requirement for a Guaranty.

 

(viii)                        The loan term of each Supplemental Loan will be
coterminous with the Senior Indebtedness or longer than the Senior Indebtedness,
in Freddie Mac’s discretion.

 

(ix)                              The Prepayment Premium Period of each
Supplemental Loan will be coterminous with the Prepayment Premium Period or the
combined Lockout Period and Defeasance Period, as applicable, of the Senior
Indebtedness.

 

(x)                                 The interest rate of each Supplemental Loan
will be determined by Freddie Mac in its discretion.

 

(xi)                              Lender enters into an intercreditor agreement
(“Intercreditor Agreement”) acceptable to Freddie Mac and to Lender for each
Supplemental Loan.

 

(xii)                           Borrower’s payment of fees and other expenses
charged by Lender, Freddie Mac, the Approved Seller/Servicer, and the Rating
Agencies (including reasonable Attorneys’ Fees and Costs) in connection with
reviewing and originating each Supplemental Loan.

 

79

--------------------------------------------------------------------------------


 

(xiii)                        Commencing on the date that the first Supplemental
Loan is originated and continuing for so long as any Supplemental Loan is
outstanding, the first lien Senior Lender will begin collection of any deferred
Monthly Deposit or Revised Monthly Deposit for Capital Replacements in
accordance with Section 4.04(e) (if applicable) as well as Imposition Reserve
Deposits for any of the following Impositions marked ‘Deferred’ in
Section 4.02(a):

 

(A)                               Property Insurance premiums or premiums for
other Insurance required by Lender under Section 6.10.

 

(B)                               Taxes and payments in lieu of taxes

 

(C)                               Ground Rents

 

Such deposits will be credited to the payment of any such required Imposition
Reserve Deposits under any Supplemental Loan.

 

(xiv)                       If any covenants, conditions and restrictions
affecting the Mortgaged Property provide for a lien for any assessments or other
unpaid amounts, Borrower will provide satisfactory evidence that such lien will
be subordinate to the lien of the Supplemental Instrument.

 

(xv)                          All other requirements of the Supplemental
Mortgage Product must be met, unless Freddie Mac has elected to waive one or
more of its requirements.

 

(xvi)                       Reserved.

 

(xvii)                    Reserved.

 

(c)                                  No later than 5 Business Days after
Lender’s receipt of a written request from Borrower, Lender will provide the
following information to an Approved Seller/Servicer:

 

(i)                                     The then-current outstanding principal
balance of the Senior Indebtedness.

 

(ii)                                  Payment history of the Senior
Indebtedness.

 

(iii)                               Whether any Reserve Funds are being
collected on the Senior Indebtedness and the amount of each such Reserve Fund
deposit as of the date of the request.

 

(iv)                              Whether any Repairs, Capital Replacements or
improvements or rental achievement or burn-off guaranty requirements are
existing or outstanding under the terms of the Senior Indebtedness.

 

80

--------------------------------------------------------------------------------


 

(v)                                 A copy of the most recent inspection report
for the Mortgaged Property.

 

(vi)                              Whether any modifications or amendments have
been made to the Loan Documents for the Senior Indebtedness since origination of
the Senior Indebtedness and, if applicable, a copy of such modifications and
amendments.

 

(vii)                           Whether to Lender’s knowledge any Event of
Default exists under the Senior Indebtedness.

 

Lender will only be obligated to provide this information in connection with
Borrower’s request for a Supplemental Loan from an Approved Seller/Servicer.
Notwithstanding anything in this Section to the contrary, if Freddie Mac is the
owner of the Note, this Section 11.11(c) is not applicable.

 

(d)                                 Lender will have no obligation to consent to
any mortgage or Lien on the Mortgaged Property that secures any indebtedness
other than the Indebtedness, except as set forth in this Loan Agreement.

 

(e)                                  If a Supplemental Loan is made to Borrower,
Borrower agrees that the terms of the Intercreditor Agreement will govern with
respect to any distributions of excess proceeds by Lender to the Supplemental
Lender, and Borrower agrees that Lender may distribute any excess proceeds
received by Lender pursuant to the Loan Documents to Supplemental Lender
pursuant to the Intercreditor Agreement.

 

11.12                 Defeasance. (Section Applies if Loan is Assigned to REMIC
Trust Prior to the Cut-off Date and if the Note provides for Defeasance). This
Section 11.12 will apply only if the Note is assigned to a REMIC trust prior to
the Cut-off Date, and if the Note provides for Defeasance. If both of these
conditions are met, then, subject to Section 11.12(a) and (c), Borrower will
have the right to defease the Loan in whole (“Defeasance”) and obtain the
release of the Mortgaged Property from the Lien of the Security Instrument upon
the satisfaction of each of the following conditions:

 

(a)                                 Borrower will not have the right to obtain
Defeasance at any of the following times:

 

(i)                                     If the Loan is not assigned to a REMIC
trust.

 

(ii)                                  During the Lockout Period.

 

(iii)                               After the expiration of the Defeasance
Period.

 

81

--------------------------------------------------------------------------------


 

(iv)                              After Lender has accelerated the maturity of
the unpaid principal balance of, accrued interest on, and other amounts payable
under, the Note pursuant to Section 11 of the Note.

 

(b)                                 Borrower will give Lender Notice
(“Defeasance Notice”) specifying a Business Day (“Defeasance Closing Date”) on
which Borrower desires to close the Defeasance. The Defeasance Closing Date
specified by Borrower may not be more than 60 calendar days, nor less than 30
calendar days, after the date on which Lender receives the Defeasance Notice.
Lender will acknowledge receipt of the Defeasance Notice and will notify
Borrower of the identity of the accommodation borrower (“Successor Borrower”).

 

(c)                                  The Defeasance Notice must be accompanied
by a $10,000 non-refundable fee (“Defeasance Fee”) for Lender’s processing of
the Defeasance. If Lender does not receive the Defeasance Fee, then Borrower’s
right to obtain Defeasance pursuant to that Defeasance Notice will terminate.

 

(d)                                 (i)                                     If
Borrower timely pays the Defeasance Fee, but Borrower fails to perform its other
obligations under this Section, Lender will have the right to retain the
Defeasance Fee as liquidated damages for Borrower’s default and, except as
provided in Section 11.12(d)(ii), Borrower will be released from all further
obligations under this Section 11.12. Borrower acknowledges that Lender will
incur financing costs in arranging and preparing for the release of the
Mortgaged Property from the Lien of the Security Instrument in reliance on the
executed Defeasance Notice. Borrower agrees that the Defeasance Fee represents a
fair and reasonable estimate, taking into account all circumstances existing on
the date of this Loan Agreement, of the damages Lender will incur by reason of
Borrower’s default.

 

(ii)                                  If the Defeasance is not consummated on
the Defeasance Closing Date for any reason, Borrower agrees to reimburse Lender
for all third party costs and expenses (other than financing costs covered by
Section 11.12(d)(i)) incurred by Lender in reliance on the executed Defeasance
Notice, within 5 Business Days after Borrower receives a written demand for
payment, accompanied by a statement, in reasonable detail, of Lender’s third
party costs and expenses.

 

(iii)                               All payments required to be made by Borrower
to Lender pursuant to this Section 11.12 will be made by wire transfer of
immediately available funds to the account(s) designated by Lender in its
acknowledgement of the Defeasance Notice.

 

(e)                                  No Event of Default has occurred and is
continuing.

 

82

--------------------------------------------------------------------------------


 

(f)                                   Borrower will deliver each of the
following documents to Lender, in form and substance satisfactory to Lender, on
or prior to the Defeasance Closing Date, unless Lender has issued a written
waiver of its right to receive any such document:

 

(i)                                     One or more opinions of counsel for
Borrower confirming each of the following:

 

(A)                               Lender has a valid and perfected first Lien
and first priority security interest in the Defeasance Collateral and the
proceeds of the Defeasance Collateral.

 

(B)                               The Pledge Agreement is duly authorized,
executed, delivered and enforceable against Borrower in accordance with its
terms.

 

(C)                               If, as of the Defeasance Closing Date, the
Note is held by a REMIC trust, then each of the following is correct:

 

(1)                                 The Defeasance has been effected in
accordance with the requirements of Treasury Regulation
Section 1.860G-2(a)(8) (as such regulation may be modified, amended or replaced
from time to time).

 

(2)                                 The qualification and status of the REMIC
trust as a REMIC will not be adversely affected or impaired as a result of the
Defeasance.

 

(3)                                 The REMIC trust will not incur a tax under
Section 860G(d) of the Tax Code as a result of the Defeasance.

 

(D)                               The Defeasance will not result in a “sale or
exchange” of the Note within the meaning of Section 1001(c) of the Tax Code and
the temporary and final regulations promulgated thereunder.

 

(ii)                                  A written certificate from an independent
certified public accounting firm (reasonably acceptable to Lender), confirming
that the Defeasance Collateral will generate cash sufficient to make all
Scheduled Debt Payments as they fall due under the Note, including full payment
due on the Note on the Maturity Date.

 

(iii)                               Lender’s form of a pledge and security
agreement (“Pledge Agreement”) and financing statements which pledge and create
a first priority security interest in the Defeasance Collateral in favor of
Lender.

 

(iv)                              Lender’s form of a transfer and assumption
agreement (“Transfer and Assumption Agreement”), pursuant to which Borrower and
any

 

83

--------------------------------------------------------------------------------


 

Guarantor (in each case, subject to satisfaction of all requirements under this
Loan Agreement) will be relieved from liability in connection with the Loan to
the extent described in Sections 7.05(b) and 7.05(c), respectively, and
Successor Borrower will assume all remaining obligations.

 

(v)                                 Forms of all documents necessary to release
the Mortgaged Property from the Liens created by the Security Instrument and
related UCC financing statements (collectively, “Release Instruments”), each in
appropriate form required by the Property Jurisdiction.

 

(vi)                              Any other opinions, certificates, documents or
instruments that Lender may reasonably request.

 

(g)                                  Borrower will deliver to Lender, on or
prior to the Defeasance Closing Date, each of the following:

 

(i)                                     The Defeasance Collateral, which meets
all of the following requirements:

 

(A)                               It is owned by Borrower, free and clear of all
Liens and claims of third-parties.

 

(B)                               It is in an amount sufficient to provide for
(1) redemption payments to occur prior, but as close as possible, to all
successive Installment Due Dates occurring under the Note after the Defeasance
Closing Date, and (2) delivery of redemption proceeds at least equal to the
amount of principal and interest due on the Note on each Installment Due Date
including full payment due on the Note on the Maturity Date (“Scheduled Debt
Payments”).

 

(C)                               All redemption payments received from the
Defeasance Collateral will be paid directly to Lender to be applied on account
of the Scheduled Debt Payments occurring after the Defeasance Closing Date.

 

(D)                               The pledge of the Defeasance Collateral will
be effected through the book-entry facilities of a qualified securities
intermediary designated by Lender in conformity with all applicable laws.

 

(ii)                                  All accrued and unpaid interest and all
other sums due under the Note, this Loan Agreement and under the other Loan
Documents, including all amounts due under Section 11.12(i), up to the
Defeasance Closing Date.

 

(h)                                 Reserved.

 

(i)                                     Borrower will pay all reasonable costs
and expenses incurred by Lender in connection with the Defeasance in full on or
prior to the Defeasance Closing

 

84

--------------------------------------------------------------------------------


 

Date, which payment is required prior to Lender’s issuance of the Release
Instruments and whether or not Defeasance is completed. Such expenses include
all fees, costs and expenses incurred by Lender and its agents in connection
with the Defeasance (including Attorneys’ Fees and Costs for the review and
preparation of the Pledge Agreement and of the other materials described in this
Loan Agreement and any related documentation, Rating Agencies’ fees, or other
costs related to the Defeasance).

 

Lender reserves the right to require that Borrower post a deposit to cover costs
which Lender reasonably anticipates that Lender will incur in connection with
the Defeasance.

 

(j)                                    No Transfer Fee will be payable to Lender
upon a Defeasance made in accordance with this Section 11.12.

 

(k)                                 Reserved.

 

11.13                 Lender’s Rights to Sell or Securitize. Borrower
acknowledges that Lender, and each successor to Lender’s interest, may (without
prior Notice to Borrower or Borrower’s prior consent), sell or grant
participations in the Loan (or any part of the Loan), sell or subcontract the
servicing rights related to the Loan, securitize the Loan or place the Loan in a
trust. Borrower agrees to cooperate with all reasonable requests of Lender in
connection with any of the foregoing including taking the following actions:

 

(a)                                 Executing any financing statements or other
documents deemed necessary by Lender or its transferee to create, perfect or
preserve the rights and interest to be acquired by such transferee.

 

(b)                                 Delivering revised organizational documents,
counsel opinions, and executed amendments to the Loan Documents satisfactory to
the Rating Agencies.

 

(c)                                  Providing updated financial information
with appropriate verification through auditors’ letters, if required by Lender.
(If Lender requires that Borrower’s updated financial information be accompanied
by appropriate verification through auditors’ letters, then Lender will
reimburse Borrower for the costs which Borrower reasonably incurs in connection
with obtaining such auditors’ letters.)

 

(d)                                 Providing updated information on all
litigation proceedings affecting Borrower or any Borrower Principal as required
in Section 6.16.

 

(e)                                  Reviewing information contained in any
Disclosure Document and providing a mortgagor estoppel certificate, written
confirmation of Borrower’s indemnification obligations under this Loan
Agreement, and such other information about Borrower, any SPE Equity Owner, any
Guarantor, any Property Manager or the Mortgaged Property as Lender may require
for Lender’s offering materials.

 

85

--------------------------------------------------------------------------------


 

11.14                 Cooperation with Rating Agencies and Investors. Borrower
covenants and agrees that if Lender decides to include the Loan as an asset of a
Secondary Market Transaction, Borrower will do all of the following:

 

(a)                                 At Lender’s request, meet with
representatives of the Rating Agencies and/or investors to discuss the business
and operations of the Mortgaged Property.

 

(b)                                 Permit Lender or its representatives to
provide related information to the Rating Agencies and/or investors.

 

(c)                                  Cooperate with the reasonable requests of
the Rating Agencies and/or investors in connection with all of the foregoing.

 

11.15                 Letter of Credit Requirements.

 

(a)                                 Any Letter of Credit required under this
Loan Agreement must satisfy the following conditions:

 

(i)                                     It must be a clean, irrevocable,
unconditional standby letter of credit.

 

(ii)                                  It must name Lender as the sole
beneficiary and permit Lender to assign the Letter of Credit without further
consent from Issuer.

 

(iii)                               It must have an initial term of not less
than 12 months.

 

(iv)                              It must be in the form required by Lender.

 

(v) It must provide that it may be drawn on by Lender or Loan Servicer, in whole
or in part, by presentation to Issuer of a sight draft without any other
restrictions on the right to draw.

 

(vi)                              It must be issued by an Issuer meeting
Lender’s requirements, which Issuer (i) must be an Eligible Institution, and
(ii) may not, unless Lender agrees in writing, be an affiliate of Borrower or
Lender.

 

(vii)                           It must be obtained on behalf of Borrower by a
Person other than Borrower’s general partners or managing members if Borrower is
a general or limited partnership or limited liability company. Neither Borrower
nor the general partners or managing members, if applicable, may have any
liability or other obligations under any reimbursement agreement with respect to
the Letter of Credit.

 

(viii)                        It may not be secured by a lien on all or any part
of the Mortgaged Property or related Personalty.

 

86

--------------------------------------------------------------------------------


 

(ix)          When delivered to Lender, it must be accompanied by an opinion
acceptable to Lender in Lender’s Discretion issued by counsel to the Issuer that
includes opinions as to Issuer’s power and authority to issue the Letter of
Credit and the enforceability of the Letter of Credit against Issuer and an
updated nonconsolidation opinion with regard to any such Letter of Credit in
form and substance satisfactory to Lender.

 

(b)           If at any time the Issuer of a Letter of Credit held by Lender
ceases to be an Eligible Institution, Lender will have the right to immediately
draw down the Letter of Credit in full and hold the Proceeds in an escrow
account in accordance with the terms of this Loan Agreement.

 

(c)           Each Letter of Credit held by Lender pursuant to this Loan
Agreement provides additional collateral for the Indebtedness in addition to the
lien of the Security Instrument.

 

11.16      Reserved.

 

11.17      Reserved.

 

11.18      Reserved.

 

11.19      State Specific Provisions.

 

[INSERT THE FOLLOWING PROVISION FOR ANY MORTGAGED PROPERTY LOCATED IN KANSAS;
FOR ALL OTHER LOANS, DELETE THE FOLLOWING PROVISION AND INSERT “Reserved.”]

 

No Oral Agreements.  The following is included in this Agreement pursuant to
K.S.A. Section 16-118(b):

 

This Agreement and all the Loan Documents collectively constitute the written
credit agreement which is the final expression of the credit agreement between
Borrower and Lender.

 

This Agreement and all the Loan Documents may not be contradicted by evidence of
any prior oral credit agreement or of a contemporaneous oral credit agreement
between Borrower and Lender.

 

The following space (which Borrower and Lender agree is sufficient space) is
provided for the placement of nonstandard terms, if any:

 

[None].

 

87

--------------------------------------------------------------------------------


 

Borrower and Lender affirm that there is no unwritten oral credit agreement
between Borrower and Lender with respect to the subject matter of this Agreement
and the other Loan Documents.

 

Lender’s Initials:                  Borrower’s Initials:

 

[INSERT THE FOLLOWING PROVISION FOR ANY MORTGAGED PROPERTY LOCATED IN MISSOURI;
FOR ALL OTHER LOANS, DELETE THE FOLLOWING PROVISION AND INSERT “Reserved.”]

 

Oral Agreements. Pursuant to Mo.Rev.Stat. § 432.047, Borrower acknowledges
receipt of the following notice.

 

Oral or unexecuted agreements or commitments to loan money, extend credit or to
forbear from enforcing repayment of a debt including promises to extend or renew
such debt are not enforceable, regardless of the legal theory upon which it is
based that is in any way related to the credit agreement. To protect you
(borrower(s)) and us (creditor) from misunderstanding or disappointment, any
agreements we reach covering such matters are contained in this writing, which
is the complete and exclusive statement of the agreement between us, except as
we may later agree in writing to modify it.

 

11.20      Time is of the Essence. Time is of the essence with respect to each
covenant of this Loan Agreement.

 

ARTICLE XII     DEFINITIONS.

 

The following terms, when used in this Loan Agreement (including when used in
the recitals), will have the following meanings:

 

“Affiliate” of any Person means:

 

(i)            Any other individual or entity that is, directly or indirectly,
one of the following:

 

(A)          In Control of the applicable Person.

 

(B)          Under the Control of the applicable Person.

 

(C)          Under common Control with the applicable Person.

 

(ii)           Any individual that is a director or officer of the applicable
Person.

 

(iii)          Any individual that is a director or officer of any entity
described in clause (i) of this definition.

 

“Approved Seller/Servicer” is defined in Section 11.11(b).

 

88

--------------------------------------------------------------------------------


 

“Assignment of Management Agreement” means the Assignment of Management
Agreement and Subordination of Management Fees, dated the same date as this Loan
Agreement, among Borrower, Lender and Property Manager, including all schedules,
riders, allonges and addenda, as such Assignment of Management Agreement may be
amended from time to time, and any future Assignment of Management Agreement and
Subordination of Management Fees executed in accordance with Section 6.09(d).

 

“Attorneys’ Fees and Costs” means:  (i) fees and out of pocket costs of Lender’s
and Loan Servicer’s attorneys, as applicable, including costs of Lender’s and
Loan Servicer’s in-house counsel, support staff costs, costs of preparing for
litigation, computerized research, telephone and facsimile transmission
expenses, mileage, deposition costs, postage, duplicating, process service,
videotaping and similar costs and expenses; (ii) costs and fees of expert
witnesses, including appraisers; (iii) investigatory fees; and (iv) costs for
any opinion required by Lender pursuant to the terms of the Loan Documents.

 

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. Section 101
et seq., as amended from time to time.

 

“Borrower” means all Persons identified as “Borrower” in the first paragraph of
this Loan Agreement, together with their successors and assigns.

 

“Borrower Information” is defined in Section 10.02(d).

 

“Borrower Principal” means any of the following:

 

(i)            Any general partner of Borrower (if Borrower is a partnership).

 

(ii)           Any manager or managing member of Borrower (if Borrower is a
limited liability company).

 

(iii)          Any Person (limited partner, member or shareholder) with a
collective direct or indirect equity interest in Borrower equal to or greater
than 25%.

 

(iv)          Any Guarantor of all or any portion of the Loan or of any
obligations of Borrower under the Loan Documents.

 

“Borrower Proof of Loss Threshold” means $                . [INSERT AMOUNT THAT
IS THE GREATER OF (i) $50,000 OR (ii) 0.5% OF THE ORIGINAL PRINCIPAL BALANCE OF
THE NOTE, ROUNDED TO THE NEAREST $1000, NOT TO EXCEED $200,000]

 

“Borrower Proof of Loss Maximum” means $                . [INSERT AMOUNT THAT IS
EQUAL TO 4 TIMES THE (FINAL, ROUNDED) BORROWER PROOF OF LOSS THRESHOLD, NOT TO
EXCEED $800,000]

 

89

--------------------------------------------------------------------------------


 

“Business Day” means any day other than a Saturday, a Sunday, or any other day
on which Lender or the national banking associations are not open for business.

 

“Cap Agreement” means any interest rate cap agreement, interest rate swap
agreement or other interest rate-hedging contract or agreement, in a form
acceptable to Lender, obtained by Borrower from a Cap Provider as a requirement
of any Loan Document or as a condition of Lender’s making the Loan.

 

“Cap Collateral” means all of the following:

 

(i)            The Cap Agreement.

 

(ii)           The Cap Payments.

 

(iii)          All rights of Borrower under any Cap Agreement and all rights of
Borrower to all Cap Payments, including contract rights and general intangibles,
whether existing now or arising after the date of this Loan Agreement.

 

(iv)          All rights, liens and security interests or guaranties granted by
a Cap Provider or any other Person to secure or guaranty payment of any Cap
Payments whether existing now or granted after the date of this Loan Agreement.

 

(v)           All documents, writings, books, files, records and other documents
arising from or relating to any of the foregoing, whether existing now or
created after the date of this Loan Agreement.

 

(vi)          All cash and non-cash proceeds and products of (ii) through (v) of
this definition.

 

“Cap Payment(s)” means any and all monies payable pursuant to any Cap Agreement
by a Cap Provider.

 

“Cap Provider” means the third-party financial institution approved by Lender
that is the counterparty under any Cap Agreement or Replacement Cap Agreement.

 

“Capital Replacement” means the replacement of those items listed on Exhibit F.

 

“Capped Interest Rate” is defined in the Note, if applicable.

 

“Claim” is defined in Section 10.02(f).

 

“Clean Site Assessment” is defined in Section 7.05(b)(i).

 

“Closing Date” means the date on which Lender disburses the proceeds of the Loan
to or for the account of Borrower.

 

90

--------------------------------------------------------------------------------


 

“Commitment Letter” means the fully executed commitment letter or early rate
lock application between Lender and Borrower issued in connection with the Loan,
as such document may have been modified, amended or extended.

 

“Completion Date” means, with respect to any Repair, the date specified for that
Repair in the Repair Schedule of Work (Exhibit C), as such date may be extended.

 

“Condemnation” is defined in Section 6.11(a).

 

“Control” means to possess, directly or indirectly, the power to direct or cause
the direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, including the power to
elect a majority of the directors or trustees of a corporation or trust, as the
case may be.

 

“Corporate Lease” means a Lease for one or more residential units under which
one entity will rent all such units from Borrower and will have the right to
sublease such units to individual subtenants.

 

“Cut-off Date” is defined in the Note, if applicable.

 

“Default Rate” is defined in the Note.

 

“Defeasance” is defined in Section 11.12.

 

“Defeasance Closing Date” is defined in Section 11.12(b).

 

“Defeasance Collateral” means:  (i) a Freddie Mac Debt Security, (ii) a Fannie
Mae Debt Security, (iii) U.S. Treasury Obligations, or (iv) FHLB Obligations.

 

“Defeasance Fee” is defined in Section 11.12(c).

 

“Defeasance Notice” is defined in Section 11.12(b).

 

“Defeasance Period” is defined in the Note, if applicable.

 

“Designated Entity for Transfers” means each entity so identified in Exhibit I,
and that entity’s successors and permitted assigns.

 

“Disclosure Document” is defined in Section 11.08.

 

“Eligible Account” means an identifiable account which is separate from all
other funds held by the holding institution that is either (i) an account or
accounts maintained with the corporate trust department of a federal or
state-chartered depository institution or trust company which complies with the
definition of Eligible Institution, or (ii) a segregated trust account or
accounts maintained with the corporate trust department of a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered

 

91

--------------------------------------------------------------------------------


 

depository institution or trust company is subject to regulations substantially
similar to 12 C.F.R. §9.10(b), having in either case a combined capital and
surplus of at least $50,000,000 and subject to supervision or examination by
federal and state authority. An Eligible Account will not be evidenced by a
certificate of deposit, passbook or other instrument.

 

“Eligible Institution” means a federal or state chartered depository institution
or trust company insured by the Federal Deposit Insurance Corporation, the short
term unsecured debt obligations or commercial paper of which are rated at least
A-1 by Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., P-1 by Moody’s Investors Service, Inc. and F-3 by Fitch, Inc.
in the case of accounts in which funds are held for 30 days or less or, in the
case of letters of credit or accounts in which funds are held for more than 30
days, the long term unsecured debt obligations of which are rated at least “A”
by Fitch, Inc. and Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and “A2” by Moody’s Investors Service, Inc. If at
any time an Eligible Institution does not meet the required rating, the Loan
Servicer must move the Eligible Account within 30 days of such event to an
appropriately rated Eligible Institution.

 

“Environmental Inspections” is defined in Section 6.12(e).

 

“Environmental Permit” means any permit, license, or other authorization issued
under any Hazardous Materials Law with respect to any activities or businesses
conducted on or in relation to the Mortgaged Property.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Event of Default” means the occurrence of any event listed in Section 9.01.

 

“Extension Period” is defined in the Note, if applicable.

 

“Fannie Mae Debt Security” means any non-callable bond, debenture, note, or
other similar debt obligation issued by the Federal National Mortgage
Association.

 

“FHLB Obligations” mean direct, non-callable and non-redeemable securities
issued, or fully insured as to payment, by the Federal Home Loan Bank.

 

“Fixtures” means all property owned by Borrower which is attached to the Land or
the Improvements so as to constitute a fixture under applicable law, including:
machinery, equipment, engines, boilers, incinerators and installed building
materials; systems and equipment for the purpose of supplying or distributing
heating, cooling, electricity, gas, water, air or light; antennas, cable, wiring
and conduits used in connection with radio, television, security, fire
prevention or fire detection or otherwise used to carry electronic signals;
telephone systems and equipment; elevators and related machinery and equipment;
fire detection, prevention and extinguishing systems and apparatus; security and
access control systems and apparatus; plumbing systems; water heaters, ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances; light fixtures, awnings, storm windows and storm
doors; pictures, screens, blinds, shades, curtains and curtain rods; mirrors;
cabinets,

 

92

--------------------------------------------------------------------------------


 

paneling, rugs and floor and wall coverings; fences, trees and plants; swimming
pools; and exercise equipment.

 

“Freddie Mac” means the Federal Home Loan Mortgage Corporation.

 

“Freddie Mac Debt Security” means any non-callable bond, debenture, note, or
other similar debt obligation issued by Freddie Mac.

 

“Freddie Mac Web Site” means the web site of Freddie Mac, located at
www.freddiemac.com.

 

“GAAP” means generally accepted accounting principles.

 

“Governmental Authority” means any board, commission, department, agency or body
of any municipal, county, state or federal governmental unit, or any subdivision
of any of them, that has or acquires jurisdiction over the Mortgaged Property,
or the use, operation or improvement of the Mortgaged Property, or over
Borrower.

 

“Guarantor” means the Person(s) required by Lender to guaranty all or a portion
of Borrower’s obligations under the Loan Documents, as set forth in the
Guaranty. The required Guarantors as of the date of this Loan Agreement are set
forth in Exhibit I.

 

“Guaranty” means the Guaranty executed by Guarantor and/or any replacement or
supplemental guaranty executed pursuant to the terms of this Loan Agreement.

 

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives; flammable
materials; radioactive materials; polychlorinated biphenyls (PCBs) and compounds
containing them; lead and lead-based paint; asbestos or asbestos containing
materials in any form that is or could become friable; underground or
above-ground storage tanks, whether empty or containing any substance; any
substance the presence of which on the Mortgaged Property is prohibited by any
Governmental Authority; any substance that requires special handling and any
other material or substance now or in the future that (i) is defined as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “toxic
substance,” “toxic pollutant,” “contaminant,” or “pollutant” by or within the
meaning of any Hazardous Materials Law, or (ii) is regulated in any way by or
within the meaning of any Hazardous Materials Law.

 

“Hazardous Materials Law” and “Hazardous Materials Laws” means any and all
federal, state and local laws, ordinances, regulations and standards, rules,
policies and other governmental requirements, administrative rulings and court
judgments and decrees in effect now or in the future, including all amendments,
that relate to Hazardous Materials or the protection of human health or the
environment and apply to Borrower or to the Mortgaged Property. Hazardous
Materials Laws include the Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. Section 9601, et seq., the Resource Conservation
and Recovery Act of 1976, 42 U.S.C. Section 6901, et seq., the Toxic Substance
Control Act, 15 U.S.C. Section 2601, et seq., the Clean Water Act, 33 U.S.C.
Section 1251, et seq., and the Hazardous Materials Transportation Act, 49 U.S.C.
Section 5101 et seq., and their state analogs.

 

93

--------------------------------------------------------------------------------


 

“HVAC System” is defined in Section 6.10(a)(v).

 

“Immediate Family Members” means a Person’s spouse, parent, child (including
stepchild), grandchild (including step-grandchild) or sibling.

 

“Imposition Reserve Deposits” is defined in Section 4.02(a).

 

“Impositions” is defined in Section 4.02(a).

 

“Improvements” means the buildings, structures and improvements now constructed
or at any time in the future constructed or placed upon the Land, including any
future alterations, replacements and additions.

 

“Indebtedness” means the principal of, interest at the fixed or variable rate
set forth in the Note on, and all other amounts due at any time under, the Note,
this Loan Agreement or any other Loan Document, including prepayment premiums,
late charges, default interest, and advances as provided in Section 9.02 to
protect the security of the Security Instrument.

 

“Indemnified Party/ies” is defined in Section 10.02(d).

 

“Indemnitees” is defined in Section 10.02(a).

 

“Installment Due Date” is defined in the Note.

 

“Insurance” means Property Insurance, liability insurance and all other
insurance that Lender requires Borrower to maintain pursuant to this Loan
Agreement.

 

“Intercreditor Agreement” is defined in Section 11.11(b).

 

“Investor Interest Transfer” is defined in Section 7.03(d)(vi).

 

“Investor Interests” is defined in Section 7.03(d)(vi).

 

“Issuer” means the issuer of any Letter of Credit.

 

“Issuer Group” is defined in Section 10.02(d).

 

“Issuer Person” is defined in Section 10.02(d).

 

“Land” means the land described in Exhibit A.

 

“Leases” means all present and future leases, subleases, licenses, concessions
or grants or other possessory interests now or hereafter in force, whether oral
or written, covering or affecting the Mortgaged Property, or any portion of the
Mortgaged Property (including proprietary leases or

 

94

--------------------------------------------------------------------------------


 

occupancy agreements if Borrower is a cooperative housing corporation), and all
modifications, extensions or renewals.

 

“Lender” means the entity identified as “Lender” in the first paragraph of this
Loan Agreement, or any subsequent holder of the Note.

 

“Lender’s Discretion” means Lender’s reasonable discretion unless otherwise set
forth in this Loan Agreement.

 

“Letter of Credit” means any letter of credit required under the terms of this
Loan Agreement or any other Loan Document.

 

“LIBOR Index Rate” is defined in the Note, if applicable.

 

“Lien” means any mortgage, deed of trust, deed to secure debt, security interest
or other lien or encumbrance on the Mortgaged Property.

 

“Loan” is defined on Page 1 of this Loan Agreement.

 

“Loan Agreement” means this Multifamily Loan and Security Agreement.

 

“Loan Application” is defined in Section 5.16(a).

 

“Loan Documents” means the Note, the Security Instrument, this Loan Agreement,
all guaranties, all indemnity agreements, all collateral agreements, UCC
filings, O&M Programs, the MMP and any other documents now or in the future
executed by Borrower, any Guarantor or any other Person in connection with the
Loan evidenced by the Note, as such documents may be amended from time to time.

 

“Loan Servicer” means the entity that from time to time is designated by Lender
to collect payments and deposits and receive Notices under the Note, the
Security Instrument, this Loan Agreement and any other Loan Document, and
otherwise to service the Loan evidenced by the Note for the benefit of Lender.

 

“Lockout Period,” if applicable, is defined in the Note.

 

“Major Building System” means one that is integral to the Improvements,
providing basic services to the tenants and other occupants of the Improvements
including:

 

·              Electrical (electrical lines or power upgrades, excluding fixture
replacement).

·              HVAC (central and unit systems, excluding replacement of in kind
unit systems).

·              Plumbing (supply and waste lines, excluding fixture replacement).

·              Structural (foundation, framing, and all building support
elements).

 

“Manager” or “Managers” means a Person who is named or designated as a manager
or managing member or otherwise acts in the capacity of a manager or managing
member of a

 

95

--------------------------------------------------------------------------------


 

limited liability company in a limited liability company agreement or similar
instrument under which the limited liability company is formed or operated.

 

“Margin” is defined in the Note, if applicable.

 

“Material Adverse Effect” means a significant detrimental effect on:  (i) the
Mortgaged Property, (ii) the business, prospects, profits, operations or
condition (financial or otherwise) of Borrower, (iii) the enforceability,
validity, perfection or priority of the Lien of any Loan Document, or (iv) the
ability of Borrower to perform any obligations under any Loan Document.

 

“Maturity Date” means the Scheduled Maturity Date, as defined in the Note.

 

“Maximum Combined LTV” [CHOOSE ONE AS REQUIRED BY THE COMMITMENT OR ERLA:]
means         %. [INSERT LTV REQUIRED BY COMMITMENT OR ERLA].

 

“Minimum DSCR” means, with respect to a Supplemental Loan, (i) if the Senior
Indebtedness bears interest at a fixed rate, 1.25:1, or (ii) if the Senior
Indebtedness bears interest at a floating rate, 1.10:1.

 

“Minimum Occupancy” means   % of units at the Mortgaged Property with leases
that comply with Section 5.11, Section 6.09(e)(v)(E), and Section 6.15.

 

“MMP” means a moisture management plan to control water intrusion and prevent
the development of Mold or moisture at the Mortgaged Property throughout the
term of this Loan Agreement.

 

“Modified Non-Residential Lease” means an extension or modification of any
Non-Residential Lease, which Non-Residential Lease was in existence as of the
date of this Loan Agreement.

 

“Mold” means mold, fungus, microbial contamination or pathogenic organisms.

 

“Mortgaged Property” means all of Borrower’s present and future right, title and
interest in and to all of the following:

 

(i)            The Land, or, if Borrower’s interest in the Land is pursuant to a
Ground Lease, the Ground Lease and the Leasehold Estate.

 

(ii)           The Improvements.

 

(iii)          The Fixtures.

 

(iv)          The Personalty.

 

(v)           All current and future rights, including air rights, development
rights, zoning rights and other similar rights or interests, easements,
tenements, rights of way,

 

96

--------------------------------------------------------------------------------


 

strips and gores of land, streets, alleys, roads, sewer rights, waters,
watercourses and appurtenances related to or benefiting the Land or the
Improvements, or both, and all rights-of-way, streets, alleys and roads which
may have been or may in the future be vacated.

 

(vi)          All proceeds paid or to be paid by any insurer of the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property, whether or not Borrower obtained the Insurance pursuant to Lender’s
requirement.

 

(vii)         All awards, payments and other compensation made or to be made by
any municipal, state or federal authority with respect to the Land or the
Leasehold Estate, as applicable, the Improvements, the Fixtures, the Personalty
or any other part of the Mortgaged Property, including any awards or settlements
resulting from Condemnation proceedings or the total or partial taking of the
Land, the Improvements, the Fixtures, the Personalty or any other part of the
Mortgaged Property under the power of eminent domain or otherwise and including
any conveyance in lieu thereof.

 

(viii)        All contracts, options and other agreements for the sale of the
Land, or the Leasehold Estate, as applicable, the Improvements, the Fixtures,
the Personalty or any other part of the Mortgaged Property entered into by
Borrower now or in the future, including cash or securities deposited to secure
performance by parties of their obligations.

 

(ix)          All proceeds from the conversion, voluntary or involuntary, of any
of the items described in items (i) through (viii) of this definition, into cash
or liquidated claims, and the right to collect such proceeds.

 

(x)           All Rents and Leases.

 

(xi)          All earnings, royalties, accounts receivable, issues and profits
from the Land, the Improvements or any other part of the Mortgaged Property, and
all undisbursed proceeds of the Loan.

 

(xii)         All Imposition Reserve Deposits.

 

(xiii)        All refunds or rebates of Impositions by any Governmental
Authority or insurance company (other than refunds applicable to periods before
the real property tax year in which this Loan Agreement is dated).

 

(xiv)        All tenant security deposits which have not been forfeited by any
tenant under any Lease and any bond or other security in lieu of such deposits.

 

(xv)         All names under or by which any of the Mortgaged Property may be
operated or known, and all trademarks, trade names and goodwill relating to any
of the Mortgaged Property.

 

97

--------------------------------------------------------------------------------


 

(xvi)        If required by the terms of Section 4.05 or elsewhere in this Loan
Agreement, all rights under any Letter of Credit and the Proceeds, as such
Proceeds may increase or decrease from time to time.

 

(xvii)       If the Note provides for interest to accrue at a floating or
variable rate and there is a Cap Agreement, the Cap Collateral.

 

(xviii)      through (xxv) are Reserved.

 

“New Non-Residential Lease” is any Non-Residential Lease not in existence as of
the date of this Loan Agreement.

 

“Non-Residential Lease” is a Lease of a portion of the Mortgaged Property to be
used for non-residential purposes.

 

“Note” means the Multifamily Note (including any Amended and Restated Note,
Consolidated, Amended and Restated Note, or Extended and Restated Note) executed
by Borrower in favor of Lender and dated as of the date of this Loan Agreement,
including all schedules, riders, allonges and addenda, as such Multifamily Note
may be amended, modified and/or restated from time to time.

 

“Notice” or “Notices” means all notices, demands and other communication
required under the Loan Documents, provided in accordance with the requirements
of Section 11.03.

 

“O&M Program” is defined in Section 6.12(c) and consists of the following:
[CHOOSE ONE: None OR LIST REQUIRED O&M PROGRAMS].

 

“Person” means any natural person, sole proprietorship, corporation, general
partnership, limited partnership, limited liability company, limited liability
partnership, limited liability limited partnership, joint venture, association,
joint stock company, bank, trust, estate, unincorporated organization, any
federal, state, county or municipal government (or any agency or political
subdivision thereof), endowment fund or any other form of entity.

 

“Personalty” means all of the following:

 

(i)            Accounts (including deposit accounts) of Borrower related to the
Mortgaged Property.

 

(ii)           Equipment and inventory owned by Borrower, which are used now or
in the future in connection with the ownership, management or operation of the
Land or Improvements or are located on the Land or Improvements, including
furniture, furnishings, machinery, building materials, goods, supplies, tools,
books, records (whether in written or electronic form) and computer equipment
(hardware and software).

 

98

--------------------------------------------------------------------------------


 

(iii)          Other tangible personal property owned by Borrower which is used
now or in the future in connection with the ownership, management or operation
of the Land or Improvements or is located on the Land or in the Improvements,
including ranges, stoves, microwave ovens, refrigerators, dishwashers, garbage
disposers, washers, dryers and other appliances (other than Fixtures).

 

(iv)          Any operating agreements relating to the Land or the Improvements.

 

(v)           Any surveys, plans and specifications and contracts for
architectural, engineering and construction services relating to the Land or the
Improvements.

 

(vi)          All other intangible property, general intangibles and rights
relating to the operation of, or used in connection with, the Land or the
Improvements, including all governmental permits relating to any activities on
the Land and including subsidy or similar payments received from any sources,
including a Governmental Authority.

 

(vii)         Any rights of Borrower in or under any Letter of Credit.

 

“Pledge Agreement” is defined in Section 11.12(f)(iii).

 

“Preapproved Intrafamily Transfer” is defined in Section 7.04.

 

“Prepayment Premium Period” is defined in the Note.

 

“Prior Lien” means a pre-existing mortgage, deed of trust or other Lien
encumbering the Mortgaged Property.

 

“Proceeding” means, whether voluntary or involuntary, any case, proceeding or
other action against Borrower or any SPE Equity Owner under any existing or
future law of any jurisdiction relating to bankruptcy, insolvency,
reorganization or relief of debtors.

 

“Proceeds” means the cash obtained by a draw on a Letter of Credit.

 

“Prohibited Activity or Condition” means each of the following:

 

(i)            The presence, use, generation, release, treatment, processing,
storage (including storage in above-ground and underground storage tanks),
handling or disposal of any Hazardous Materials on or under the Mortgaged
Property.

 

(ii)           The transportation of any Hazardous Materials to, from or across
the Mortgaged Property.

 

(iii)          Any occurrence or condition on the Mortgaged Property, which
occurrence or condition is or may be in violation of Hazardous Materials Laws.

 

99

--------------------------------------------------------------------------------


 

(iv)                              Any violation of or noncompliance with the
terms of any Environmental Permit with respect to the Mortgaged Property.

 

(v)                                 Any violation or noncompliance with the
terms of any O&M Program.

 

However, the term “Prohibited Activity or Condition” expressly excludes lawful
conditions permitted by an O&M Program or the safe and lawful use and storage of
quantities of:  (i) pre-packaged supplies, cleaning materials and petroleum
products customarily used in the operation and maintenance of comparable
multifamily properties, (ii) cleaning materials, personal grooming items and
other items sold in pre-packaged containers for consumer use and used by tenants
and occupants of residential dwelling units in the Mortgaged Property, and
(iii) petroleum products used in the operation and maintenance of motor vehicles
from time to time located on the Mortgaged Property’s parking areas, so long as
all of the foregoing are used, stored, handled, transported and disposed of in
compliance with Hazardous Materials Laws.

 

“Property Improvement Alterations” means alterations and additions to the
Improvements existing at or upon the Mortgaged Property as of the date of this
Loan Agreement, which are being made to renovate or upgrade the Mortgaged
Property and are not otherwise permitted under Section 6.09(e). Repairs, Capital
Replacements, Restoration or other work required to be performed at the
Mortgaged Property pursuant to Sections 6.10 or 6.11 will not constitute
Property Improvement Alterations.

 

“Property Improvement Notice” means a Notice to Lender that Borrower intends to
begin the Property Improvement Alterations identified in the Property
Improvement Notice.

 

“Property Improvement Total Amount” means the aggregate of $              during
the term of the Mortgage.

 

[INSERT THE FOLLOWING AS APPLICABLE:

 

·                                          FOR LOANS UP TO $50MM, ENTER AMOUNT
THAT IS THE LESSER OF (i) 20% OF THE APPRAISED VALUE OF THE PROPERTY OR
(ii) $10,000,000.

 

·                                          FOR LOANS $50MM OR GREATER, ENTER
AMOUNT THAT IS THE LESSER OF (i) 15% OF THE APPRAISED VALUE OF THE PROPERTY OR
(ii) $15,000,000.]

 

“Property Insurance” is defined in Section 6.10(a).

 

“Property Jurisdiction” means the jurisdiction in which the Land is located.

 

“Property Manager” [CHOOSE ONE AS REQUIRED BY THE COMMITMENT OR ERLA:] means
                 , a                 , or another residential rental property
manager which is approved by Lender in writing. [OR] Not applicable.

 

“Property Seller” is defined in Section 5.24.

 

“Public Fund/REIT Securities” is defined in Section 7.03(c).

 

100

--------------------------------------------------------------------------------


 

“Rate Cap Agreement Reserve Fund” means the account established pursuant to
Section 4.07, if applicable, to pay for the cost of a Replacement Cap Agreement.

 

“Rating Agencies” means Fitch, Inc., Moody’s Investors Service, Inc., or
Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor entity of the foregoing, or any other
nationally recognized statistical rating organization.

 

“Release Instruments” is defined in Section 11.12(f).

 

“Remedial Work” is defined in Section 6.12(f).

 

“Rent(s)” means all rents (whether from residential or non-residential space),
revenues and other income of the Land or the Improvements, parking fees, laundry
and vending machine income and fees and charges for food, health care and other
services provided at the Mortgaged Property, whether now due, past due or to
become due, and deposits forfeited by tenants, and, if Borrower is a cooperative
housing corporation or association, maintenance fees, charges or assessments
payable by shareholders or residents under proprietary leases or occupancy
agreements, whether now due, past due or to become due.

 

“Rent Schedule” means a written schedule for the Mortgaged Property showing the
name of each tenant, and for each tenant, the space occupied, the lease
expiration date, the rent payable for the current month, the date through which
rent has been paid, and any related information requested by Lender.

 

“Repairs” means the repairs to be made to the Mortgaged Property, as described
on the Repair Schedule of Work (Exhibit C) or as otherwise required by Lender in
accordance with this Loan Agreement.

 

“Replacement Cap Agreement” means any Cap Agreement satisfying the provisions of
this Loan Agreement, using documentation approved by Lender, and purchased by
Borrower to replace any initial Cap Agreement or subsequent Cap Agreement.

 

“Replacement Cost” means the estimated replacement cost of the Improvements,
Fixtures, and Personalty (or, when used in reference to a property that is not
the Mortgaged Property, all improvements, fixtures, and personalty located on
such property), excluding any deduction for depreciation, all as determined
annually by Borrower using customary methodology and sources of information
acceptable to Lender in Lender’s Discretion. Replacement Cost will not include
the cost to reconstruct foundations or site improvements, such as driveways,
parking lots, sidewalks, and landscaping.

 

“Reserve Fund” means each account established for Imposition Reserve Deposits,
the Replacement Reserve Fund, the Repair Reserve Fund (if any), the Rate Cap
Agreement Reserve Fund (if any), the Rental Achievement Reserve Fund (if any),
and any other account established pursuant to Article IV of this Loan Agreement.

 

“Restoration” is defined in Section 6.10(j)(i).

 

101

--------------------------------------------------------------------------------


 

“Scheduled Debt Payments” is defined in Section 11.12(g)(i)(B).

 

“Secondary Market Transaction” means:  (i) any sale or assignment of this Loan
Agreement, the Note and the other Loan Documents to one or more investors as a
whole loan, (ii) a participation of the Loan to one or more investors, (iii) any
deposit of this Loan Agreement, the Note and the other Loan Documents with a
trust or other entity which may sell certificates or other instruments to
investors evidencing an ownership interest in the assets of such trust or other
entity, or (iv) any other sale, assignment or transfer of the Loan or any
interest in the Loan to one or more investors.

 

“Securitization” means when the Note or any portion of the Note is assigned to a
REMIC or grantor trust.

 

“Securitization Indemnification” is defined in Section 10.02(d).

 

“Security Instrument” means the mortgage, deed of trust, deed to secure debt or
other similar security instrument encumbering the Mortgaged Property and
securing Borrower’s performance of its Loan obligations, including Borrower’s
obligations under the Note and this Loan Agreement (including any Amended and
Restated Security Instrument, Consolidation, Modification and Extension
Agreement, Extension and Modification Agreement or similar agreement or
instrument amending and restating existing security instruments).

 

“Senior Indebtedness” means, for a Supplemental Loan, if any, the Indebtedness
evidenced by each Senior Note and secured by each Senior Instrument for the
benefit of each Senior Lender.

 

[CHOOSE ONE]

 

[INCLUDE THE FOLLOWING IF THE LOAN AGREEMENT RELATES TO A FIRST LIEN.]

 

“Senior Instrument” — Not applicable.

 

OR

 

[INCLUDE THE FOLLOWING IF THE LOAN AGREEMENT RELATES TO A SUPPLEMENTAL LOAN.]

 

“Senior Instrument” means, for a Supplemental Loan, each of the following: [LIST
EACH SENIOR SECURITY INSTRUMENT; ADD SUBSECTIONS IF NEEDED.]

 

(i)                                     the Multifamily                     
[INSERT EXACT TITLE OF MORTGAGE, DEED OF TRUST, DEED TO SECURE DEBT,
CONSOLIDATION AGREEMENT OR MODIFICATION AND EXTENSION AGREEMENT], dated
          ,       to or for the benefit of                     , which was
recorded on           ,       in the Office of                      at
          , and was

 

102

--------------------------------------------------------------------------------


 

assigned to [INCLUDE THE FOLLOWING IF THE FIRST LIEN SENIOR INSTRUMENT HAS BEEN
SECURITIZED: Freddie Mac by assignment dated           ,     and recorded on
          ,       in the Office of                     , at           , and to]
the Senior Lender by assignment dated           ,     and recorded on
          ,       in the Office of                     , at           .

 

(ii)                                  the Multifamily                     
[INSERT EXACT TITLE OF MORTGAGE, DEED OF TRUST, DEED TO SECURE DEBT,
CONSOLIDATION AGREEMENT OR MODIFICATION AND EXTENSION AGREEMENT], dated
          ,       to or for the benefit of                     , which was
recorded on           ,       in the Office of                      at
          , and was assigned to the Senior Lender by assignment dated
          ,     and recorded on           ,       in the Office of
                    , at           .

 

[END OF “SENIOR INSTRUMENT” ALTERNATIVES.]

 

“Senior Lender” means each holder of a Senior Note.

 

“Senior Loan Documents” means, for a Supplemental Loan, if any, all documents
relating to each loan evidenced by a Senior Note.

 

“Senior Note” means, for a Supplemental Loan, if any, each Multifamily Note
secured by a Senior Instrument.

 

“Servicing Arrangement” is defined in Section 11.06(b).

 

“Single Purpose Entity” is defined in Section 6.13(a).

 

“Site Assessment” means an environmental assessment report for the Mortgaged
Property prepared at Borrower’s expense by a qualified environmental consultant
engaged by Borrower, or by Lender on behalf of Borrower, and approved by Lender,
and in a manner reasonably satisfactory to Lender, based upon an investigation
relating to and making appropriate inquiries to evaluate the risks associated
with Mold and any existence of Hazardous Materials on or about the Mortgaged
Property, and the past or present discharge, disposal, release or escape of any
such substances, all consistent with the most current version of the ASTM 1527
standard (or any successor standard published by ASTM) and good customary and
commercial practice.

 

[CHOOSE THE APPLICABLE PROVISION - AN SPE EQUITY OWNER IS REQUIRED IF: (1) THE
LOAN AMOUNT IS $25,000,000 OR GREATER OR THE LOAN IS PART OF A CROSSED POOL THAT
IS A TOTAL OF $25,000,000 OR GREATER, AND (2) BORROWER IS A LIMITED PARTNERSHIP
OR LIMITED LIABILITY COMPANY WITH MORE THAN ONE EQUITY MEMBER.]

 

“SPE Equity Owner” means        , a [single member Delaware limited liability
company] [OR] [           corporation].

 

103

--------------------------------------------------------------------------------


 

[OR]

 

“SPE Equity Owner” is not applicable. Borrower will not be required to maintain
an SPE Equity Owner in its organizational structure during the term of the Loan
and all references to SPE Equity Owner in this Loan Agreement and in the Note
will be of no force or effect.

 

[END OF “SPE EQUITY OWNER” ALTERNATIVES.]

 

“Successor Borrower” is defined in Section 11.12(b).

 

“Supplemental Indebtedness” the Indebtedness evidenced by the Supplemental
Note(s) and secured by the Supplemental Instrument(s) for the benefit of
Supplemental Lender(s), if any.

 

“Supplemental Instrument” means, for each Supplemental Loan (whether one or
more), if any, the Security Instrument executed to secure the Supplemental Note
for that Supplemental Loan.

 

“Supplemental Lender” means, for each Supplemental Loan (whether one or more),
if any, the lender named in the Supplemental Instrument for that Supplemental
Loan and its successors and/or assigns.

 

“Supplemental Loan” means any loan that is subordinate to the Senior
Indebtedness.

 

“Supplemental Loan Documents” means, for each Supplemental Loan (whether one or
more), if any, all documents relating to the loan evidenced by the Supplemental
Note for that Supplemental Loan.

 

“Supplemental Mortgage Product” is defined in Section 11.11(a).

 

“Supplemental Note” means, for each Supplemental Loan (whether one or more), if
any, the Multifamily Note secured by the Supplemental Instrument for that
Supplemental Loan.

 

“Tax Code” means the Internal Revenue Code of the United States, 26 U.S.C.
Section 1 et seq., as amended from time to time.

 

“Taxes” means all taxes, assessments, vault rentals and other charges, if any,
whether general, special or otherwise, including all assessments for schools,
public betterments and general or local improvements, which are levied, assessed
or imposed by any public authority or quasi-public authority, and which, if not
paid, will become a Lien on the Land or the Improvements.

 

“Total Insurable Value” means the sum of the Replacement Cost, business
income/rental value Insurance and the value of any business personal property.

 

“Transfer” means any of the following:

 

104

--------------------------------------------------------------------------------


 

(i)                                     A sale, assignment, transfer or other
disposition or divestment of any interest in Borrower, a Designated Entity for
Transfers, or the Mortgaged Property (whether voluntary, involuntary or by
operation of law).

 

(ii)                                  The granting, creating or attachment of a
Lien, encumbrance or security interest (whether voluntary, involuntary or by
operation of law).

 

(iii)                               The issuance or other creation of an
ownership interest in a legal entity, including a partnership interest, interest
in a limited liability company or corporate stock.

 

(iv)                              The withdrawal, retirement, removal or
involuntary resignation of a partner in a partnership or a member or Manager in
a limited liability company.

 

(v)                                 The merger, dissolution, liquidation, or
consolidation of a legal entity or the reconstitution of one type of legal
entity into another type of legal entity.

 

(vi)                              A change of the Guarantor.

 

For purposes of defining the term “Transfer,” the term “partnership” means a
general partnership, a limited partnership, a joint venture, a limited liability
partnership, or a limited liability limited partnership and the term “partner”
means a general partner, a limited partner, or a joint venturer.

 

“Transfer” does not include any of the following:

 

(i)                                     A conveyance of the Mortgaged Property
at a judicial or non-judicial foreclosure sale under the Security Instrument.

 

(ii)                                  The Mortgaged Property becoming part of a
bankruptcy estate by operation of law under the Bankruptcy Code.

 

(iii)                               The filing or recording of a Lien against
the Mortgaged Property for local taxes and/or assessments not then due and
payable.

 

“Transfer and Assumption Agreement” is defined in Section 11.12(f)(iv).

 

“Transfer Fee” means a fee paid when the Transfer is completed. Unless otherwise
specified, the Transfer Fee will be equal to the lesser of the following:

 

(i)                                     1% of the outstanding principal balance
of the Indebtedness as of the date of the Transfer.

 

(ii)                                  $250,000.

 

“Transfer Processing Fee” means a nonrefundable fee of $15,000 for Lender’s
review of a proposed or completed Transfer.

 

105

--------------------------------------------------------------------------------


 

“U.S. Treasury Obligations” means direct, non-callable and non-redeemable
securities issued, or fully insured as to payment, by the United States of
America.

 

“UCC Collateral” is defined in Section 3.03.

 

“Underwriter Group” is defined in Section 10.02(d).

 

“Uniform Commercial Code” means the Uniform Commercial Code as promulgated in
the applicable jurisdiction.

 

“Windstorm Coverage” is defined in Section 6.10(a)(iv).

 

106

--------------------------------------------------------------------------------


 

ARTICLE XIII         INCORPORATION OF ATTACHED RIDERS.

 

The Riders listed on Page ii are attached to and incorporated into this Loan
Agreement.

 

ARTICLE XIV          INCORPORATION OF ATTACHED EXHIBITS.

 

The following Exhibits, if marked with an “X” in the space provided, are
attached to this Loan Agreement:

 

[MARK ALL BOXES THAT ARE APPLICABLE]

 

x

 

Exhibit A

 

Description of the Land (required)

 

 

 

 

 

o

 

Exhibit B

 

Modifications to Multifamily Loan and Security Agreement

 

 

 

 

 

o

 

Exhibit C

 

Repair Schedule of Work

 

 

 

 

 

x

 

Exhibit D

 

Repair Disbursement Request (required)

 

 

 

 

 

o

 

Exhibit E

 

Work Commenced at Mortgaged Property

 

 

 

 

 

x

 

Exhibit F

 

Capital Replacements (required)

 

 

 

 

 

o

 

Exhibit G

 

Description of Ground Lease

 

 

 

 

 

x

 

Exhibit H

 

Organizational Chart of Borrower as of the Closing Date (required)

 

 

 

 

 

x

 

Exhibit I

 

Designated Entities for Transfers and Guarantor(s) (required)

 

 

 

 

 

o

 

Exhibit J

 

Description of Release Parcel

 

 

 

 

 

o

 

Exhibit K

 

Reserved

 

 

 

 

 

o

 

Exhibit L

 

Reserved

 

107

--------------------------------------------------------------------------------


 

o

 

Exhibit M

 

Reserved

 

 

 

 

 

o

 

Exhibit N

 

Reserved

 

 

 

 

 

x

 

Exhibit O

 

Borrower’s Certificate of Property Improvement Alterations Completion (required)

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURES ON FOLLOWING PAGES

 

108

--------------------------------------------------------------------------------


 

 

BORROWER:

 

 

 

, a

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

SIGNATURES CONTINUE ON FOLLOWING PAGE

 

109

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

, a

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

110

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DESCRIPTION OF THE LAND

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

MODIFICATIONS TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

[INCLUDE ANY MODIFICATIONS TO THE BODY OF THE LOAN AGREEMENT AND MODIFICATIONS
TO ANY RIDERS]

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

REPAIR SCHEDULE OF WORK

 

Description of Repair

 

Completion Date

 

 

 

 

 

 

 

 

 

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

REPAIR DISBURSEMENT REQUEST

 

The undersigned requests
from                                                                                        (“Lender”)
the disbursement of funds in the amount of $                  (“Disbursement
Request”) from the Repair Reserve Fund established pursuant to the Multifamily
Loan and Security Agreement dated                                            ,
20   by and between Lender and the undersigned ( “Loan Agreement”) to pay for
repairs to the multifamily apartment project known
as                                                                              and
located in                                               .

 

The undersigned represents and warrants to Lender that the following information
and certifications provided in connection with this Disbursement Request are
true and correct as of the date hereof:

 

1.                                      Purpose for which disbursement is
requested:

 

 

2.                                      To whom the disbursement will be made
(may be the undersigned in the case of reimbursement for advances and payments
made or cost incurred for work done by the undersigned):

 

3.                                      Estimated costs of completing the
uncompleted Repairs as of the date of this Disbursement Request:

 

4.                                      The undersigned certifies that each of
the following is true:

 

(a)                                 The disbursement requested pursuant to this
Disbursement Request will be used solely to pay a cost or costs allowable under
the Loan Agreement.

 

(b)                                 None of the items for which disbursement is
requested pursuant to this Disbursement Request has formed the basis for any
disbursement previously made from the Repair Reserve Fund.

 

(c)                                  All labor and materials for which
disbursements have been requested have been incorporated into the Improvements
or suitably stored upon the Mortgaged Property in accordance with reasonable and
standard building practices, the Loan Agreement and all applicable laws,
ordinances, rules and regulations of any governmental authority having
jurisdiction over the Mortgaged Property.

 

(d)                                 The materials, supplies and equipment
furnished or installed for the Repairs are not subject to any Lien or security
interest or that the funds to be disbursed pursuant to this Disbursement Request
are to be used to satisfy any such Lien or security interest.

 

D-1

--------------------------------------------------------------------------------


 

5.                                      All capitalized terms used in this
Disbursement Request without definition will have the meanings ascribed to them
in the Loan Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this Disbursement Request as of
the day and date first above written.

 

 

BORROWER:

 

 

Date:

 

 

 

 

 

 

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

WORK COMMENCED AT MORTGAGED PROPERTY

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

CAPITAL REPLACEMENTS

 

·                  Carpet/vinyl flooring

·                  Window treatments

·                  Roofs

·                  Furnaces/boilers

·                  Air conditioners

·                  Ovens/ranges

·                  Refrigerators

·                  Dishwashers

·                  Water heaters

·                  Garbage disposals

·                  [ADDITIONAL ITEMS TO BE FUNDED FROM THE REPLACEMENT RESERVE
FUND THAT ARE INCLUDED IN THE COMMITMENT OR ERLA MUST BE LISTED HERE.]

·                  Other items that Lender may approve subject to any conditions
that Lender may require, all in Lender’s sole and absolute discretion.

 

F-1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

DESCRIPTION OF GROUND LEASE

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

ORGANIZATIONAL CHART OF BORROWER AS OF THE CLOSING DATE

 

[ATTACH ORGANIZATIONAL CHART SHOWING FULL LEGAL NAME FOR EACH INDIVIDUAL OR
ENTITY AND FORMATION JURISDICTION AND ENTITY TYPE FOR EACH ENTITY]

 

H-1

--------------------------------------------------------------------------------


 

EXHIBIT I

 

DESIGNATED ENTITIES FOR TRANSFERS AND GUARANTOR(S)

 

Designated Entities for Transfers

 

[LIST EACH ENTITY SPECIFIED IN THE COMMITMENT OR ERLA AS A DESIGNATED ENTITY FOR
TRANSFERS]

 

Guarantor(s)

 

[LIST EACH INDIVIDUAL AND ENTITY SPECIFIED IN THE COMMITMENT OR ERLA AS A
GUARANTOR]

 

I-1

--------------------------------------------------------------------------------


 

EXHIBIT O

 

BORROWER’S CERTIFICATE OF

 

PROPERTY IMPROVEMENT ALTERATIONS COMPLETION

 

THIS BORROWER’S CERTIFICATE OF PROPERTY IMPROVEMENT ALTERATIONS COMPLETION
(“Certificate”) is made as of            , 20   , by               , a
                 (“Borrower”) for the benefit of                 , a
                , and it successors and assigns (collectively, “Lender”).

 

In connection with Section 6.09(e)(v)(G) of the Loan Agreement, Borrower
certifies to Lender as follows:

 

[INSERT THE APPLICABLE SECTION (a) AND DELETE THE OTHER:]

 

[USE THE FOLLOWING IF ALL PROPERTY IMPROVEMENT ALTERATIONS THAT WERE COMMENCED
HAVE BEEN COMPLETED]

 

(a)                                 All Property Improvement Alterations
described in the Property Improvement Notice that were commenced have been
completed.  The completed Property Improvement Alterations and their completion
dates are as follows:

 

Description of Property Improvement
Alteration Commenced

 

Completion Date

 

 

 

 

 

 

 

 

 

 

[OR]

 

[USE THE FOLLOWING IF MINIMUM OCCUPANCY HAS DECREASED BELOW THE MINIMUM
OCCUPANCY REQUIREMENT AND NOT ALL THE PROPERTY IMPROVEMENT ALTERATIONS THAT WERE
COMMENCED HAD BEEN COMPLETED AT SUCH TIME]

 

(a)                                 All Property Improvement Alterations
described in the Property Improvement Notice that resulted in individual
residential dwelling units not being available for leasing that were commenced
have been or will be completed in a timely manner.  Such Property Improvement
Alterations that were commenced and their completion dates and/or, if
applicable, anticipated completion dates, are as follows:

 

Description of Property
Improvement Alteration
Commenced

 

Completion
Date

 

Anticipated
Completion
Date

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O-1

--------------------------------------------------------------------------------


 

[FOR ALL LOANS:]

 

(b)                                 The completed Property Improvement
Alterations were completed in a good and workmanlike manner and in compliance
with all laws (including, without limitation, any and all life safety laws,
environmental laws, building codes, zoning ordinances and laws for the
handicapped and/or disabled)

 

(c)                                  Should Borrower intend to contest any claim
or claims for labor, materials or other costs, Borrower agrees to give Lender
notice within 30 days of the existence of such claim or claims and certifies to
Lender that payment of the full amount which might in any event be payable in
order to satisfy such claim or claims will be made.

 

[INSERT THE FOLLOWING IF MINIMUM OCCUPANCY HAS DECREASED BELOW THE MINIMUM
OCCUPANCY REQUIREMENT]

 

(d)                                 Any additional Property Improvement
Alterations not yet commenced which would cause residential dwelling units to be
unavailable for leasing have been suspended.

 

 

 

[BORROWER SIGNATURE]

 

O-2

--------------------------------------------------------------------------------